Exhibit 10.2

Execution Version

 

 

 

SHARE AND ASSET PURCHASE AGREEMENT

by and among

GARRETT MOTION INC.,

GARRETT MOTION HOLDINGS INC.,

GARRETT ASASCO INC.,

and

GARRETT MOTION HOLDINGS II INC.,

as Sellers,

AMP INTERMEDIATE B.V.,

as Buyer,

and

AMP U.S. HOLDINGS, LLC,

as Buyer Assignee

Dated as of September 20, 2020

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND TERMS

     2  

Section 1.1

 

Certain Definitions

     2  

Section 1.2

 

Other Definitional Provisions

     2  

ARTICLE II PURCHASE AND SALE OF THE BUSINESS

     3  

Section 2.1

 

Purchase and Sale of Acquired Assets

     3  

Section 2.2

 

Excluded Assets

     3  

Section 2.3

 

Assumption of Liabilities

     3  

Section 2.4

 

Excluded Liabilities

     4  

Section 2.5

 

Purchase Price

     4  

Section 2.6

 

Closing

     5  

Section 2.7

 

Deliveries by Buyer

     5  

Section 2.8

 

Deliveries by Sellers

     6  

Section 2.9

 

Assumption of Contracts

     7  

Section 2.10

 

Non-Assignability of Assets

     9  

Section 2.11

 

Affiliate Acquisitions

     9  

Section 2.12

 

Allocation of Purchase Price

     10  

Section 2.13

 

Post-Closing Adjustment

     11  

Section 2.14

 

Withholding

     13  

Section 2.15

 

Asset Sale Election

     13  

Section 2.16

 

Permitted Plan Distributions

     13  

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS

     14  

Section 3.1

 

Organization and Qualification

     14  

Section 3.2

 

Subsidiaries; Capitalization

     14  

Section 3.3

 

Corporate Authorization

     16  

Section 3.4

 

Consents and Approvals

     16  

Section 3.5

 

Non-Contravention

     16  

Section 3.6

 

Binding Effect

     17  

Section 3.7

 

Public Filings

     17  

Section 3.8

 

Litigation and Claims

     18  

Section 3.9

 

Taxes

     18  

Section 3.10

 

Employee Benefits

     20  

Section 3.11

 

Compliance with Laws

     23  

Section 3.12

 

Environmental Matters

     23  

Section 3.13

 

Intellectual Property

     24  

Section 3.14

 

Labor Matters

     25  

Section 3.15

 

Material Contracts

     25  

Section 3.16

 

Title to Property

     26  

Section 3.17

 

Real Property

     26  

Section 3.18

 

Product Liability

     27  

Section 3.19

 

Insurance

     27  

 

–i–



--------------------------------------------------------------------------------

Section 3.20

 

Material Customers and Suppliers

     28  

Section 3.21

 

Anti-Corruption; Sanctions

     28  

Section 3.22

 

Sufficiency of Assets

     29  

Section 3.23

 

Absence of Certain Changes or Events

     29  

Section 3.24

 

Joint Ventures

     29  

Section 3.25

 

Broker and Finders

     30  

Section 3.26

 

No Other Representations or Warranties

     30  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

     30  

Section 4.1

 

Organization and Qualification

     31  

Section 4.2

 

Corporate Authorization

     31  

Section 4.3

 

Adequate Assurance

     31  

Section 4.4

 

Consents and Approvals

     31  

Section 4.5

 

Non-Contravention

     31  

Section 4.6

 

Binding Effect

     32  

Section 4.7

 

Litigation and Claims

     32  

Section 4.8

 

Financial Capability

     32  

Section 4.9

 

Investment Intent

     34  

Section 4.10

 

Brokers and Finders

     34  

Section 4.11

 

Due Diligence by Buyer

     34  

Section 4.12

 

No Other Representations or Warranties

     35  

ARTICLE V BANKRUPTCY COURT MATTERS

     35  

Section 5.1

 

Bankruptcy Actions

     35  

Section 5.2

 

Confirmation Order

     37  

Section 5.3

 

Alternative Transactions

     38  

ARTICLE VI COVENANTS

     40  

Section 6.1

 

Access and Information

     40  

Section 6.2

 

Conduct of Business

     41  

Section 6.3

 

Reasonable Best Efforts

     45  

Section 6.4

 

Tax Matters

     47  

Section 6.5

 

Post-Closing Obligations of the Business to Certain Employees

     49  

Section 6.6

 

Insurance Obligations

     52  

Section 6.7

 

Trademarks

     52  

Section 6.8

 

Further Assurances

     53  

Section 6.9

 

Confidentiality

     53  

Section 6.10

 

Indemnification of Directors and Officers; Insurance

     54  

Section 6.11

 

Intercompany Accounts and Intercompany Arrangements

     55  

Section 6.12

 

Buyer Financing Covenants

     55  

Section 6.13

 

Seller Financing Cooperation Covenants

     58  

Section 6.14

 

Notice of Developments

     63  

Section 6.15

 

Cash Collateral

     64  

Section 6.16

 

Restructuring Support Agreement

     64  

 

–ii–



--------------------------------------------------------------------------------

Section 6.17

 

Virtual Data Room

     64  

Section 6.18

 

Lock Box

     64  

ARTICLE VII CONDITIONS TO CLOSING

     66  

Section 7.1

 

Conditions to the Obligations of Buyer and Sellers

     66  

Section 7.2

 

Conditions to the Obligations of Buyer

     66  

Section 7.3

 

Conditions to the Obligations of Sellers

     67  

ARTICLE VIII TERMINATION

     68  

Section 8.1

 

Termination

     68  

Section 8.2

 

Effect of Termination

     69  

ARTICLE IX MISCELLANEOUS

     70  

Section 9.1

 

Non-Survival of Representation, Warranties and Covenants

     70  

Section 9.2

 

Notices

     70  

Section 9.3

 

Amendment; Waiver

     71  

Section 9.4

 

No Assignment or Benefit to Third Parties

     71  

Section 9.5

 

Entire Agreement

     72  

Section 9.6

 

Fulfillment of Obligations

     72  

Section 9.7

 

Public Disclosure

     72  

Section 9.8

 

Expenses

     72  

Section 9.9

 

Bulk Sales

     72  

Section 9.10

 

Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of Trial
by Jury

     72  

Section 9.11

 

Counterparts

     73  

Section 9.12

 

Headings

     73  

Section 9.13

 

Severability

     73  

Section 9.14

 

Specific Performance

     73  

Section 9.15

 

Limitation on Liability

     74  

Section 9.16

 

Currency

     75  

Section 9.17

 

Release

     75  

Section 9.18

 

Debt Financing Sources

     76  

 

–iii–



--------------------------------------------------------------------------------

ANNEXES, SCHEDULES AND EXHIBITS

 

ANNEXES       Annex A   

—

  

Definitions

Annex B   

—

  

Acquired Subsidiaries

Annex C   

—

  

Acquired Assets

Annex D   

—

  

Excluded Assets

Annex E   

—

  

Assumed Liabilities

Annex F   

—

  

Excluded Liabilities

Annex G   

—

  

Allocation of Purchase Price

Annex H   

—

  

Form of Seller Estimate and Post-Closing Statement

Annex I   

—

  

Illustrative Purchase Price Calculation

Annex J   

—

  

Rejected Debtor Contracts

Annex K   

—

  

Post-Signing Reorganization

Annex L   

—

  

Specified Jurisdiction Withholding Rates

SCHEDULES      

Seller Disclosure Schedule

EXHIBITS       Exhibit 1   

—

  

Form of Bidding Procedures Order

Exhibit 2   

—

  

Global Restructuring Term Sheet

Exhibit 3   

—

  

Form of U.S. Equity Transfer Agreement

Exhibit 4   

—

  

Form of Non-U.S. Share Transfer Agreement

Exhibit 5   

—

  

Form of Bill of Sale and Assignment and Assumption Agreement

Exhibit 6   

—

  

Capital Expenditure Budget

 

–iv–



--------------------------------------------------------------------------------

SHARE AND ASSET PURCHASE AGREEMENT

This SHARE AND ASSET PURCHASE AGREEMENT (as it may be amended from time to time
in accordance with its terms, this “Agreement”), dated as of September 20, 2020
(the “Execution Date”), by and among Garrett Motion Inc., a Delaware corporation
(“Seller Parent”), Garrett Motion Holdings Inc., a Delaware corporation (“U.S.
Seller Parent”), Garrett Motion Holdings II Inc., a Delaware corporation (“U.S.
Share Seller”), Garrett ASASCO Inc., a Delaware corporation (“Non-U.S. Share
Seller”, and together with U.S. Share Seller, “Share Sellers”, and Share Sellers
together with Seller Parent and U.S. Seller Parent, “Sellers”), AMP Intermediate
B.V., a private limited liability company organized under the laws of the
Netherlands (“Buyer”), and AMP U.S. Holdings, LLC, a limited liability company
organized under the laws of Delaware (“Buyer Designee”, and together with Buyer
and Sellers, the “Parties”).

RECITALS

WHEREAS, U.S. Seller Parent owns all of the issued and outstanding shares of
capital stock and other equity interests in Garrett Transportation I Inc., a
Delaware corporation (“U.S. TopCo”) (the “U.S. Shares”);

WHEREAS, Non-U.S. Share Seller owns all of the issued and outstanding shares of
capital stock and other equity interests in Garrett LX I S.à r.l., a private
limited liability company (société à responsabilité limitée) organized under the
laws of the Grand Duchy of Luxembourg (“Non-U.S. TopCo”, and together with U.S.
TopCo, “TopCos”) (the “Non-U.S. Shares”, and together with the U.S. Equity, the
“Acquired Shares”);

WHEREAS, the TopCos hold, directly and indirectly, all of the capital stock and
other equity interests of the Subsidiaries set forth on Annex B (the TopCos and
all of their direct and indirect Subsidiaries (including the Subsidiaries set
forth on Annex B), collectively the “Acquired Subsidiaries”);

WHEREAS, Sellers and the Acquired Subsidiaries are engaged in the business of
researching, developing, designing, engineering, and manufacturing certain
automotive products, including turbochargers, electric-boosting and connected
vehicle technologies, for sale and distribution to original equipment
manufacturers and the aftermarket (together with all other activities of Sellers
and their respective Subsidiaries (including the Acquired Subsidiaries), the
“Business”);

WHEREAS, Seller Parent and certain of its Subsidiaries (including the Share
Sellers) (collectively, the “Debtors”) and certain of the Debtors’ lenders party
to the Prepetition Credit Agreement have entered into a Restructuring Support
Agreement, dated as of the Execution Date (such agreement, as may be amended,
restated, supplemented or otherwise modified from time to time, including all
the exhibits thereto, the “RSA”);

WHEREAS, the Debtors intend to file voluntary petitions for relief and to
commence cases under chapter 11 of title 11 of the United States Code, 11 U.S.C.
§§ 101 et seq. (the “Bankruptcy Code”), in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”), to be jointly
administered for procedural purposes (collectively, the “Bankruptcy Cases”);



--------------------------------------------------------------------------------

WHEREAS, Seller Parent and certain of its Subsidiaries desire to effectuate the
Post-Signing Reorganization (as defined below) as a result of which U.S. Share
Seller will own all of the membership interests of U.S. TopCo LLC (as defined
below) (the “U.S. Equity”); WHEREAS, Sellers desire to sell to Buyer and Buyer
desires to purchase and assume from Sellers certain of the assets and
liabilities of the Business, as more particularly set forth herein, in a sale
authorized by the Bankruptcy Court pursuant to, inter alia, sections 105, 363,
365, 1123, 1129, 1141 and 1142 of the Bankruptcy Code, in accordance with the
other applicable provisions of the Bankruptcy Code and the Federal Rules of
Bankruptcy Procedure and the local rules for the Bankruptcy Court, all on the
terms and subject to the conditions set forth in this Agreement and subject to
entry of the Confirmation Order (as defined below); and

WHEREAS, the Parties’ ability to consummate the Transaction (as defined herein)
will be subject to, inter alia, the entry of the Confirmation Order, as further
set forth herein, and the Parties desire to consummate the proposed transaction
as promptly as practicable, subject to the terms and conditions herein, after
the Bankruptcy Court enters the Confirmation Order.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND TERMS

Section 1.1    Certain Definitions. As used in this Agreement, each capitalized
term set forth in Annex A shall have the meaning ascribed to it therein.

Section 1.2 Other Definitional Provisions. Unless the express context otherwise
requires:

(a)    the words “hereof”, “herein”, and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;

(b)    the terms defined in the singular have a comparable meaning when used in
the plural, and vice versa;

(c)    the terms “Dollars” and “$” mean United States Dollars;

(d)    references herein to a specific Section, Subsection, Annex or Exhibit
shall refer, respectively, to Sections, Subsections, Annexes or Exhibits of this
Agreement;

(e)    all Annexes, Exhibits and Schedules to this Agreement, including the
Seller Disclosure Schedule, are hereby incorporated in this Agreement as if set
forth in full herein;

 

2



--------------------------------------------------------------------------------

(f)    references to any Law shall be deemed to refer to such Law as amended or
supplemented and to any rules, regulations and interpretations promulgated
thereunder, in each case from time to time;

(g)    references to any Contract include references to such Contract’s annexes,
exhibits, addenda, schedules and amendments; provided that with respect to any
Contract required to be listed on the Seller Disclosure Schedule, all such
amendments, modifications, supplements and purchase orders must also be listed
in the appropriate schedule (provided that purchase orders may be referenced
generally to a group of purchase orders to the extent they contain the same term
or feature that requires disclosure);

(h)    references to any Person include the successors and permitted assigns of
that Person;

(i)    the word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other theory extends and such phrase shall not mean “if”;

(j)    the term “or” is not exclusive;

(k)    any accounting terms not otherwise defined in this Agreement shall have
the definitions ascribed to them under U.S. GAAP;

(l)    wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation;”
and

(m)    references herein to any gender includes each other gender.

ARTICLE II

PURCHASE AND SALE OF THE BUSINESS

Section 2.1    Purchase and Sale of Acquired Assets. Pursuant to sections 105,
363, 365, 1123, 1129, 1141 and 1142 of the Bankruptcy Code, on the terms and
subject to the conditions set forth herein, at the Closing, Sellers shall, or
shall cause one or more of their respective Affiliates to, sell, convey,
transfer, assign and deliver to Buyer, and Buyer shall purchase, acquire and
accept from Sellers or their respective Subsidiaries, the Acquired Assets
(including all right, title and interests of Sellers and their Subsidiaries in,
to or under the Acquired Assets), free and clear of any and all Encumbrances
(other than, (i) solely in the case of Acquired Assets that are not Acquired
Equity, Permitted Encumbrances, and (ii) solely in the case of Acquired Equity,
transfer restrictions of general application imposed by securities Laws).

Section 2.2 Excluded Assets. Notwithstanding anything herein to the contrary,
from and after the Closing, Sellers and their respective Affiliates shall retain
all of their existing right, title and interest in and to, and there shall be
excluded from the sale, conveyance, assignment or transfer to Buyer hereunder,
and the Acquired Assets shall not include, the Excluded Assets.

Section 2.3 Assumption of Liabilities. On the terms and subject to the
conditions set forth herein, at the Closing, Buyer shall assume and discharge or
perform when due all Assumed Liabilities.

 

3



--------------------------------------------------------------------------------

Section 2.4    Excluded Liabilities. Notwithstanding anything herein to the
contrary, from and after the Closing, Sellers and their respective Affiliates
shall retain and discharge or perform when due all Excluded Liabilities. The
Parties acknowledge and agree that, following the Closing, (i) all Liabilities
of the Acquired Subsidiaries shall continue to be Liabilities of such Acquired
Subsidiaries unless, and solely to the extent that, any such Liabilities are
Excluded Liabilities and (ii) Sellers shall have no obligations in respect of
any such Liabilities of the Acquired Subsidiaries (other than Excluded
Liabilities).

Section 2.5 Purchase Price.

(a)    On the terms and subject to the conditions set forth herein, in
consideration of the sale of the Acquired Assets, at the Closing, in addition to
the assumption of the Assumed Liabilities, Buyer shall pay to Sellers an amount
in cash equal to the Estimated Purchase Price. The Purchase Price shall be
allocated as set forth in Section 2.12 (such portion of the Purchase Price being
allocated to the U.S. Equity in accordance with Section 2.12, the “U.S. Purchase
Price,” such portion of the Purchase Price being allocated to the Acquired
Assets (excluding the Acquired Shares) in accordance with Section 2.12, the
“Acquired Assets Purchase Price,” and such portion of the Purchase Price being
allocated to the Non-U.S. Shares in accordance with Section 2.12, the “Non-U.S.
Purchase Price”).

(b)    No later than two (2) Business Days prior to the Closing Date, Seller
Parent shall deliver, or cause to be delivered, to Buyer a statement, in
substantially the form attached hereto as Annex H and signed by an executive
officer of Seller Parent, setting forth its good faith estimate of the Purchase
Price (such estimated Purchase Price as it may be adjusted in accordance with
this Section 2.5, the “Estimated Purchase Price” and, as allocated to the U.S.
Equity, the Acquired Assets (excluding the Acquired Shares) and the Non-U.S.
Shares in accordance with Section 2.12, respectively, the “Estimated U.S.
Purchase Price,” the “Estimated Acquired Assets Purchase Price” and the
“Estimated Non-U.S. Purchase Price”), including the individual components
thereof and a schedule setting forth Seller Parent’s calculation of Cash
Collateral (such statement the “Seller Estimate”). No later than five
(5) Business Days prior to the Closing Date, Seller Parent shall deliver a draft
of the Seller Estimate to Buyer. The Seller Estimate (and the draft thereof)
shall be (A) prepared in good faith in accordance with the terms of this
Agreement and the books and records of Sellers and the Acquired Subsidiaries,
and (B) accompanied by reasonable supporting information used by Seller Parent
in the preparation of the estimates of each component of the Estimated Purchase
Price and by a reasonably detailed computation in substantially the form of
Annex H.

(c)    Buyer shall be entitled to comment on the draft Seller Estimate, which
comments Seller Parent shall consider, or cause to be considered, in good faith,
at any time through (and including) the date that is three (3) Business Days
prior to the Closing Date; provided, however, subject to Seller Parent’s
obligation to consider, or cause to be considered, Buyer’s comments in good
faith, Seller Parent shall not be obligated to accept any such comments of
Buyer. Without limiting Section 6.1, Seller Parent and its Subsidiaries shall
reasonably cooperate with Buyer and its Representatives in the review and
comment on any estimates of the components of the Estimated Purchase Price and
permit Buyer and its Representatives, upon reasonable notice to

 

4



--------------------------------------------------------------------------------

Seller Parent, to have reasonable access during normal business hours to the
information, underlying documentation (including work papers (subject to
entering into customary access letters if requested), schedules, memoranda and
other documents), supporting calculations and relevant employees of the Seller
Parent and its Subsidiaries relating to such estimates and Seller Parent’s and
its Subsidiaries’ preparation thereof.

Section 2.6    Closing. The Closing shall take place at the offices of
Sullivan & Cromwell LLP, 125 Broad Street, New York, New York 10004 at
10:00 A.M. New York City time, on the fifth (5th) Business Day following the
date on which the conditions set forth in Article VII (other than those
conditions that by their nature are to be satisfied at the Closing but subject
to the fulfillment or waiver of those conditions) have been satisfied or waived,
or at such other time and place as the Parties may mutually agree; provided that
Buyer shall not have any obligation whatsoever to consummate the Closing until
the later of (a) January 1, 2021 and (b) the earlier to occur of (x) a date
before or during the Marketing Period specified by Buyer on no fewer than five
(5) Business Days’ written notice to the Seller Parent and (y) the third (3rd)
Business Day immediately following the final day of the Marketing Period. The
date on which the Closing occurs is called the “Closing Date”.

Section 2.7 Deliveries by Buyer.

(a)    At the Closing, Buyer shall deliver, or cause to be delivered, the
following:

(i)    the Estimated Purchase Price, the applicable amounts of which shall be
paid, or caused to be paid, in immediately available funds by separate wire
transfers as follows (subject in all events to the last sentence of
Section 2.7(b)):

(A)    First, to the Escrow Agent, to an account (the “Adjustment Escrow
Account”) designated at least three (3) Business Days prior to the Closing Date
by the Escrow Agent, in immediately available funds by wire transfer, an amount
equal to the Adjustment Escrow Amount;

(B)    Second, to the applicable Agents, to an account or accounts which have
been designated at least three (3) Business Days prior to the Closing Date by
the applicable Agents in an aggregate amount equal to the Funded Debt Repayment
Amount in accordance with the terms of the Confirmation Order;

(C)    Third, to the U.S. Share Seller, to an account or accounts which have
been designated at least three (3) Business Days prior to the Closing Date by
the U.S. Share Seller in an amount equal to the Estimated U.S. Purchase Price;

(D)    Fourth, to the Non-U.S. Share Seller, to an account or accounts which
have been designated at least three (3) Business Days prior to the Closing Date
by the Non-U.S. Share Seller in an amount equal to the Estimated Non-U.S.
Purchase Price, less the Funded Debt Repayment Amount and less the Adjustment
Escrow Amount; and

 

5



--------------------------------------------------------------------------------

(E)    Fifth, to Seller Parent, to an account or accounts which have been
designated at least three (3) Business Days prior to the Closing Date by Seller
Parent in an amount equal to the Estimated Acquired Assets Purchase Price.

(ii)    to an escrow account or accounts which have been designated at least
three (3) Business Days prior to the Closing Date by Seller Parent in an amount
equal to the Professional Fee Escrow Amount;

(iii)    to Sellers, the U.S. Equity Transfer Agreement, duly executed by Buyer;

(iv)    to Sellers, the Non-U.S. Share Transfer Agreement, duly executed by
Buyer;

(v)    to Sellers, the Bill of Sale, duly executed by Buyer;

(vi)    to Sellers, the certificate to be delivered pursuant to Section 7.3(c);
and

(vii)    to Sellers, such other customary instruments of transfer, assumptions,
filings or documents, in form and substance reasonably satisfactory to Seller
Parent, as may be required to give effect to this Agreement or as reasonably
requested by Seller Parent in order to give effect to the transactions
contemplated by this Agreement.

(b)    The Adjustment Escrow Amount will not be used for any purpose except as
expressly provided in this Agreement or the Escrow Agreement. For the avoidance
of doubt, in no event shall the aggregate amount paid by Buyer under
Section 2.7(a)(i) and Section 2.7(a)(ii) exceed the Estimated Purchase Price
plus the Professional Fee Escrow Amount (and, for the avoidance of doubt, if the
sum of the Funded Debt Repayment Amount and Adjustment Escrow Amount exceeds the
Estimated Non-U.S. Purchase Price, such excess shall be deducted from the
payments required to be made under Section 2.7(a)(i)(C) and/or
Section 2.7(a)(i)(E) pro rata based on the allocation of the Purchase Price
pursuant to Section 2.12(a) and the Allocation Schedule).

Section 2.8    Deliveries by Sellers. At the Closing, Sellers shall deliver, or
cause to be delivered, to Buyer the following:

(a) if any of the equity interests of the TopCos are certificated, certificates
evidencing such equity interests of the TopCos, duly endorsed and accompanied by
stock powers duly executed or other duly executed instruments of transfer as
required by applicable Law or otherwise to validly transfer title in and to such
equity interests to Buyer, with any required transfer stamps affixed thereto;

(b)    the U.S. Equity Transfer Agreement, duly executed by U.S. Share Seller;

 

6



--------------------------------------------------------------------------------

(c)    the Non-U.S. Share Transfer Agreement, duly executed by Non-U.S. Share
Seller;

(d)    the Bill of Sale, duly executed by Seller Parent;

(e)    the duly executed Release Letters;

(f)    the certificate to be delivered pursuant to Section 7.2(d);

(g)    a certificate satisfying the requirements of Treasury Regulations
Section 1.1445-2(b), duly executed by each of U.S. Share Seller and Non-U.S.
Share Seller;

(h)    an IRS Form W-9, duly executed by each of U.S. Share Seller and Non-U.S.
Share Seller; and

(i)    such other customary instruments of transfer, assumptions, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement or as reasonably requested by Buyer in
order to give effect to the transactions contemplated by this Agreement.

Section 2.9    Assumption of Contracts.

(a) Sellers shall (1) assume and assign to Buyer and (2) cause the Acquired
Subsidiaries which are Debtors (“Debtor Acquired Subsidiaries”) to assume, as
applicable, the Closing Assumed Contracts at the Closing pursuant to the
Confirmation Order, subject to Section 2.11 and the other provisions of this
Section 2.9. The Parties acknowledge and agree that all Cure Costs in connection
with the assumption of the Closing Assumed Contracts shall be paid in the
Ordinary Course by the applicable Seller or Debtor Acquired Subsidiary prior to
the Adjustment Time. To the extent not paid prior to the Closing, all Cure Costs
constitute Assumed Liabilities.

(b)    The Confirmation Order shall provide for (1) the assumption by the
applicable Seller party thereto and the assignment to Buyer, and (2) the
assumption by the applicable Debtor Acquired Subsidiaries, as applicable, of
each Closing Assumed Contract pursuant to Section 365 of the Bankruptcy Code on
the terms and conditions set forth in the remainder of this Section 2.9.

(c)    At the Closing, (1) Sellers shall assume and assign to Buyer, and
(2) Sellers shall cause the Debtor Acquired Subsidiaries to assume, as
applicable, the Closing Assumed Contracts, in each case, pursuant to section 365
of the Bankruptcy Code and the Confirmation Order, subject to provision by the
Buyer of adequate assurance as may be required under Section 365 of the
Bankruptcy Code.

(d)    From time to time following the Execution Date (and not later than five
(5) Business Days prior to the deadline for filing a plan supplement with
respect to the Plan (or such later date as may be approved by the Bankruptcy
Court) (the “Designation Deadline”)), Buyer may, in its sole discretion,
designate as an assumed contract any additional Contract (including leases) that
Buyer wishes for Sellers or the Debtor Acquired Subsidiaries to assume in
connection with the Transaction (“Additional Assumed Contracts”) by providing
written notice

 

7



--------------------------------------------------------------------------------

to Sellers in the form of a schedule setting forth any such Contracts that it
wishes for the Debtor Acquired Subsidiaries to assume as an Additional Assumed
Contract (an “Additional Assumed Contracts Schedule”).

(e)    For the avoidance of doubt, (x) if Buyer has not provided Sellers an
updated Additional Assumed Contracts Schedule to cause Sellers or the Debtor
Acquired Subsidiaries to assume any additional Contracts (that are not otherwise
Acquired Contracts or Acquired Leases) in accordance with the foregoing, then
the Contracts listed on Annex J shall be deemed to be Rejected Debtor Contracts
and Excluded Assets, and may be rejected by the relevant Seller, with respect to
any Rejected Debtor Contract pursuant to which any Seller is a party, and shall
be rejected by the Debtor Acquired Subsidiaries, with respect to any Rejected
Debtor Contract pursuant to which any Debtor Acquired Subsidiary is a party,
(y) no prepetition Cure Cost shall be due or payable with respect to any
executory contract or unexpired lease until the permanent assumption thereof and
(z) each Contract that becomes an Additional Assumed Contract pursuant to this
Section 2.9 shall concurrently be deemed to have become an Acquired Asset.

(f)    If, from time to time following the Execution Date and prior to the
Designation Deadline, Buyer provides written notice to the Sellers of its desire
to designate an Acquired Contract or Acquired Lease (at such applicable time) to
which Sellers or any Debtor Acquired Subsidiary is a party (including any
Additional Assumed Contract) as a Rejected Debtor Contract (a “Subsequent
Rejection Notice”), such Contract shall be deemed to be a Rejected Debtor
Contract and shall no longer be an Acquired Contract or Acquired Lease, as
applicable. If Sellers or any Debtor Acquired Subsidiary reasonably incurred any
direct, incremental and out-of-pocket administrative expenses allowed pursuant
to section 503(b) of the Bankruptcy Code associated with its continuance of such
Acquired Contract or Acquired Lease during the period between the Execution Date
and the date Buyer delivered notice to reject such previously designated
Acquired Contract or Acquired Lease, Buyer shall, within forty five
(45) calendar days following the Closing Date, reimburse the Sellers for such
incremental expenses other than expenses caused as a result of any Seller’s or
Acquired Subsidiary’s breach of such executory contract or unexpired lease (such
reimbursable expenses, the “503(b) Expenses”).

(g)    At Buyer’s reasonable request, and at Buyer’s sole cost and expense,
Sellers shall reasonably cooperate with Buyer to, or to cause the Debtor
Acquired Subsidiaries to, enter into an amendment of any Closing Assumed
Contract effective upon assumption of such Closing Assumed Contract by Buyer or
the Debtor Acquired Subsidiaries, as applicable (and Sellers shall, and shall
cause the Debtor Acquired Subsidiaries to, reasonably cooperate with Buyer to
the extent reasonably requested by Buyer in negotiations with the counterparties
thereof); provided that (i) in no event shall any such amendments be effective
prior to the Closing and (ii) Sellers shall not be required to, or to cause the
Debtor Acquired Subsidiaries to, enter into any such amendment if such amendment
would result in the incurrence of any incremental Liability by Sellers that is
not otherwise paid or assumed by Buyer at the time of the assumption by Sellers
or the Debtor Acquired Subsidiaries, as applicable, of such Closing Assumed
Contract.

(h)    Sellers shall use their respective reasonable best efforts to obtain one
or more orders of the Bankruptcy Court (which may include the Confirmation
Order), which order(s) shall reflect the terms and conditions set forth herein,
to permit Sellers and the Debtor Acquired Subsidiaries to assume the Closing
Assumed Contracts on the terms set forth in this Section 2.9.

 

8



--------------------------------------------------------------------------------

Section 2.10    Non-Assignability of Assets. Notwithstanding anything to the
contrary contained in this Agreement, to the extent that the sale, assignment,
sublease, transfer, conveyance or delivery (as applicable) or attempted sale,
sublease, assignment, transfer, conveyance or delivery (as applicable) to Buyer
of any asset that would be an Acquired Asset or any claim or right or any
benefit arising thereunder or resulting therefrom (in each case excluding
capital stock and solely with respect to direct interests in such asset, claim,
right or benefit, and not any such asset, claim, right or benefit acquired
indirectly through the acquisition of capital stock, and excluding, for the
avoidance of doubt, (a) the Acquired Equity or (b) any asset, claim, right or
benefit held by any of the Acquired Subsidiaries or any entity in which any
Acquired Subsidiary directly or indirectly holds capital stock or equity
interests, is prohibited by any applicable Law or would require any governmental
or third party authorizations, approvals, consents or waivers, and such
authorizations, approvals, consents or waivers shall not have been obtained
prior to the Closing, unless the applicable provisions of the Bankruptcy Code
permits and/or the Confirmation Order authorizes the sale, assignment, sublease,
transfer, conveyance or delivery (as applicable) of such asset irrespective of
the consent or lack thereof of a third party, then (i) subject to the
satisfaction of the conditions set forth in Article VII and the transfer of the
Acquired Equity, free and clear of all Encumbrances (other than transfer
restrictions of general application imposed by securities Laws), at the Closing,
the Closing shall proceed without the sale, assignment, sublease, transfer,
conveyance or delivery of such asset, (ii) subject to any approval of the
Bankruptcy Court that may be required, the Parties shall use their reasonable
best efforts, and the Parties shall reasonably cooperate with each other, to
obtain promptly such authorizations, approvals, consents or waivers, and
(iii) subject to any approval of the Bankruptcy Court that may be required,
pending such authorization, approval, consent or waiver, the Parties shall
cooperate with each other and enter into reasonable and lawful arrangements to
provide to Buyer the benefits (including any indemnities) and burdens of the use
of such asset that Buyer would have obtained had the asset been sold, assigned,
subleased, transferred, conveyed or delivered (as applicable) to Buyer at the
Closing. If the authorization, approval, consent or waiver for the sale,
assignment, sublease, transfer, conveyance or delivery of any asset not sold,
assigned, subleased, transferred, conveyed or delivered at the Closing as
contemplated under this Section 2.10 is obtained following the Closing, then
Sellers shall or shall cause their respective relevant Affiliates to promptly,
sell, assign, transfer, convey, sublease and deliver (as applicable) such asset
to Buyer at no additional cost or obligation.

Section 2.11 Affiliate Acquisitions. Notwithstanding anything to the contrary
contained in this Agreement, Buyer may, subject to Seller Parent’s consent (not
to be unreasonably withheld, conditioned or delayed), elect to have any or all
of the Acquired Assets conveyed or transferred to, or any of the Assumed
Liabilities assumed by, one or more of its Affiliates so long as no such
election results in any greater cost or obligation (including, but not limited
to, as a result of any withholding Tax) than Sellers or their respective
Affiliates would otherwise have had; provided, however, that (i) no such
election shall relieve Buyer of any of its obligations to Sellers or their
respective Affiliates hereunder with respect to the Assumed Liabilities or
otherwise and (ii) subject to clause (i), the Parties hereby agree that Buyer
shall be permitted without the consent of Seller Parent to elect to have any or
all of the Acquired Assets conveyed or transferred to, or any of the Assumed
Liabilities (other than Liabilities of the Acquired Subsidiaries) assumed by,
Buyer Assignee and/or newly formed Luxembourg and/or

 

9



--------------------------------------------------------------------------------

Delaware entities, in each case, which are formed for the purpose of effecting
the Transaction and are wholly owned Subsidiaries of Buyer so long as such
transfer or assumption does not result in application of any withholding Tax.
The Purchase Price shall be allocated among those Acquired Assets to be conveyed
to Buyer and those Acquired Assets to be conveyed to the respective Affiliates
of Buyer, but in no event shall the amount of the Purchase Price or any other
items to be paid for the Acquired Assets, the nature of the Assumed Liabilities
to be assumed, the obligation to pay Taxes or Transfer Taxes or the allocation
of risk and responsibility between Sellers and Buyer be modified to the
detriment of Sellers and their respective Affiliates as a result of the delivery
of separate bills of sale, assignments and other closing documents.

Section 2.12    Allocation of Purchase Price.

(a) The Purchase Price (and other Liabilities taken into account for purposes of
Section 1060 of the Code) shall be allocated among (i) the Acquired Assets
(excluding the Acquired Shares), (ii) the U.S. Equity and (iii) the Non-U.S.
Shares, in accordance with Section 2.5(a) and otherwise as contemplated in the
statement attached hereto as Annex G (the “Allocation Schedule”).

(b)    As soon as reasonably practicable after the final determination of the
Purchase Price pursuant to Section 2.13, Buyer shall deliver to Seller Parent a
draft statement (the “Asset Allocation Statement”) allocating (i) the Acquired
Assets Purchase Price and the portion of other Liabilities taken into account
for purposes of Section 1060 of the Code allocated to the Acquired Assets
(excluding the Acquired Shares) among the Acquired Assets (excluding the
Acquired Shares) and (ii) the U.S. Purchase Price and the portion of other
Liabilities taken into account for purposes of Section 1060 of the Code
allocated to the U.S. Equity among the assets of U.S. TopCo (and the assets of
any entity disregarded as separate from U.S. TopCo for U.S. tax purposes), in
each case, in a manner consistent with the Allocation Schedule, in accordance
with Section 1060 of the Code and the U.S. Treasury regulations thereunder (and
any similar provision of state, local or non-U.S. law, as appropriate), as of
the Closing Date. If Seller Parent disagrees with the allocations on the draft
Asset Allocation Statement, Seller Parent shall provide a notice of such
disagreement to Buyer with fifteen (15) calendar days following the delivery of
the draft Allocation Statement in accordance with the immediately prior
sentence; provided, that if Seller Parent does not so disagree, the Asset
Allocation Statement delivered by Buyer shall be final and binding. Seller
Parent and Buyer shall cooperate in good faith to agree upon the final Asset
Allocation Statement within fifteen (15) calendar days following any notice of
disagreement by Seller Parent in accordance with the immediately preceding
sentence, and to the extent that the Seller Parent and Buyer cannot resolve such
disagreements regarding the Asset Allocation Statement within such fifteen
(15) calendar day period, such disagreements shall be submitted to an
Independent Accountant to be resolved in accordance with procedures similar to
those set forth in Section 2.13(c), mutatis mutandis.

(c)    Buyer and Sellers shall, and shall cause their respective Affiliates to,
file all Tax Returns (including amended returns and claims for refunds) in a
manner consistent with the Allocation Schedule and Asset Allocation Statement,
except to the extent otherwise required pursuant to a “determination” within the
meaning of Section 1313(a) of the Code (or any analogous provision of state,
local or foreign law).

 

10



--------------------------------------------------------------------------------

Section 2.13    Post-Closing Adjustment.

(a) As promptly as practicable, but no later than sixty (60) days after the
Closing, Buyer shall deliver to Seller Parent a statement, in substantially the
form attached hereto as Annex H and signed by an executive officer of Buyer,
setting forth its calculation of the Purchase Price (including the individual
components thereof) (the “Post-Closing Statement”). The Post-Closing Statement
shall be (i) prepared in good faith in accordance with the terms of this
Agreement, and (B) accompanied by reasonable supporting information used by
Buyer in the preparation of the estimates of each component of the Post-Closing
Statement and by a reasonably detailed computation in substantially the form of
the relevant section of Annex H.

(b)    In the event that Seller Parent determines that the Post-Closing
Statement is incorrect or has not been prepared in accordance with the terms of
this Agreement, Seller Parent shall, on or before the thirtieth (30th) day
following the date on which the Post-Closing Statement is delivered, so inform
Buyer in writing (the “Dispute Notice”) providing Buyer with such detail as to
the objection and the specific disputed items and amounts (the “Disputed Items”)
as is reasonable in light of the information provided by Buyer in the
Post-Closing Statement. During the thirty (30) day period following delivery of
the Post-Closing Statement, Sellers and their Representatives shall have the
right, upon reasonable notice to Buyer, to reasonable access during normal
business hours to the information, underlying documentation (including work
papers (subject to entering into customary access letters if requested),
schedules, memoranda and other documents), books and records of the Acquired
Subsidiaries or any financial and operating data and other information used in
the preparation of the Post-Closing Statement. The Post-Closing Statement
delivered by Buyer to Seller Parent shall be conclusive and binding on all
parties unless Seller Parent, prior to the thirtieth (30th) day following
receipt of the Post-Closing Statement, delivers a Dispute Notice to Buyer.
Sellers shall be deemed to have agreed with all other items, amounts and
calculations contained in the Post-Closing Statement other than the Disputed
Items.

(c)    If a Dispute Notice is duly delivered pursuant to Section 2.13(b),
Sellers and Buyer shall, during the fifteen (15) days following such delivery,
use their commercially reasonable efforts to reach agreement on the Disputed
Items. The parties hereto acknowledge and agree that Rule 408 of the U.S.
Federal Rules of Evidence and any comparable rule in any applicable state or
other jurisdiction shall apply to the discussions and communications among
Buyer, Sellers and their respective Representatives during such fifteen (15) day
review period. If during such period, Sellers and Buyer are unable to reach such
agreement, they shall promptly thereafter cause Deloitte LLP (other than
personnel that have conducted audit services for the Sellers) or such other
independent accounting firm of recognized international standing as may be
mutually selected by Buyer and Sellers (the “Independent Accountant”), to review
this Agreement and the unresolved Disputed Items (it being understood that in
making such calculations, the Independent Accountant shall be functioning as an
expert and not as an arbitrator). Each Party agrees to execute, if requested by
the Independent Accountant, a reasonable engagement letter. Buyer and Sellers
shall reasonably cooperate with the Independent Accountant, including by
responding to written questions provided to both Parties, and shall promptly
provide all documents and information (including work papers (subject to
entering into customary access letters if requested) of its accountants) used in
preparation of the Post-Closing Statement and the Seller Estimate, respectively,
or as may be otherwise reasonably requested by

 

11



--------------------------------------------------------------------------------

the Independent Accountant. In making such calculations, the Independent
Accountant shall consider only (i) a single written submission (which submission
shall be limited to the unresolved Disputed Items) submitted by each of Buyer
and Sellers to the Independent Accountant within fifteen (15) Business Days
after the engagement thereof (a copy of which, upon receipt of both submissions,
the Independent Accountant shall forward to Buyer and Sellers, as applicable)
and (ii) written responses submitted to the Independent Accountant within ten
(10) Business Days after receipt of each such presentation (copies of which,
upon receipt of both submissions, the Independent Accountant shall forward to
Buyer and Sellers, as applicable). Buyer and Sellers shall not engage in any
other ex parte communications with the Independent Accountant. The Independent
Accountant’s determination on each unresolved Disputed Item shall not be greater
than the greater value for such item claimed by either Sellers or Buyer in the
Dispute Notice or Post-Closing Statement, respectively, or less than the lower
value for such item claimed by either Sellers or Buyer in the Dispute Notice or
Post-Closing Statement, respectively. Sellers and Buyer shall direct the
Independent Accountant to deliver to Sellers and Buyer, as promptly as
practicable (but in any case no later than thirty (30) days from the date of its
engagement), a report setting forth such calculations. Such report shall be
final and binding upon Sellers and Buyer (absent manifest error, in which case
such report shall be returned to the Independent Accountant for correction), and
neither Buyer nor Sellers shall seek further recourse to courts or other
tribunals, other than to enforce such report. The Independent Accountant will
determine the allocation of the cost of its review and report based on the
inverse of the percentage its determination (before such allocation) bears to
the total amount of the total items in dispute as originally submitted to
Independent Accountant. For example, should the items in dispute total in amount
to one thousand Dollars ($1,000) and the Independent Accountant awards six
hundred Dollars ($600) in favor of Sellers’ position, sixty percent (60%) of the
costs of its review would be borne by Buyer and forty percent (40%) of the costs
would be borne by Sellers.

(d)    If the Closing Purchase Price exceeds the Estimated Purchase Price (the
amount in which the Closing Purchase Price exceeds the Estimated Purchase Price
on an absolute value basis, the “Positive Purchase Price Adjustment Amount”),
Buyer shall pay to Seller Parent or its designee an amount in cash equal to the
lesser of (i) the Adjustment Escrow Amount and (ii) the Positive Purchase Price
Adjustment Amount, and Buyer and Seller Parent shall jointly instruct the Escrow
Agent to make a payment in an amount equal to the Adjustment Escrow Amount to
Seller Parent or its designee.

(e)    If the Closing Purchase Price is less than the Estimated Purchase Price
(the amount in which the Closing Purchase Price is less than the Estimated
Purchase Price on an absolute value basis, the “Negative Purchase Price
Adjustment Amount”), Buyer shall be entitled to receive a payment in cash out of
the Adjustment Escrow Amount in an amount equal to the lesser of (i) the
Adjustment Escrow Amount and (ii) the Negative Purchase Price Adjustment Amount,
and Buyer and Seller Parent shall jointly instruct the Escrow Agent to make a
payment to Buyer out of the Adjustment Escrow Account in an amount equal to the
lesser of clauses (i) and (ii) of this sentence.

(f)    The Parties acknowledge and agree that (i) any Negative Purchase Price
Adjustment Amount shall be satisfied solely and exclusively out of the
Adjustment Escrow Amount, and no Seller shall have any obligation or liability
to Buyer for any Negative Purchase Price Adjustment Amount that is in excess of
the Adjustment Escrow Amount and (ii) Buyer

 

12



--------------------------------------------------------------------------------

shall not have any obligation or liability to Sellers in respect of a Positive
Purchase Price Adjustment Amount in excess of an amount equal to the Adjustment
Escrow Amount. If the Adjustment Escrow Amount is greater than the Negative
Purchase Price Adjustment Amount, then Buyer and Seller Parent shall jointly
instruct the Escrow Agent to make a payment to Seller Parent or its designee in
the amount remaining in the Adjustment Escrow Account following payment of the
Negative Purchase Price Adjustment Amount.

(g)    Any payment pursuant to Section 2.13(d), Section 2.13(e) or
Section 2.13(f) shall be made within five (5) Business Days after the earlier of
the date that (i) Buyer and Sellers agree upon the Closing Purchase Price or
(ii) a dispute is resolved pursuant to Section 2.13(c). All payments under this
Section 2.13 shall be without interest.

(h)    Any post-Closing purchase price adjustments as set forth in this
Section 2.13 shall be treated as an adjustment to the Purchase Price for all Tax
purposes.

Section 2.14    Withholding. Notwithstanding any other provision of this
Agreement, Buyer, its Affiliates and the Acquired Subsidiaries shall each be
entitled to deduct and withhold from any amount otherwise payable to any Person
pursuant to this Agreement such amounts as it is required to deduct and withhold
with respect to the making of such payment under any provision of applicable
Law; provided, however, that if any of the Buyer or its Affiliates determines
that any applicable Law requires any deduction or withholding from any such
payments (other than in respect of amounts treated as compensation or in respect
of backup withholding), the Buyer or such Affiliate, as applicable, shall make
commercially reasonable efforts to provide notice to the Person entitled to
receive the payment no later than ten (10) Business Days prior to the date of
such payment (except that, if withholding is required by reason of change of Law
within ten (10) Business Days of such payment, then reasonably promptly
following such change in Law) and shall reasonably cooperate with such Person in
securing any available reduction or exemption from such deduction or
withholding. Amounts so withheld shall be treated for all purposes of this
Agreement as having been paid to the applicable Person in respect of which such
deduction and withholding was made.

Section 2.15 Asset Sale Election. At any time prior to the date that is the
sixty (60) days after the Execution Date, Buyer may deliver written notice to
Seller Parent (the “Asset Sale Election”) that Buyer wishes for the Transaction
to provide for the sale of assets and assumption of Liabilities of U.S. TopCo to
Buyer instead of the sale and purchase of the U.S. Equity by Buyer from the U.S.
Share Seller as contemplated by this Agreement. Sellers agree to cooperate in
good faith with Buyer including by making any amendments to this Agreement that
are not adverse to Sellers in order to implement the foregoing (it being
understood that the transfer of employment of Employees to an existing or newly
formed Acquired Subsidiary in connection with the Asset Sale Election will not
be adverse).

Section 2.16 Permitted Plan Distributions. The Acquired Subsidiaries may make
Permitted Plan Distributions in connection with the Closing, unless such
Permitted Plan Distributions would result in (i) the amount of Closing Date Cash
falling below fifty million Dollars ($50,000,000) with respect to amounts held
in the People’s Republic of China; (ii) the amount of Closing Date Cash falling
below ten million Dollars ($10,000,000) with respect to amounts held in South
Korea; or (iii) Closing Date Cash falling below (A) one hundred twenty

 

13



--------------------------------------------------------------------------------

million Dollars ($120,000,000) minus (B) the amount of Closing Date Cash held in
Brazil or India. Any Cash of the Acquired Subsidiaries paid in respect of
Permitted Plan Distributions shall be excluded from the calculation of the
Estimated Purchase Price and Purchase Price (including, for the avoidance of
doubt, the definition of Closing Date Cash), and any Leakage associated with any
transfers of Cash in connection with such Permitted Plan Distributions shall be
included in Closing Date Indebtedness.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS

Except as set forth in (i) Public Filings made with the SEC prior to the
Execution Date and on or after June 30, 2019, other than with respect to the
Seller Fundamental Representations (and excluding any disclosures set forth in
any “risk factors” or similarly titled section and in any section relating to
forward-looking, safe harbor or similar statements or to any other disclosures
in such Public Filings to the extent they are cautionary, predictive, or
forward-looking in nature) or (ii) the Seller Disclosure Schedule (to the extent
set forth in the preamble to the Seller Disclosure Schedule), each Seller hereby
represents and warrants to Buyer as of the Execution Date and as of the Closing
Date (except to the extent that any such representation and warranty expressly
speaks as of a particular date or period of time, in which case such
representation and warranty shall be true and correct as of such date or period
of time), as follows:

Section 3.1    Organization and Qualification.

(a) Each Seller is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has all
requisite corporate power and authority to own, lease and operate its respective
properties and assets, and to carry on the Business as currently conducted.
Prior to the Execution Date, Seller Parent has made available for review by
Buyer complete and correct copies of the Organizational Documents of Sellers as
of the Execution Date. Sellers are not in violation of any provision of their
Organizational Documents.

(b)    Each Seller is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction where the ownership or operation of the
Acquired Assets or the conduct of the Business requires such qualification,
except for failures to be so qualified or in good standing, as the case may be,
that would not have a Material Adverse Effect.

Section 3.2    Subsidiaries; Capitalization.

(a) Each Subsidiary of Seller Parent which has title to any property or asset
reasonably expected to be an Acquired Asset and each Acquired Subsidiary is duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of organization, has all requisite corporate or similar power and
authority to own, lease and operate its respective properties and assets and to
carry on its portion of the Business as currently conducted and is duly
qualified to do business and is in good standing as a foreign corporation or
other entity in each jurisdiction where the ownership or operation of its assets
or the conduct of its business

 

14



--------------------------------------------------------------------------------

requires such qualification, except for failures to be so duly organized,
validly existing, qualified or in good standing that would not have a Material
Adverse Effect. Prior to the Execution Date, Seller Parent has made available
for review by Buyer complete and correct copies of the Organizational Documents
of each of the Acquired Subsidiaries as of the Execution Date. The Acquired
Subsidiaries are not in violation of any provision of their Organizational
Documents. Seller Parent does not have any Subsidiary (other than the other
Sellers) that is not an Acquired Subsidiary.

(b)    All of the Acquired Equity has been duly authorized, and is validly
issued, fully paid and non-assessable. There is no outstanding (x) capital stock
or other equity interests in the Acquired Subsidiaries other than the Acquired
Equity owned by Sellers and their Subsidiaries, (y) preemptive or other
outstanding rights, options, warrants, conversion rights, stock appreciation
rights, restricted stock, performance stock, phantom stock, redemption rights,
rights of first refusal, repurchase rights, agreements, arrangements or
commitments of any character under which the Acquired Subsidiaries are or may
become obligated to issue, deliver, offer or sell, or giving any Person a right
to subscribe for or acquire, or in any way dispose of, any shares of the capital
stock or other equity interests, or (z) any securities or obligations
exercisable or exchangeable for or convertible into any shares of any of the
foregoing, and no securities or obligations evidencing such rights are
authorized, issued or outstanding. There are no phantom stock or similar rights
providing economic benefits based, directly or indirectly, on the value or price
of the Acquired Equity.

(c)    U.S. Share Seller was formed solely for the purpose of engaging in the
Post-Signing Reorganization and the Transaction and has not owned any assets,
engaged in any business activities or conducted any operations, in each case
since its incorporation, other than in connection with the Post-Signing
Reorganization and the Transaction.

(d)    U.S. Seller Parent has good and valid title to the U.S. Shares as of the
Execution Date, U.S. Share Seller will have good and valid title to the U.S.
Shares as of the Closing Date, Non-U.S. Share Seller has good and valid title to
the Non-U.S. Shares and the Acquired Subsidiaries have good and valid title to
all of the Acquired Equity (other than the U.S. Shares and the Non-U.S. Shares,
but including the Acquired Equity set forth on Section 3.2(f) of the Seller
Disclosure Schedule), in each case free and clear of all Encumbrances (other
than transfer restrictions of general application imposed by securities Laws),
and, subject to the entry of the Confirmation Order, upon delivery by Share
Sellers of the Acquired Shares at Closing, good and valid title to all of the
Acquired Equity, free and clear of all Encumbrances (other than transfer
restrictions of general application imposed by securities Laws and those solely
resulting from Buyer’s actions), will pass to Buyer. The Acquired Equity is
owned by Sellers and its Subsidiaries, and the authorized capital stock, the
jurisdiction of organization, the number of issued and outstanding Equity
Securities of each Acquired Subsidiary and the ownership of record of such
Equity Securities is set forth on Section 3.2(d) of the Seller Disclosure
Schedule.

(e)    The Acquired Equity is not subject to any voting trust agreement,
stockholder agreement, proxy or other contract, agreement or arrangement
restricting or otherwise relating to the voting, dividend rights or disposition
of such stock or other equity interests.

 

15



--------------------------------------------------------------------------------

(f)    No Acquired Subsidiary owns, directly or indirectly, any capital stock or
other equity interests of any Person or has any direct or indirect equity or
ownership interest in any business, or is a member of or participant in any
partnership, joint venture or similar Person. There are no outstanding
contractual obligations of the Acquired Subsidiaries to repurchase or redeem the
securities of, or to make any investment (in the form of a loan, capital
contribution or otherwise) in, any other Person.

Section 3.3    Corporate Authorization. Subject to the Bankruptcy Court’s entry
of the Bidding Procedures Order and the Confirmation Order, each Seller has full
corporate power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is a party and to perform its
obligations hereunder and thereunder. The execution, delivery and performance by
each Seller of this Agreement and the other Transaction Documents to which any
Seller is a party have been duly and validly authorized and no additional
corporate or shareholder authorization or consent is required in connection with
the execution, delivery and performance by Sellers of this Agreement or the
other Transaction Documents to which Sellers are a party.

Section 3.4    Consents and Approvals.

(a)    Subject to the Bankruptcy Court’s entry of the Bidding Procedures Order
and the Confirmation Order, no consent, approval, waiver, authorization, notice
or filing is required to be obtained by Sellers or any of their respective
Affiliates from, or to be given by Sellers or any of their respective Affiliates
to, or made by Sellers or any of their respective Affiliates with, any
Government Entity or Self-Regulatory Organization in connection with the
execution, delivery and performance by Sellers of this Agreement or the
Bankruptcy Cases (and associated proceedings), other than those the failure of
which to obtain, give or make (i) would not prevent or materially impair any
Seller’s ability to consummate the Transaction and (ii) would not reasonably be
likely to be, individually or in the aggregate, material to the Business or the
Acquired Subsidiaries.

(b)    No consent, approval, waiver, authorization, notice or filing is required
to be obtained by Sellers or any of their respective Affiliates from, or to be
given by Sellers or any of their respective Affiliates to, or made by Sellers or
any of their respective Affiliates with, any Person which is not a Government
Entity or Self-Regulatory Organization in connection with the execution,
delivery and performance by Sellers of this Agreement or the Bankruptcy Cases
(and associated proceedings), other than those the failure of which to obtain,
give or make; (i) would not prevent or materially impair any Seller’s ability to
consummate the Transaction and; (ii) would not reasonably be likely to be,
individually or in the aggregate, material to the Business or the Acquired
Subsidiaries.

Section 3.5    Non-Contravention. None of the execution, delivery and
performance by Sellers of this Agreement, the consummation of the Transaction
(including the proposed assignment and/or assumption of the Closing Assumed
Contracts as set forth in Section 2.9(a)) or the Bankruptcy Cases (and
associated proceedings), do or will (i) violate any provision of the
Organizational Documents of any Seller or any Acquired Subsidiary, (ii) assuming
the receipt of all Seller Required Approvals and subject to the Bankruptcy
Court’s entry of the Bidding Procedures Order and the Confirmation Order,
conflict with, or result in the breach of, or constitute a default under, or
result in the termination, cancellation, modification or acceleration

 

16



--------------------------------------------------------------------------------

(whether after the filing of notice or the lapse of time or both) of any right
or obligation (including payment obligations) of Sellers or any Acquired
Subsidiaries under, or result in a loss of any benefit to which Sellers or any
Acquired Subsidiaries are entitled under, any Acquired Contract, Acquired Lease,
Governmental Authorization or Insurance Policy, or result (or would result, with
the giving of notice, the passage of time or both) in the creation or imposition
of any Encumbrance upon any of the Acquired Assets or upon the Acquired Equity,
or (iii) assuming the receipt of all Seller Required Approvals and any approvals
required to be obtained under any antitrust, competition or similar Laws,
violate or result in a breach of or constitute a default under any Law to which
Sellers or any Acquired Subsidiaries is subject, or under any Governmental
Authorization, other than, in the cases of clauses (ii) and (iii), conflicts,
breaches, terminations, defaults, cancellations, modifications accelerations,
losses, violations or Encumbrances that would not have a Material Adverse
Effect.

Section 3.6    Binding Effect. Subject to the Bankruptcy Court’s entry of the
Bidding Procedures Order and the Confirmation Order, this Agreement, when
executed and delivered by Buyer, constitutes a valid and legally binding
obligation of each Seller, enforceable against Sellers in accordance with its
terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law) (the “Enforceability
Exceptions”).

Section 3.7    Public Filings.

(a)    Since the Spin-Off Date, (i) Seller Parent has filed or furnished, as
applicable, on a timely basis, all Public Filings required to be filed or
furnished by it with the SEC pursuant to the Exchange Act or the Securities Act,
(ii) each of the Public Filings, at the time of its filing or being furnished,
complied in all material respects with the applicable requirements of the
Securities Act, the Exchange Act and the Sarbanes-Oxley Act of 2002, and any
rules and regulations promulgated thereunder, applicable to such Public Filings
and (iii) as of their respective dates (and, if amended, as of the date of such
amendment), the Public Filings did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances in
which they were made, not misleading.

(b)    Since the Spin-Off Date, the consolidated financial statements included
in or incorporated by reference into the Public Filings (including the related
notes and schedules) fairly presented, in each case, in all material respects,
the consolidated financial position of Seller Parent and its consolidated
Subsidiaries as of the respective dates thereof and their consolidated results
of operations and consolidated cash flows for the respective periods set forth
therein (subject, in the case of unaudited statements, to notes and normal and
year-end audit adjustments which would not be material individually or in the
aggregate), in each case in conformity with U.S. GAAP applied on a consistent
basis during the periods involved, except as may be expressly noted therein or
in the notes thereto. As of the Execution Date, Seller Parent does not intend to
correct in any material respect or restate, and, to the Knowledge of Sellers,
there is no basis to restate, any of the consolidated financial statements
(including, in each case, the notes, if any, thereto) of Seller Parent included
in or incorporated by reference into the Public Filings. As of the Execution
Date, there are no outstanding or unresolved comments in any

 

17



--------------------------------------------------------------------------------

comment letter received from the SEC or its staff. Since the Spin-Off Date,
Seller Parent has been in compliance in all material respects with the
applicable listing and corporate governance rules and regulations of the New
York Stock Exchange.

(c)    No Seller or Acquired Subsidiary has any Liability, except those
Liabilities (i) to the extent disclosed, reflected or reserved against in the
most recent unaudited consolidated balance sheet (including the notes thereto)
of Seller Parent included in its Quarterly Report for the quarter ended June 30,
2020 (such unaudited balance sheet, the “Most Recent Balance Sheet”), (ii)
incurred in the Ordinary Course since June 30, 2020 (but not with respect to
breaches of Contracts, torts, infringement or violations of Law) or
(iii) incurred in connection with the negotiation of this Agreement, except in
each case as would not reasonably be likely to be, individually or in the
aggregate, material to the Business or the Acquired Subsidiaries. No Seller or
Acquired Subsidiary is party to, or has any commitment to become a party to any
“off balance sheet arrangement” within the meaning of Item 303 of Regulation
S-K.

Section 3.8    Litigation and Claims.

(a)    There is no Litigation pending or, to the Knowledge of Sellers,
threatened against or relating to Sellers or any of their respective
Subsidiaries in connection with the Acquired Assets, the Business or the
Transaction, other than those that would not have a Material Adverse Effect.

(b)    Neither Sellers nor any of their respective Subsidiaries is subject to
any order, writ, judgment, award, injunction or decree of any court or
governmental or regulatory authority of competent jurisdiction or any arbitrator
or arbitrators (collectively, any “Order”), or, to the Knowledge of Sellers, any
threatened Order, other than those that would not have a Material Adverse
Effect.

Section 3.9    Taxes.

(a)    All income and other material Tax Returns with respect to the Acquired
Subsidiaries, the Acquired Assets and the Business that are required to be filed
have been duly and timely filed, all such Tax Returns are true, correct and
complete in all material respects, and all material Taxes (whether or not shown
to be due and owing thereon) with respect to the Acquired Subsidiaries, the
Acquired Assets and the Business have been duly and timely paid.

(b)    Sellers and each of the Acquired Subsidiaries have withheld from all
Persons and timely paid to the appropriate authorities all amounts required to
be withheld for all periods through the Execution Date in material compliance
with all Tax withholding provisions (including income, social security and
employment Tax withholding for all types of compensation).

(c)    There is no lien for Taxes upon any of the Acquired Assets nor, to the
Knowledge of Sellers, is any Government Entity in the process of imposing any
lien for Taxes on any of the Acquired Assets, in each case, other than Permitted
Encumbrances.

(d)    No issues that have been raised by the relevant taxing authority in
connection with any examination, audit, proceeding, assessment or investigation
of the Tax Returns referred

 

18



--------------------------------------------------------------------------------

to in paragraph (a) hereof are currently pending, and all deficiencies asserted
or assessments made, if any, as a result of such examinations, audits,
proceedings, assessments or investigations have been paid in full, unless the
validity or amount thereof is being contested by Seller or one of its Affiliates
in good faith by appropriate action.

(e)    None of the Acquired Subsidiaries is a party to or is bound by any Tax
sharing, allocation or indemnification agreement or arrangement (a “Tax Sharing
Agreement”) (other than such an agreement or arrangement exclusively between or
among the Acquired Subsidiaries or entered into in the Ordinary Course that is a
customary commercial agreement the primary subject matter of which is not
Taxes).

(f)    None of the Acquired Subsidiaries (i) is, or during any taxable period
for which the period of assessment or collection remains open has been, a member
of any affiliated, consolidated, combined, unitary or similar group (other than
any such group the common parent of which is Seller Parent or Honeywell (the
“Applicable Group”)) or (ii) has any Liability for Taxes of any Person other
than the Applicable Group, under Treasury Regulations Section 1.1502-6 or any
similar provision of state, local or non-U.S. Law.

(g)    None of the Acquired Subsidiaries has entered into or participated in a
“listed transaction” within the meaning of Treasury Regulations Section 1.6011-4
(or any similar provision of state, local or non-U.S. Law).

(h)    Within the last two years, none of the Acquired Subsidiaries has
constituted either a “distributing corporation” or a “controlled corporation” in
a distribution of stock intended to qualify for tax-free treatment under
Sections 355 or 361 of the Code, other than the Acquired Subsidiaries listed on
Section 3.9(h) of the Seller Disclosure Schedule in connection with the
distribution of the stock of Seller Parent by Honeywell on October 1, 2018 and
related transactions.

(i)    None of the Acquired Subsidiaries, nor Sellers or any of their Affiliates
with respect to any Acquired Subsidiary, has sought any relief under, or taken
any action in respect of, any provision of the Coronavirus Aid, Relief, and
Economic Security Act related to Taxes (including, but not limited to, the
delaying of any payments in respect of payroll Taxes under Section 2302
thereof).

(j)    None of the Acquired Subsidiaries will be required to include any
material item of income in, or exclude any material item of deduction from,
taxable income for any taxable period (or portion thereof) ending after the
Closing Date as a result of: (i) any change in, or use of an improper, method of
accounting for a taxable period ending on or prior to the Closing Date; (ii) any
“closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or non-U.S. Law) executed on
or prior to the Closing Date; (iii) any installment sale or open transaction
made on or prior to the Closing Date; (iv) any prepaid amount or advance
payments received or deferred revenue received or accrued on or prior to the
Closing Date; (v) any intercompany transaction or excess loss amount, in each
case, described in Treasury Regulations under Section 1502 of the Code (or any
corresponding or similar provision of state, local or non-U.S. Law), (vi) any
election under Section 108(i) of the Code, (vii) any investment in “United
States property” within the meaning of Section 956 of the Code made on

 

19



--------------------------------------------------------------------------------

or prior to the Closing (excluding as a result of pledges or guarantees under
the Debtor-in-Possession Facility), or (viii) other than in the Ordinary Course,
Section 951A or any “subpart F income” under Section 951(a) of the Code with
respect to transactions occurring prior to Closing. None of the Acquired
Subsidiaries has any obligation to make any payment described in Section 965(h)
of the Code.

(k)    Each of the Acquired Subsidiaries is and has always been a resident for
Tax purposes solely in its country of incorporation, and is not subject to Tax
in any jurisdiction other than its country of incorporation, by virtue of having
employees, a permanent establishment or any other place of business in such
jurisdiction or by virtue of exercising management and control in such
jurisdiction. No claim has been made by a Government Entity in a jurisdiction in
which an Acquired Subsidiary does not file a particular type of Tax Return (or
pay a particular type of Tax) that such Acquired Subsidiary is or may be
required to pay such type of Tax to (or file such type of Tax Return with) that
Government Entity.

(l)    Section 3.9(l) of the Seller Disclosure Schedule lists (i) the entity
classification of each Acquired Subsidiary for U.S. federal income Tax purposes,
as of the Execution Date and as of the Closing Date, and (ii) each entity
classification election and change in entity classification that has been made
under Treasury Regulation Section 301.7701-3 with respect to the Acquired
Subsidiaries for U.S. federal income Tax purposes since the Spin-Off Date and,
with respect to period prior to the Spin-Off Date, to the Knowledge of Sellers.

(m)    Since the Spin-Off Date and, with respect to periods prior to the
Spin-Off Date, to the Knowledge of Sellers, none of the Acquired Subsidiaries
is, or has been, party to or the beneficiary of any material Tax exemption, Tax
holiday or other Tax reduction Contract or order that is not generally available
to similarly situated taxpayers without the exercise of discretionary authority
by a Government Entity.

(n)    None of the Seller Parent or any of its Subsidiaries is a party to a
“gain recognition agreement” within the meaning of the Treasury Regulations
under Section 367 of the Code.

(o)    Since the Spin-Off Date and, with respect to periods prior to the
Spin-Off Date, to the Knowledge of Sellers, none of Seller Parent or any of its
Subsidiaries has made domestic use of a dual consolidated loss within the
meaning of Section 1503 of the Code (or any comparable provision of U.S. state
or local Law).

Section 3.10    Employee Benefits.

(a)    All material Benefit Plans are listed on Section 3.10(a) of the Seller
Disclosure Schedule which specifies whether such Benefit Plan is (i) a U.S.
Benefit Plan or a Non-U.S. Benefit Plan and (ii) a Seller Plan or an Acquired
Subsidiary Plan.

(b)    Each Seller has provided or made available to Buyer true and complete
copies of all material written Benefit Plans and all amendments thereto and, as
applicable: (i) the current prospectus or summary plan description for any such
Benefit Plan and any summaries of material modifications to such current
prospectus or summary plan description; (ii) the most recent favorable
determination, advisory or opinion letter from the Internal Revenue Service for
such

 

20



--------------------------------------------------------------------------------

U.S. Benefit Plans; (iii) the most recent annual return/report (Form 5500) and
accompanying schedules and attachments thereto for such U.S. Benefit Plans;
(iv) the most recently prepared actuarial reports and financial statements for
such U.S. Benefit Plans; and (v) all material correspondence related thereto
since the Spin-Off Date with any Government Entity.

(c)    All Benefit Plans have been maintained in material compliance with their
terms and all applicable Laws, including ERISA, the Code and the Patient
Protection and Affordable Care Act and have been administered in a manner to
avoid any material penalty taxes thereunder. Each Benefit Plan which is intended
to be qualified under Section 401(a) of the Code, has received a favorable
determination letter from the Internal Revenue Service or has applied to the
Internal Revenue Service for such favorable determination or opinion letter, and
to the Knowledge of Sellers, there are no circumstances likely to result in the
loss of the qualification of such plan under Section 401(a) of the Code. Each
Benefit Plan, and any award agreement thereunder, that is, or is intended to be
part of a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Code has been operated and administered in accordance with
all applicable requirements of Section 409A of the Code in all material
respects. Neither Seller Parent nor any of its Affiliates has engaged in a
transaction with respect to any Benefit Plan covered by Subtitle B, Part 4 of
Title I of ERISA or Section 4975 of the Code that, assuming the taxable period
of such transaction expired as of the Execution Date, would be reasonably likely
to subject Sellers or any Acquired Subsidiary to a tax or penalty imposed by
either Section 4975 of the Code or Section 502(i) of ERISA in an amount that
would be material. No Controlled Group Liability has been incurred by any
Seller, Acquired Subsidiary, or their respective ERISA Affiliates that has not
been satisfied in full, and no condition exists that would reasonably be
expected to result in any Seller, Acquired Subsidiary, or their respective ERISA
Affiliates incurring any such liability in an amount that would be material,
including under any “multiemployer plan” within the meaning of Section 3(37) of
ERISA. “Controlled Group Liability” means any and all liabilities (1) under
Title IV of ERISA, (2) under Section 302 of ERISA and (3) under Sections 412 and
4971 of the Code. For purposes of this Agreement, “ERISA Affiliate” means with
respect to any entity all other entities (whether or not incorporated) that
would be treated together with the first entity as a “single employer” within
the meaning of Section 414 of the Code.

(d)    As of the Execution Date, except as would not be material, (i) all
contributions, premiums and payments that are due pursuant to the terms of any
Benefit Plan have been made for each Benefit Plan within the time periods
prescribed by the terms of such plan or applicable Law, and (ii) all
contributions, premiums and payments for any period ending on or before the
Execution Date that are not due are properly accrued to the extent required to
be accrued under applicable accounting principles.

(e)    No Litigation, including any proceedings by any Government Entity, are
pending, or, to the Knowledge of Sellers, threatened with respect to any Benefit
Plan, except as would not have a Material Adverse Effect.

(f)    Neither the execution of this Agreement, nor the consummation of the
Transaction (either alone or together with any other event) will (i) entitle any
current or former Employees, Directors or Independent Contractor to any payment
or benefit, including any bonus, retention, severance pay or benefits or any
increase in the amount of any bonus, severance pay or

 

21



--------------------------------------------------------------------------------

benefits payable or provided under any Benefit Plan (other than severance pay
required by any Law), (ii) accelerate the time of payment or vesting or
materially increase the amount of compensation payable to any current or former
Employees under any Benefit Plan or to any Directors or Independent Contractors,
or trigger any payment or funding (through a grantor trust or otherwise) of
compensation or benefits under any Benefit Plan or to any Directors or
Independent Contractors, or (iii) limit or restrict the right of Sellers or,
after the Closing, Buyer, to merge, amend or terminate any of the Benefit Plans.

(g)    No Seller or any Acquired Subsidiary has any material obligation to
gross-up, indemnify or otherwise reimburse any current or former Employee,
Director or Independent Contractor for any Tax incurred by such Employee,
Director or Independent Contractor.

(h)    No Seller or any Acquired Subsidiary has any material current or
projected liability for, and no Benefit Plan provides or promises, any
post-employment medical, dental, disability, hospitalization, life or similar
benefits (whether insured or self-insured) to any current or former Employee,
Director or Independent Contractor (other than coverage mandated by applicable
Law).

(i)    All Employees are currently employed by U.S. Topco or an Acquired
Subsidiary and, as of the Closing Date, will be employed by an Acquired
Subsidiary, and no offers of employment will be required in order to provide for
continuity of employment of such Employees with Buyer or one of its Affiliates
(including following the Closing, an Acquired Subsidiary) following the Closing
Date. Except to the extent disclosure would not be permitted under applicable
Laws, including applicable data privacy Laws, Section 3.10(i) of the Seller
Disclosure Schedule sets forth a true, correct and complete list of all current
Employees employed in the Business as of the Execution Date (identified by
employee identification number) and Independent Contractors retained in the
Business as of the Execution Date, identifying as to each Employee a job title,
years of service, amount or rate of compensation, most recent annual bonus
received and current annual bonus opportunity, location of employment, whether
full- or part-time, whether active or on furlough or leave (and, if on furlough
or leave, the nature and start date of the furlough or leave and the expected
return date) and whether exempt from the Fair Labor Standards Act. No more than
ten (10) and no less than five (5) days prior to the Closing Date, Seller Parent
will provide Buyer with a schedule reflecting the same information as
Section 3.10(i) of the Seller Disclosure Schedule, updated as of such date.

(j)    All Non-U.S. Benefit Plans (i) have been maintained in material
compliance with their terms and all applicable Laws (including any local
regulatory or tax approval requirements), (ii) if intended to qualify for
special tax treatment, meets all the requirements for such treatment in all
material respects, and (iii) if required, to any extent, to be funded,
book-reserved or secured by an Insurance Policy, is fully funded, book-reserved
or secured by an Insurance Policy, as applicable, in all material respects based
on reasonable actuarial assumptions in accordance with applicable accounting
principles. To the Knowledge of Sellers, from and after the Closing Date, Buyer
and its Affiliates will receive the full benefit of any funds, accruals and
reserves under the Non-U.S. Benefit Plans in all material respects. There is no
pending or, to the Knowledge of Sellers, threatened material Litigation relating
to any of the Non-U.S. Benefit Plans.

 

22



--------------------------------------------------------------------------------

(k)    Section 3.10(k) of the Seller Disclosure Schedule sets forth, for each
equity or equity-based award granted by Seller Parent to any Person (each a
“Seller Parent Equity Award”), the holder, type of award, grant date, number of
shares, vesting schedule (including any acceleration provisions) and, if
applicable, exercise price and expiration date.

Section 3.11    Compliance with Laws. Since the Spin-Off Date, (i) Sellers and
the Acquired Subsidiaries have complied with, and the Business has been
conducted in compliance with, all applicable Laws and Governmental
Authorizations, except for failures to comply that would not have a Material
Adverse Effect, (ii) neither Sellers nor any of their respective Affiliates has
received any written notice alleging any violation under any applicable Law,
except for violations that would not have a Material Adverse Effect and
(iii) the Sellers and Acquired Subsidiaries have all Governmental Authorizations
necessary for the conduct of the Business as currently conducted, other than
those the absence of which would not have a Material Adverse Effect.

Section 3.12    Environmental Matters.

(a)    Since the Spin-Off Date, Sellers and the Acquired Subsidiaries have been
in compliance with all applicable Environmental Laws, and there are no
Liabilities under any Environmental Law with respect to the Sellers and the
Acquired Subsidiaries, in each case, other than failures to comply or
Liabilities that would not have a Material Adverse Effect.

(b)    Since the Spin-Off Date, neither Sellers nor the Acquired Subsidiaries
(nor, to the Knowledge of Sellers, any legally responsible predecessor in
interest) has received from any Person any notice, demand, claim, letter or
request for information, relating to any material violation or alleged material
violation of, or any material Liability under, any Environmental Law.

(c)    There are no Orders outstanding, or any Litigation pending or, to the
Knowledge of Sellers, threatened, relating to compliance with or Liability under
any Environmental Law affecting the Sellers and the Acquired Subsidiaries, other
than those that would not have a Material Adverse Effect.

(d)    There has been no release, threatened release, contamination, discharge,
dumping, injection, pumping, leak, spill or disposal of Hazardous Substances at,
on, under, to, in or from (i) any property or facility now or previously owned,
leased or operated by, or (ii) any property or facility to which any Hazardous
Substance has been transported for disposal, recycling or treatment by or on
behalf of Sellers or the Acquired Subsidiaries (or any legally responsible
predecessor in interest), except as would not have a Material Adverse Effect.

(e)    There are no underground storage tanks, asbestos-containing materials,
lead-based products, per- or polyfluoroalkyl substances or polychlorinated
biphenyls on any of the Acquired Owned Real Property or the Acquired Leased Real
Property.

(f)    Prior to the Execution Date, Seller Parent has made available for review
by Buyer all material environmental reports, audits, assessments, sampling data,
liability analyses, memoranda, and studies in the possession of or conducted by
Sellers or any of their respective Affiliates with respect to compliance under,
or Liabilities related to, any Environmental Law or Hazardous Substance with
respect to the Sellers and the Acquired Subsidiaries as of the Execution Date.

 

23



--------------------------------------------------------------------------------

(g)    The consummation of the transactions contemplated hereby requires no
filings or notifications to be made or actions to be taken pursuant to (i) the
New Jersey Industrial Site Recovery Act or the Connecticut Transfer Act or
(ii) except as would not have a Material Adverse Effect, any other Environmental
Laws.

Section 3.13    Intellectual Property.

(a)    Except as would not have a Material Adverse Effect, (i) all right, title
and interest in (x) the Acquired Intellectual Property is solely and exclusively
owned by Sellers or their Affiliates, free and clear of any Encumbrances other
than Permitted Encumbrances and (y) the Acquired Intellectual Property and the
Licensed Acquired Intellectual Property, to the Knowledge of Sellers, are, as
applicable, valid, subsisting and enforceable, and are not subject to any
outstanding Order adversely affecting the Acquired Subsidiaries’ use thereof and
(ii) from the Spin-Off Date, there have been no written challenges received by
Sellers or their Affiliates to the validity, enforceability, registrability or
ownership of any Acquired Intellectual Property or any Licensed Acquired
Intellectual Property.

(b)    Except as would not have a Material Adverse Effect, (i) the Acquired
Subsidiaries own or have the valid and enforceable right to use all Intellectual
Property, including the Acquired Intellectual Property, used in or necessary for
their conduct of the Business as currently conducted, (ii) the Acquired
Subsidiaries’ conduct of the Business and their products and services do not
infringe, misappropriate or otherwise violate the Intellectual Property of any
other Person and (iii) to the Knowledge of Sellers, none of the Acquired
Intellectual Property or any Licensed Acquired Intellectual Property is being
infringed upon, misappropriated by or violated by any other Person.

(c)    Except as would not have a Material Adverse Effect, Sellers and their
Subsidiaries have taken commercially reasonable measures to protect (i) the
secrecy and confidentiality of their respective trade secrets and other
confidential information and (ii) the information that is subject to any
applicable Privacy Requirements and the Acquired IT Assets and, to the extent
within Sellers’ and their Subsidiaries’ reasonable control, the Licensed
Acquired IT Assets, against loss and unauthorized access, use, modification,
disclosure or other misuse.

(d)    Except as would not have a Material Adverse Effect, (i) the Acquired IT
Assets and, to the Knowledge of Sellers, the Licensed Acquired IT Assets operate
and perform as required in connection with the Business, and (ii) there has been
no loss or unauthorized access, use, modification, disclosure or other misuse of
(x) the Sellers’ and their Subsidiaries’ trade secrets and other confidential
information, (y) the Sellers’ and their Subsidiaries’ information that are
subject to any Privacy Requirements, or (z) the Acquired IT Assets and, to the
Knowledge of Sellers, the Licensed Acquired IT Assets in a manner that has
affected the Business or the information or systems held by Sellers or their
Subsidiaries.

 

24



--------------------------------------------------------------------------------

(e)    Since the Spin-Off Date, Sellers and their Subsidiaries have complied
with all applicable Privacy Requirements, and neither this Agreement nor the
consummation of the Transaction will violate any such Privacy Requirements, in
each case, except as would not have a Material Adverse Effect.

Section 3.14    Labor Matters.

(a)    Section 3.14(a) of the Seller Disclosure Schedule sets forth a complete
and accurate list of all Labor Contracts as of the Execution Date. Prior to the
Execution Date, Seller Parent has made available to Buyer true and complete
copies of all written Labor Contracts (or a written description of material
terms if a material Labor Contract is not written). No Seller or Acquired
Subsidiary is currently negotiating any Labor Contract. No Seller or Acquired
Subsidiary has failed to comply with the provisions of any Labor Contract in any
material respect, and there are no material grievances outstanding against
Sellers or the Acquired Subsidiaries under any Labor Contract. There are no
unfair labor practice complaints pending or, to the Knowledge of Sellers,
threatened against Sellers or the Acquired Subsidiaries before any Government
Entity or current union representation involving Employees, except as would not
be material to Sellers and the Acquired Subsidiaries taken as a whole. The
consent or consultation of, or the rendering of formal advice by, any labor or
trade union, works council or other employee representative body is not required
for Sellers to enter into this Agreement or to consummate the Transaction,
except where the failure to obtain such consent, consultation of, or rendering
of formal advice would not prevent or materially delay the consummation of the
Transaction.

(b)    (i) Sellers and the Acquired Subsidiaries are, and since the Spin-Off
Date have been, in compliance with all Labor Laws applicable to the Business and
its Employees, (ii) since the Spin-Off Date, there has been no strike, slowdown,
walkout or other work stoppage and (iii) there is no pending or threatened,
strike, slowdown, walkout or other work stoppage, except in each case as would
not have a Material Adverse Effect. To the Knowledge of Sellers, there currently
are no material union organizing efforts involving Employees.

(c)    No facility closure or shutdown, reduction-in-force, furlough, layoff,
temporary layoff, material work schedule change or reduction in hours, or
reduction in salary or wages, or other material workforce changes affecting
Employees of the Sellers has occurred within the six (6) months prior to the
Execution Date or is planned or has been announced, whether voluntary or by
virtue of COVID-19 Measures, in connection with or in response to COVID-19.

(d)    The Sellers and the Acquired Subsidiaries are, and since the Spin-Off
Date have been, in material compliance with WARN and have no material
liabilities or other material obligations thereunder. No Seller or Acquired
Subsidiary has taken any action that would reasonably be expected to cause Buyer
or any of its Affiliates to have any material liability or other material
obligation following the Closing Date under WARN as a result of such action(s)
by Sellers or the Acquired Subsidiaries.

Section 3.15    Material Contracts.

(a)    Section 3.15(a) of the Seller Disclosure Schedule sets forth a complete
and accurate list of all Material Contracts as of the Execution Date. Prior to
the Execution Date, Seller Parent has made available to Buyer true and complete
copies of all Material Contracts as of the Execution Date.

 

25



--------------------------------------------------------------------------------

(b)    Except as would not, or would not reasonably be likely to, be,
individually or in the aggregate, material to the Business or the Acquired
Subsidiaries, and except for the Honeywell Agreements, (i) all Material
Contracts are valid, legally binding and, to the Knowledge of Sellers, in full
force and effect and enforceable against each party thereto in accordance with
the express terms thereof, (ii) there does not exist under any Material Contract
any violation, breach or event of default, or alleged violation, breach or event
of default, and, to the Knowledge of Sellers, no event has occurred that with
notice or lapse of time or both would constitute a breach or event of default,
and (iii) there are no disputes pending or threatened under any Material
Contract.

Section 3.16    Title to Property. Sellers and their respective Affiliates have,
and, subject to the entry of the Confirmation Order, at the Closing, Sellers and
their respective Affiliates will transfer to Buyer, (i) fee simple title to, or
a valid and binding leasehold interest in, the Acquired Owned Real Property and
the Acquired Leased Real Property and (ii) good and valid title to the personal
tangible property they own or lease that are included in the Acquired Assets, in
each case free and clear of all Encumbrances (other than Permitted
Encumbrances).

Section 3.17    Real Property.

(a)    Section 3.17(a) of the Seller Disclosure Schedule sets forth a complete
and correct list of all material Acquired Owned Real Property as of the
Execution Date. Except for Permitted Encumbrances, the Acquired Owned Real
Property is not subject to any lease, license or sublicense, nor have Sellers or
their Affiliates granted to any Person the right to use or occupy the Acquired
Owned Real Property or any portion thereof.

(b)    Section 3.17(b) of the Seller Disclosure Schedule sets forth a complete
and correct list of all material Acquired Leases as of the Execution Date. Prior
to the Execution Date, Seller Parent has delivered to Buyer complete and
accurate copies of each of the Acquired Leases and any documents or instruments
affecting the rights or obligations of any of the parties thereto.

(c)    Except as would not reasonably be likely to be, individually or in the
aggregate, material to the Business or the Acquired Subsidiaries, the applicable
Seller’s or Affiliates’ possession and quiet enjoyment of the Acquired Lease has
not been disturbed and there are no disputes with respect to each Acquired
Lease.

(d)    Each facility (including, all buildings, structures, fixtures, building
systems, equipment, improvements and all components thereof) included in the
Acquired Assets (i) is in all material respects in good operating condition and
repair and is structurally sound and free of defects, with no material
alterations or repairs required thereto under applicable Law or insurance
company requirements; and (ii) is suitable in all material respects for its
current use, operation and occupancy.

(e)    There are no pending or, to the Knowledge of Sellers, threatened
appropriation, condemnation, eminent domain or like proceedings relating to the
Acquired Owned Real Property or, to the Knowledge of Sellers, the Acquired
Leased Real Property.

 

26



--------------------------------------------------------------------------------

(f)    As of the Execution Date, none of the Acquired Owned Real Property, or
the Acquired Leased Real Property have suffered any damage by fire or other
casualty which has not heretofore been repaired and restored in all material
respects, except for damage that would not be material, individually or in the
aggregate, to the Business or the Acquired Subsidiaries.

Section 3.18    Product Liability.

(a)    Except as would not reasonably be likely to be, individually or in the
aggregate, material to the Business or the Acquired Subsidiaries, (i) all
products designed, marketed, sold, distributed or delivered by or on behalf of
the Business since the Spin-Off Date (the “Business Products”) have been in
conformity in all material respects with all applicable contractual commitments,
Law, all express and implied warranties and the specifications and standards in
any applicable Governmental Authorization under which such products are sold and
(ii) to the Knowledge of Sellers, there exist no facts or circumstances that
would reasonably be expected to result in or form the basis of any claim against
any Seller or Acquired Subsidiary for material Liability on account of any
express or implied warranty to any third party in connection with the Business
Products sold by the Business.

(b)    Since the Spin-Off Date, neither Sellers nor any of their respective
Affiliates has received written notice from any customer that such customer has
(i) received any written notice or allegation from a Government Entity,
(ii) been a party or subject to any Litigation brought or initiated by a
Government Entity or (iii) been threatened in writing by a Government Entity
with any Litigation, in each case with respect to the failure or alleged failure
of any product produced, sold or distributed by or on behalf of the Business to
meet applicable manufacturing or quality standards established by Law, except
for such failures or alleged failures that would not have a Material Adverse
Effect.

(c)    Since the Spin-Off Date, (i) there have been no recalls or post-sale
warnings with respect to any Business Product and (ii) neither Sellers nor any
of their respective Affiliates have received any written notice from any
Government Entity in connection with a claim or allegation against the Business
related to any such recall, except in each of the foregoing clauses (i) and (ii)
for any such recalls that would not have a Material Adverse Effect. As of the
Execution Date, to the Knowledge of Sellers, there exist no facts or
circumstances that would reasonably be expected to result in or form the basis
of any such recalls or post-sale warnings.

Section 3.19    Insurance.

(a)    Section 3.19(a) of the Seller Disclosure Schedule lists all material
Insurance Policies as of the Execution Date. With respect to such policies, as
of the Execution Date, except as would not reasonably be likely to be,
individually or in the aggregate, material to the Business or the Acquired
Subsidiaries, (i) all of such policies or renewals thereof are in full force and
effect and are held exclusively by one or more of the Acquired Subsidiaries, and
(ii) none of Sellers nor any Acquired Subsidiaries are in default with respect
to their obligations under any such Insurance Policies. The Sellers and the
Acquired Subsidiaries are insured against losses and risks and in such amounts
as are customary in the business in which the Sellers and the Acquired

 

27



--------------------------------------------------------------------------------

Subsidiaries are engaged, and the Sellers’ and the Acquired Subsidiaries’
Insurance Policies are with reputable insurers in such amounts and covering such
risks as Seller Parent reasonably believes to be adequate for the operation of
the Business, except as would not have a Material Adverse Effect.

(b)    None of Sellers nor the Acquired Subsidiaries has received any
notification of cancellation or material modification of any of its Insurance
Policies, except as would not reasonably be likely to be, individually or in the
aggregate, material to the Business or the Acquired Subsidiaries. There are no
claims by Sellers or any of the Acquired Subsidiaries under any of their
respective Insurance Policies as to which coverage has been questioned, denied
or disputed by the underwriters of such Insurance Policies or in respect of
which such underwriters have reserved their rights, other than ordinary course
reservations of rights, except as would not reasonably be likely to be,
individually or in the aggregate, material to the Business or the Acquired
Subsidiaries.

(c)    Except as would not reasonably be likely to be, individually or in the
aggregate, material to the Business or the Acquired Subsidiaries, Sellers have
disclosed to Buyer all claims by Sellers or the Acquired Subsidiaries in the
last 5 years, including in relation to longtail disease and product liability
losses and, to the Knowledge of Sellers, there are no occurrences, events or
acts that may give rise to a material insurance claim, other than any such
events or acts that have been reported to the insurance carrier in line with
required insurer reporting procedures.

Section 3.20    Material Customers and Suppliers.

(a)    Schedule 3.20(a) of the Seller Disclosure Schedule lists, by dollar
volume of purchases thereby or therefrom, respectively (which amounts are set
forth in Schedule 3.20 of the Seller Disclosure Schedule), for the twelve months
ended December 31, 2019, for the Business the ten largest customers and the ten
largest suppliers.

(b)    Since the Audited Balance Sheet Date, none of the Sellers or any of the
Acquired Subsidiaries has engaged in any material dispute with any such customer
or supplier or their respective Affiliates. No such customer or supplier or
their respective Affiliates have notified any of the Sellers or any of the
Acquired Subsidiaries that it intends to terminate or materially adversely alter
its relationship with Sellers or the Acquired Subsidiaries or stop or materially
decrease either the rate of their purchase of Business Products or their
provision of products or services or their supply of materials to the Business.

Section 3.21    Anti-Corruption; Sanctions.

(a)    Except as would not reasonably be likely to be, individually or in the
aggregate, material to the Business or the Acquired Subsidiaries, neither
Sellers nor any of the Acquired Subsidiaries, and, to the Knowledge of Sellers,
no Representative thereof (in each case acting for or on behalf of any such
Person), has (i) made any unlawful bribe, rebate, payoff, influence payment,
kickback or payment in violation of any applicable Anti-Corruption Law or
(ii) been the subject of any allegation or enforcement proceeding, or to the
Knowledge of Sellers, any inquiry or investigation, regarding any possible
violation of Anti-Corruption Laws, Sanctions or Export Laws. Sellers and the
Acquired Subsidiaries have adopted, maintained, and, except as

 

28



--------------------------------------------------------------------------------

would not reasonably be likely to be, individually or in the aggregate, material
to the Business or the Acquired Subsidiaries, adhered to compliance policies and
procedures and a system of internal controls, and maintained, except as would
not reasonably be likely to be, individually or in the aggregate, material to
the Business or the Acquired Subsidiaries, accurate books and records, as and to
the extent required by applicable Anti-Corruption Laws.

(b)    Neither Sellers nor any of the Acquired Subsidiaries nor any
Representatives thereof (in each case acting for or on behalf of any such
Person): (i) is or has been a Sanctioned Person, (ii) has transacted business
with or for the benefit of any Sanctioned Person or otherwise violated Sanctions
or (iii) except as would not reasonably be likely to be, individually or in the
aggregate, material to the Business or the Acquired Subsidiaries, has violated
any Export Law.

Section 3.22    Sufficiency of Assets. At the Closing, the Acquired Subsidiaries
will own or have the right to use all of the property and assets and obtain all
of the services (on the terms and subject to the conditions of the Acquired
Contracts governing the provision of such services) used in, held for use or
necessary to conduct the Business in all material respects as conducted as of
the Closing.

Section 3.23    Absence of Certain Changes or Events. From the Audited Balance
Sheet Date to the Execution Date, (a) Sellers and the Acquired Subsidiaries have
conducted the Business in the Ordinary Course, (b) Sellers and the Acquired
Subsidiaries have not taken or permitted to be taken any actions that would
require Buyer’s consent pursuant to Section 6.2(b), if such actions were taken
after the Execution Date but prior to the Closing or earlier termination of this
Agreement and (c) a Material Adverse Effect has not occurred.

Section 3.24    Joint Ventures.

(a)    There is no Litigation pending or threatened against the Joint Ventures
or their respective Subsidiaries, other than those that would not have a
Material Adverse Effect.

(b)    Since the Spin-Off Date, (i) the Joint Ventures have complied with, and
their respective businesses have been conducted in compliance with, all
applicable Laws and Governmental Authorizations, except for failures to comply
that would not have a Material Adverse Effect, (ii) the Joint Ventures have not
received any written notice alleging any violation under any applicable Law,
except for violations that would not have a Material Adverse Effect, and
(iii) the Joint Ventures have all Governmental Authorizations necessary for the
conduct of their respective businesses as currently conducted, other than those
the absence of which would not have a Material Adverse Effect.

(c)    The audited consolidated financial statements of the Joint Ventures set
forth in Section 3.24(c) of the Seller Disclosure Schedule were prepared in
accordance with applicable accounting principles and fairly presented, in all
material respects, the consolidated financial position of the Joint Ventures and
their respective consolidated Subsidiaries as of the respective dates thereof
and their consolidated results of operations and consolidated cash flows for the
respective periods set forth therein.

(d)    Except as would not reasonably be likely to be, individually or in the
aggregate, material to the Business, taken as a whole, neither the Joint
Ventures nor any of their respective

 

29



--------------------------------------------------------------------------------

Representatives (in each case acting for or on behalf of any such Person), has
(i) made any unlawful bribe, rebate, payoff, influence payment, kickback or
payment in violation of any applicable Anti-Corruption Law or (ii) been the
subject of any allegation or enforcement proceeding, or any inquiry or
investigation, regarding any possible violation of Anti-Corruption Laws,
Sanctions or Export Laws.

(e)    Neither the Joint Ventures nor any of their respective Representatives
(in each case acting for or on behalf of any such Person): (i) is or has been a
Sanctioned Person, (ii) has transacted business with or for the benefit of any
Sanctioned Person or otherwise violated Sanctions or (iii) except as would not
reasonably be likely to be, individually or in the aggregate, material to the
Business, taken as a whole, has violated any Export Law.

Section 3.25    Broker and Finders. Except for Morgan Stanley & Co. LLC and
Perella Weinberg Partners L.P. (the “Seller Financial Advisors”) (whose fees and
expenses shall be solely borne by Sellers as an Excluded Liability), neither
Sellers nor any of their Affiliates has employed or entered into any Contract
with any agent, broker or finder or incurred any liability for any brokerage
fees, commissions or finders’ fees in connection with this Agreement or the
Transaction. Except for amounts payable to Morgan Stanley & Co. LLC and Perella
Weinberg Partners L.P., neither Sellers nor their Affiliates are liable for any
investment banking fee, finder’s fee, brokerage payment or other like payment in
connection with the origination, negotiation or consummation of the Transaction
that will be the obligation of any Acquired Subsidiary, and neither Sellers nor
their Affiliates are party to any agreement which might give rise to any valid
claim against any Acquired Subsidiary for any such fee commission or similar
payment. There is no Contract between any of the Acquired Subsidiaries, on the
one hand, and any of the Seller Financial Advisors, on the other hand.

Section 3.26    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III, Section 9.17, the
other Transaction Documents or in any certificate delivered with respect to this
Agreement, neither Sellers nor any other Person makes any other express or
implied representation or warranty on behalf of Sellers. For the avoidance of
doubt, neither Sellers nor any other Person gives or makes any warranty or
representation as to the accuracy or reasonableness of any forecasts, estimates,
projections, statements of intent or statements of opinion provided to Buyer or
any of its Affiliates or any of their respective Representatives, including in
any information memorandum, any management presentations and any other
information made available to Buyer or any of its Affiliates or any of their
respective Representatives. Except as provided in this Article III, the other
Transaction Documents or in any certificate delivered with respect to this
Agreement, no Person makes any representation or warranty to Buyer or any of its
Affiliates or any of their respective Representatives regarding the probable
success or profitability of the Business.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Sellers as of the Execution Date and as
of the Closing Date (except to the extent that any such representation and
warranty expressly speaks as of a particular date or period of time, in which
case such representation and warranty shall be true and correct as of such date
or period of time), as follows:

 

30



--------------------------------------------------------------------------------

Section 4.1    Organization and Qualification. Buyer is a private limited
liability company duly organized, validly existing and in good standing under
the laws of the Netherlands. Buyer has all requisite corporate power and
authority to own, lease and operate its respective properties and assets, and to
carry on its respective business as currently conducted. Buyer is duly qualified
to do business and is in good standing as a foreign corporation in each
jurisdiction where the ownership or operation of its respective properties and
assets or the conduct of its respective business requires such qualification,
except for failures to be so qualified or in good standing that would not,
individually or in the aggregate, prevent or materially impair Buyer’s ability
to consummate the Transaction or to perform its obligations hereunder.

Section 4.2    Corporate Authorization. Buyer has full corporate power,
authority and capacity to execute and deliver this Agreement and or any other
Transaction Document to which Buyer is a party and to perform its obligations
hereunder and thereunder. The execution, delivery and performance by Buyer of
this Agreement and any other Transaction Document to which Buyer is a party have
been duly and validly authorized and no additional corporate or shareholder
authorization or consent is required in connection with the execution, delivery
and performance by Buyer of this Agreement or any other Transaction Document to
which Buyer is a party.

Section 4.3    Adequate Assurance. Buyer and/or the Debtor Acquired
Subsidiaries, as of the Closing Date, will be capable of satisfying the
conditions contained in sections 365(b)(1)(C) and 365(f) of the Bankruptcy Code
with respect to the Closing Assumed Contracts, as applicable.

Section 4.4    Consents and Approvals. Subject to the Bankruptcy Court’s entry
of the Bidding Procedures Order and the Confirmation Order, no consent,
approval, waiver, authorization, notice or filing is required to be obtained by
Buyer from, or to be given by Buyer to, or made by Buyer with, any Government
Entity or Self-Regulatory Organization or other Person in connection with the
execution, delivery and performance by Buyer of this Agreement , other than
those the failure of which to obtain, give or make would not, individually or in
the aggregate, prevent or materially impair Buyer’s ability to consummate the
Transaction or to perform its obligations hereunder.

Section 4.5    Non-Contravention. The execution, delivery and performance by
Buyer of this Agreement, and the consummation of the Transaction, does not and
will not (i) conflict with, contravene or violate any provision of the
Organizational Documents of Buyer, (ii) assuming the receipt of all Seller
Required Approvals and subject to the Bankruptcy Court’s entry of the Bidding
Procedures Order and the Confirmation Order, to the Knowledge of Buyer, conflict
with, or result in the breach of, or constitute a default under, or result in
the termination, cancellation, modification or acceleration (whether after the
filing of notice or the lapse of time or both) of any right or obligation of
Buyer under, or result in a loss of any benefit to which Buyer is entitled
under, any material contract, agreement or arrangement to which it is a party or
result in the creation of any Encumbrance upon any of its assets, or
(iii) assuming the receipt of

 

31



--------------------------------------------------------------------------------

all Seller Required Approvals, to the Knowledge of Buyer, violate or result in a
breach of or constitute a default under any Law to which Buyer is subject, or
under any Governmental Authorization, other than, in the cases of clauses
(ii) and (iii), conflicts, breaches, terminations, defaults, cancellations,
modifications, accelerations, losses, violations or Encumbrances (other than
Permitted Encumbrances) that would not, individually or in the aggregate,
prevent or materially impair Buyer’s ability to consummate the Transaction or to
perform its obligations hereunder.

Section 4.6    Binding Effect. Subject to the Bankruptcy Court’s entry of the
Bidding Procedures Order and the Confirmation Order, this Agreement, when
executed and delivered by Sellers, will constitute a valid and legally binding
obligation of Buyer enforceable against it in accordance with its terms, subject
further to the Enforceability Exceptions.

Section 4.7    Litigation and Claims. There is no Litigation pending or, to the
Knowledge of Buyer, threatened against Buyer that, individually or in the
aggregate, would materially impair the ability of Buyer to effect the Closing or
to perform its obligations hereunder. Buyer is not subject to any Order that,
individually or in the aggregate, would materially impair the ability of Buyer
to effect the Closing or to perform its obligations hereunder.

Section 4.8    Financial Capability.

(a)    As of the Execution Date, Buyer has delivered to Sellers true, correct,
complete and fully executed copies of (i) a commitment letter and fee letter
associated therewith (including all attached exhibits, schedules, annexes, and
term sheets thereto that are delivered as of the Execution Date, and as amended
from time to time after the Execution Date in compliance with Section 6.12, the
“Debt Commitment Letter”) dated and in effect on the Execution Date from the
Debt Financing Sources party thereto confirming their respective commitments to
provide Buyer with debt financing for the Financing Purposes in the amount set
forth therein (the “Debt Financing”), and (ii) a commitment letter (the “Equity
Commitment Letter” and together with the Debt Commitment Letter, the “Financing
Commitment Letters”) dated and in effect on the Execution Date from KPS Special
Situations Fund V, LP and KPS Special Situations Fund V (A), LP (the “Equity
Financing Sources”) confirming its commitment to provide Buyer with equity
financing for the Financing Purposes in the amount set forth therein (the
“Equity Financing” and together with the Debt Financing, the “Financing”).

(b)    The Equity Commitment Letter is in full force and effect and is a valid,
legal and binding obligation of Buyer and the other parties thereto, enforceable
against Buyer and the other parties thereto in accordance with its terms
(subject to the Enforceability Exceptions). The Debt Commitment Letter is in
full force and effect and is a legal, valid and binding obligation of Buyer or
(as applicable) its Affiliates that are party to the Debt Commitment Letter (the
“Financing Affiliates”) and, to the Knowledge of Buyer, the other parties
thereto, enforceable against Buyer and/ or the Financing Affiliates (as
applicable) and, to the Knowledge of Buyer, the other parties thereto in
accordance with its terms (subject to the Enforceability Exceptions). As of the
Execution Date, none of the Financing Commitment Letters have been amended,
modified, or terminated in any respect, and the respective commitments contained
in the Financing Commitment Letters have not been withdrawn, rescinded or
otherwise modified in any respect. As of the Execution Date, no event has
occurred that (with or without notice, lapse of time or both) would reasonably
be expected to constitute a

 

32



--------------------------------------------------------------------------------

breach or default under the Financing Commitment Letters on the part of Buyer
and the Financing Affiliates. All fees (if any) required to be paid under the
Financing Commitment Letters on or prior to the Execution Date have been paid in
full.

(c)    There are no conditions precedent directly or indirectly related to the
funding of the full amount of the Financing other than as expressly set forth in
the Financing Commitment Letters. As of the Execution Date, Buyer does not have
any reason to believe that any of the conditions to the Financing that are
within the control of the Buyer or the Financing Affiliates will not be
satisfied on a timely basis or that the Financing will not be available to Buyer
on the date on which the Closing should occur pursuant to Section 2.6. Other
than the Financing Commitment Letters, there are no other contracts,
arrangements or understandings entered into by Buyer and the Financing
Affiliates related to the funding or investing, as applicable, of the Financing
except for (i) customary fee or fee credit letters and engagement letters
relating to the Debt Financing, (ii) customary engagement letters or
non-disclosure agreements which do not impact the conditionality of the
Financing or (iii) those other agreements that would not reasonably be expected
to adversely affect the availability of any portion of the Financing and which
do not impact the conditionality of the Financing. As of the Execution Date, a
true, correct complete and fully executed copy of each fee or fee credit letter
related to the Debt Financing as in effect on the date of this Agreement has
been provided to Sellers, with only the fee amounts, “market flex”, “securities
demand,” (as to economic or other commercially sensitive terms only), pricing
terms, pricing caps and other commercially sensitive terms redacted; provided,
however, that no redacted term provides that the aggregate amount or net cash
proceeds of the Debt Financing set forth in the unredacted portion of the Debt
Commitment Letter could be reduced below the amount necessary to consummate
transactions contemplated by this Agreement on the Closing Date (giving effect
to the Equity Financing), or adds any conditions or contingencies to the
availability of all or any portion of the Debt Financing (other than, in each
case, any fees, expenses, original issue discounts and similar premiums and
charges) or the enforceability of the Debt Commitment Letter. There are no side
letters or other agreements relating to the Financing Commitment Letters that
would (A) impair, delay or prevent the consummation of the transactions
contemplated hereby, (B) reduce the aggregate amount of the Financing, to an
amount less than required to satisfy the Financing Purposes (giving effect to
the Equity Financing), (C) impose new or additional conditions or otherwise
expand, amend or modify any of the conditions to the receipt of the Financing or
adversely impact the ability of Buyer or the Financing Affiliates (as
applicable) to enforce its or their (as applicable) rights against the other
parties to the Financing Commitment Letters or (D) otherwise reasonably be
expected to adversely affect the ability of Buyer to timely consummate the
transactions contemplated hereby and on the Closing Date.

(d)    Assuming the Financing is funded on the Closing Date in accordance with
the Commitment Letters, the accuracy in all material respects of the
representations and warranties of Sellers contained in this Agreement, and the
performance in all material respects by the Sellers and their respective
Affiliates of its and their obligations under this Agreement, including, but not
limited to, the obligations set forth in Section 6.13, the aggregate proceeds of
the Financing are in an amount sufficient to (i) pay the amounts payable by
Buyer at the Closing pursuant to Article II and (ii) pay all related fees and
expenses of Buyer pursuant to this Agreement (collectively, the “Financing
Purposes”). Buyer affirms that it is not a condition to the Closing that Buyer
obtains financing for or related to any of the transactions contemplated hereby.

 

33



--------------------------------------------------------------------------------

(e)    The Equity Commitment Letter provides that each Seller is an express
third-party beneficiary thereto for the purpose of seeking, and is entitled to
seek, specific performance of Buyer’s right to cause the Equity Financing to be
funded thereunder, and, in connection therewith, each Seller has the right to an
injunction, or other appropriate form of specific performance or equitable
relief, to cause Buyer to cause, or to directly cause, the Equity Financing
Sources to fund, directly or indirectly, the Equity Financing as, and to the
extent permitted by, the Equity Commitment Letter, in each case, when all of the
conditions to funding the Equity Financing set forth in the Equity Commitment
Letter have been satisfied (in each case subject to Section 9.14(b)).

Section 4.9    Investment Intent. Buyer is financially sophisticated and is an
“accredited investor” within the meaning of Regulation D promulgated under the
Securities Act. Buyer understands that the Acquired Shares have not been
registered under the securities Laws of the United States, including the
Securities Act, or of any other country and that the Acquired Shares may only be
transferred pursuant to a registration statement or an applicable exemption
under the Securities Act. Buyer is acquiring the Acquired Shares for its own
account, for the present purpose of holding for investment only and not with a
view to, or for sale in connection with, any distribution thereof if in
violation of applicable securities Laws. Buyer has not, directly or indirectly,
offered the Acquired Shares to anyone or solicited any offer to buy the Acquired
Shares from anyone, so as to bring to such offer and sale of the Acquired Shares
by Buyer within the registration requirements of the Securities Act or the
securities Laws of any other jurisdiction.

Section 4.10    Brokers and Finders. Neither Buyer nor any of its Affiliates has
employed any broker or finder or incurred any liability for any brokerage fees,
commissions or finders’ fees in connection with this Agreement that would be
payable by any Seller or any Affiliate of any Seller. Neither Buyer nor any of
its Affiliates are liable for any investment banking fee, finder’s fee,
brokerage payment or other like payment in connection with the origination,
negotiation or consummation of the Transaction that would be payable by any
Seller or any Affiliate of any Seller, and neither Buyer nor any of its
Affiliates are party to any agreement which might give rise to any valid claim
against any Seller or Affiliate of Seller for any such fee commission or similar
payment.

Section 4.11    Due Diligence by Buyer. Buyer (on behalf of itself and each of
its Affiliates) acknowledges and agrees that:

(a)    the representations and warranties of Sellers set forth in Article III,
Section 9.17, any other Transaction Document or in any certificate delivered
with respect to this Agreement (the “Covered Representations”) are the only
representations and warranties of any kind given by or on behalf of Sellers, and
all other representations and warranties of any kind or nature expressed or
implied (including, any relating to the future or historical financial
condition, results of operations, revenues, expenses, assets, liabilities or
other financial information included in the Business or the Acquired Assets or
the quality, quantity or condition of the assets of the Business or the Acquired
Assets) are specifically disclaimed by Sellers, and none of Sellers, their
respective Affiliates (including the Acquired Subsidiaries) or their respective
Representatives make or provide any other warranty or representation, and Buyer
hereby waives (on behalf of itself and each of its Affiliates) any other
warranty or representation, in each case, express or implied, as to the quality,
merchantability, fitness for a particular purpose or condition of the Business
or the Acquired Assets or any part thereof;

 

34



--------------------------------------------------------------------------------

(b)    to the extent that Buyer has received any forecasts, estimates and
projections, statements of intent or statements of opinion, including projected
financial statements, cash flow items, capital expenditure budgets, other
financial information, market intelligence and predictions and certain business
plan information, including in any information memorandum, any management
presentations or any other information, Buyer acknowledges and agrees that,
except for the Covered Representations, (i) there are uncertainties inherent in
attempting to make such projections and forecasts and, accordingly, Buyer is not
relying on them, (ii) Buyer is familiar with such uncertainties and is taking
full responsibility for making its own evaluation of the adequacy and accuracy
of all such projections and forecasts, (iii) Buyer has no claim under or in
connection with this Agreement against anyone with respect to the accuracy of
such projections and forecasts, and (iv) none of Sellers, their respective
Affiliates or any of their respective Representatives have made any
representation, warranty or indemnity with respect to such projections and
forecasts; and

(c)    (i) Buyer has engaged expert advisors experienced in the evaluation and
acquisition of companies such as the Acquired Subsidiaries and businesses such
as the Business, as contemplated hereby, (ii) it has conducted a due diligence
exercise in relation to the Business and the Acquired Assets, it has received
the Seller Disclosure Schedule, it has been provided with, among other things,
access to the Virtual Data Room, including all materials regarding the Business
and the Acquired Assets contained therein (and not removed), from June 15, 2020
to the first (1st) Business Day prior to the Execution Date, (iii) it has been
afforded the opportunity to request additional information to evaluate the
merits of the Transaction, and (iv) in making its decision to enter into this
Agreement and consummate the Transaction, Buyer has relied exclusively upon the
Covered Representations and its own efforts and opinions and those of its
Representatives, including its own professional, legal, financial, tax and other
advisors.

Section 4.12    No Other Representations or Warranties . Except for the
representations and warranties contained in this Article IV, any other
Transaction Document or in any certificate delivered with respect to this
Agreement, neither Buyer nor any other Person makes any other express or implied
representation or warranty on behalf of Buyer.

ARTICLE V

BANKRUPTCY COURT MATTERS

Section 5.1    Bankruptcy Actions.

(a)    As promptly as practicable after the Execution Date and the commencement
of the Bankruptcy Cases, Sellers shall file with the Bankruptcy Court a motion
seeking entry of the Bidding Procedures Order, which shall, among other things,
(i) approve and authorize payment of the Termination Payment and the Expense
Reimbursement Payment, and (ii) establish procedures for the conduct of the
auction with respect to the Acquired Assets (the “Auction”). Buyer agrees that
it will reasonably cooperate with Seller Parent in obtaining entry of the
Bidding Procedures Order.

 

35



--------------------------------------------------------------------------------

(b)    Sellers shall file such motions or pleadings as may be appropriate or
necessary to assume and assign the Acquired Contracts and Acquired Leases and to
determine the amount of the Cure Costs.

(c)    Bankruptcy Court Milestones. Sellers shall comply with the following
milestones (“Bankruptcy Court Milestones”):

(i)    by the date which is one (1) Business Day following the Execution Date,
Sellers shall file petitions commencing the Bankruptcy Cases with the Bankruptcy
Court (such date of filing, the “Petition Date”);

(ii)    by the date which is two (2) Business Days following the Petition Date,
Sellers shall file with the Bankruptcy Court a motion seeking approval of the
Bidding Procedures Order and a motion to approve debtor-in-possession financing
and the use of cash collateral;

(iii)    by the date which is five (5) Business Days following the Petition
Date, the Bankruptcy Court shall have entered (x) the Cash Collateral Order and
(y) the Order approving the debtor-in-possession financing on an interim basis;

(iv)    by the date which is thirty five (35) days following the Petition Date,
the Court shall have entered (x) the Bidding Procedures Order (y) the Cash
Collateral Order on a final basis and (z) the Order approving the
debtor-in-possession financing on a final basis;

(v)    by the date which is thirty five (35) days following the Petition Date,
Sellers shall file with the Bankruptcy Court (x) a motion seeking approval of
the Disclosure Statement and (y) the Plan;

(vi)    the final date for submitting a qualified bid, as set forth in the
approved Bidding Procedures Order, shall be no later than the date which is
sixty (60) days following the Petition Date;

(vii)    the Sellers shall hold the Auction no later than the date which is
sixty five (65) days following the Petition Date;

(viii)    by the date which is ninety (90) days following the Petition Date, the
Court shall have entered the Disclosure Statement Order; and

(ix)    the Court shall have entered the Confirmation Order no later than the
date which is one hundred and fifty (150) days following the Petition Date.

(d)    The Bankruptcy Court Milestones may be extended upon mutual agreement
between Sellers and Buyer; provided that any Bankruptcy Court Milestone that
involves the entry of an order by the Bankruptcy Court may be extended by the
Debtors up to five (5) Business Days for scheduling purposes in consultation
with Buyer.

(e)    Buyer shall reasonably cooperate with Seller Parent to assist in
obtaining the Bankruptcy Court’s entry of Disclosure Statement Order and the
Confirmation Order.

 

36



--------------------------------------------------------------------------------

(f)    Upon Buyer’s written request, Sellers shall, and shall cause any of its
Subsidiaries to, promptly include itself or such Subsidiary as a Debtor
(including filing any and all necessary or appropriate petitions, motions or
pleadings).

(g)    Sellers shall provide advance initial draft copies of all definitive
documents for the Restructuring (as defined in the RSA) to Buyer’s counsel at
least three (3) Business Days to the extent reasonably practicable (and in any
event, at least one (1) Business Day) prior to the date when the Sellers intend
to file the applicable definitive documents with the Bankruptcy Court. Sellers
shall do all things reasonably necessary and proper to support and consummate
the Restructuring in accordance with the RSA. Sellers shall ensure that the
Plan, the Disclosure Statement and any other definitive documents for the
Restructuring are each in form and substance reasonably acceptable to Buyer.

Section 5.2    Confirmation Order.

(a)    The Confirmation Order shall, among other things, (i) approve, pursuant
to sections 105, 363, 365 and 1123 of the Bankruptcy Code, (A) the execution,
delivery and performance by Sellers of this Agreement, (B) the sale of the
Acquired Assets to Buyer on the terms set forth herein and free and clear of all
Encumbrances (other than, (i) solely in the case of Acquired Assets that are not
Acquired Equity, Permitted Encumbrances, and (ii) solely in the case of Acquired
Equity, transfer restrictions of general application imposed by securities
Laws), (C) the performance by Sellers of their respective obligations under this
Agreement, (D) the assumption of the Assumed Liabilities by Buyer on the terms
set forth herein, and (E) the assumption and assignment to Buyer of each of the
Closing Assumed Contracts and other Acquired Assets on the terms set forth
herein; (ii) find that Buyer is a “good faith” purchaser within the meaning of
the Bankruptcy Code, find that Buyer is not a successor to Sellers, and find
that Buyer has provided adequate assurance of future performance with respect to
the Closing Assumed Contracts; (iii) approve the consummation of the Debt
Financing; (iv) release, terminate and discharge the obligations under the
Honeywell Agreements that are incurred or guaranteed by any of the Acquired
Subsidiaries (and release any Encumbrances by any Acquired Subsidiary or granted
by a Seller of an Acquired Subsidiary over its equity interests in that Acquired
Subsidiary (in each case, if any such Encumbrances shall so exist)), (v) include
such other provisions as are necessary to effectuate the Transaction (including,
for the avoidance of doubt, any provisions relating to the discharge of claims
against the Debtors including the Excluded Liabilities) and (iv) prohibit the
Sellers, their respective Affiliates, the plan administrator to be selected in
the Plan, the Liquidating Trustee (as defined in the global restructuring term
sheet attached as Exhibit 2 hereto), and other Representatives of Sellers’
bankruptcy estates and any other person or entity acting on behalf of any of the
foregoing (collectively, the “Sellers Group”) from entering into or agreeing to
enter into a Settlement (as defined below) with or relating to the Honeywell
Claims or any other claim against or relating to Honeywell or any of its
Affiliates, except to the extent permitted by Section 5.2(c) below. Buyer agrees
that it will promptly take such actions as are reasonably requested by Seller
Parent to assist in obtaining Bankruptcy Court approval of the Confirmation
Order, including furnishing affidavits or other documents or information for
filing with the Bankruptcy Court for purposes, among others, of
(x) demonstrating that Buyer is a “good faith” purchaser under the Bankruptcy
Code and (y) establishing adequate assurance of future performance within the
meaning of section 365 of the Bankruptcy Code.

 

37



--------------------------------------------------------------------------------

(b)    In the event the entry of the Bidding Procedures Order or Confirmation
Order shall be appealed (or if any petition for certiorari or motion for
reconsideration, amendment, clarification, modification, vacation, stay,
rehearing or reargument shall be filed with respect to the Bidding Procedures
Order or Confirmation Order), Sellers shall defend such appeal, petition or
motion.

(c)    From and after the Execution Date and through the Closing Date, without
the prior written consent of Buyer, none of the Sellers Group shall (i) enter
into or agree to enter into any settlement, compromise or release with respect
to any Litigation or Order or other dispute relating to the Business, the
Acquired Assets or Assumed Liabilities, including the Honeywell Claims or any
other claim relating to Honeywell or any of its Affiliates (a “Settlement”),
unless such Settlement (x) does not involve any monetary relief (other than
(A) monetary relief paid by Sellers after the Closing (or solely payable by
Sellers prior to the Closing and constituting an Excluded Liability) or paid to
Sellers solely in respect of an Excluded Asset or (B) monetary relief in an
amount less than one million Dollars ($1,000,000) individually or five million
Dollars ($5,000,000) in the aggregate) and (y) does not involve any non-monetary
relief binding on or adversely impacting Buyer, the Acquired Subsidiaries, any
of their respective Affiliates or the Acquired Assets or (ii) initiate
(including through an amended complaint) any material Litigation relating to the
Business, the Acquired Assets or the Assumed Liabilities, except as set forth in
Section 5.2 of the Seller Disclosure Schedule. In addition, from and after the
Execution Date (for the avoidance of doubt, including periods after the Closing
Date), without the prior written consent of Buyer, none of the Sellers Group
shall enter into or agree to enter into any Settlement relating to the Honeywell
Claims or any other Litigation, claim or dispute with or relating to Honeywell
or any of its Affiliates, unless such Settlement includes a full release by
Honeywell (on behalf of itself and its Affiliates) of the Acquired Subsidiaries
and the properties of the Acquired Subsidiaries (and Buyer and its other
Affiliates and the Buyer’s and its other Affiliates’ respective Representatives
with respect to any claims relating to any of the Acquired Subsidiaries, the
properties of the Acquired Subsidiaries, the Business, the Honeywell Agreements
or the Transaction); provided that such release may exclude obligations (other
than Excluded Liabilities) arising under Assumed Contracts. Notwithstanding the
foregoing sentence, Seller Parent shall provide Buyer with at least five
(5) Business Days’ notice prior to the entry into any Settlement.

Section 5.3    Alternative Transactions.

(a)    Consummation of the Transaction is subject to approval by the Bankruptcy
Court and the consideration by Debtors and the Bankruptcy Court of higher or
better competing bids. From and after the Execution Date until the Auction is
declared closed by Debtors in accordance with the Bidding Procedures Order (or,
if the Debtors determine no Auction is necessary, the date of such
determination), Sellers and the other Debtors shall be permitted to cause their
respective Representatives and Affiliates to (i) initiate contact with, or
solicit or encourage submission of any inquiries, proposals or offers by, any
Person (in addition to Buyer and its Affiliates, agents and representatives)
with respect to any transaction (or series of transactions) involving the direct
or indirect sale, transfer or other disposition of all, or a material portion
of,

 

38



--------------------------------------------------------------------------------

the Acquired Assets to a purchaser or purchasers other than Buyer or effecting
any other transaction (including involving Honeywell or any of its Affiliates
whether or not involving a transfer of assets or business) the consummation of
which would be substantially inconsistent with or in lieu of the Transaction,
including by way of any merger, share purchase or exchange, asset purchase,
tender offer, business combination, consolidation, joint venture, license,
restructuring, reorganization, recapitalization, spin-off, split-off, or other
transaction (an “Alternative Transaction”), and (ii) respond to any inquiries or
offers with respect to an Alternative Transaction (whether in combination with
other assets of Sellers and the other Debtors or otherwise) and perform any and
all other acts related thereto which are required or permitted under the
Bankruptcy Code, the Bidding Procedures Order or other applicable Law, including
supplying information relating to the Business and the assets of Sellers to
prospective purchasers; provided, that any non-public information provided to
any Person in connection with an Alternative Transaction shall be provided to
Buyer prior to or concurrently with the time it is provided to such Person.

(b)    If, pursuant to the terms of the Bidding Procedures Order, Sellers
receive a Good Faith Deposit (as defined in the Bidding Procedures Order) from
any Person other than Buyer, within fourteen (14) calendar days of notice
thereof, Buyer shall deposit with the Escrow Agent an amount equal to the
Reverse Termination Payment (the “Deposit Escrow Amount”), to be released by the
Escrow Agent and delivered to either Buyer or Sellers in accordance with the
provisions of this Agreement and the Escrow Agreement. The Deposit Escrow Amount
(together with all accrued investment income thereon, if any) shall be
distributed upon the delivery of joint written instructions by Buyer and Seller
Parent as follows:

(i)    if the Closing shall occur, the Deposit Escrow Amount shall be applied
towards the Estimated Purchase Price in accordance with Section 2.5 and such
Deposit Escrow Amount, together with all accrued investment income thereon, if
any, shall be delivered to Sellers, in accordance with this Agreement and the
Escrow Agreement;

(ii)    if this Agreement is terminated in a manner triggering payment of the
Reverse Termination Payment pursuant to Section 8.2(c), the Deposit Escrow
Amount, together with all accrued investment income thereon, if any, shall be
delivered to Sellers, in accordance with this Agreement and the Escrow Agreement
and in satisfaction of Buyer’s obligation to deliver the Reverse Termination
Payment pursuant to Section 8.2(c);

(iii)    if this Agreement is terminated for any reason other than in a manner
that would trigger payment of the Reverse Termination Payment pursuant to
Section 8.2(c), the Deposit Escrow Amount, together with all accrued investment
income thereon, if any, shall be delivered to Buyer, in accordance with this
Agreement and the Escrow Agreement, by no later than the date that the Good
Faith Deposits are required to be returned to their respective owners pursuant
to the Bidding Procedures Order (which in no event shall be later than the
Back-up Termination Date).

(c)    If, upon completion of the Auction held in accordance with the Bidding
Procedures Order, Sellers have agreed to sell their assets under an Alternative
Transaction, Sellers may select Buyer as an Alternate Bidder (as defined in the
Bidding Procedures Order) to

 

39



--------------------------------------------------------------------------------

consummate the Transaction on the terms and conditions contained herein (as
revised in the Auction), or may select another Alternate Bidder as provided in
the Bidding Procedures Order. Buyer hereby agrees and acknowledges that it shall
serve as an Alternate Bidder if so selected by Sellers within three (3) Business
Days of the completion of the Auction; provided that such selection must be
prior to the Back-up Termination Date and Buyer will be required to serve as an
Alternate Bidder only until the Back-up Termination Date.

(d)    Sellers agree that all pleadings with respect to the Transaction,
including any reply in support thereof or any pleading relating to the
assignment or assumption of Contracts, shall be provided to Buyer no later than
three (3) Business Days prior to filing or as otherwise as soon as reasonably
practicable prior to filing and shall be reasonably acceptable to Buyer. Buyer
and Sellers understand and agree that the Transactions are subject to approval
by the Bankruptcy Court.

ARTICLE VI

COVENANTS

Section 6.1    Access and Information.

(a)    From the Execution Date until the Closing, subject to any limitations
imposed by the Bankruptcy Code or the Bankruptcy Court and any applicable Laws
(including COVID-19 Measures), Sellers shall (i) afford Buyer and its
Representatives (including representatives of entities providing or arranging
financing for Buyer) reasonable access, during regular business hours and upon
reasonable advance notice, to the premises, assets, management-level and other
key Employees, facilities, properties, Contracts and books and records of the
Business, (ii) furnish, or cause to be furnished, to Buyer any financial and
operating data and other information that is available with respect to the
Business as Buyer from time to time reasonably requests and (iii) instruct the
Employees, and their counsel and financial advisors to cooperate with Buyer in
its investigation of the Business, including instructing their accountants to
give Buyer reasonable access to the accountants’ work papers; provided, however,
that in no event shall Buyer have access to any information that, based on
advice of Seller Parent’s outside counsel, would be reasonably likely to create
any Liability under applicable Laws, including antitrust, competition and merger
control Laws, or would destroy any legal privilege or result in the disclosure
of any trade secrets of third parties in violation of Law. Notwithstanding the
foregoing, Sellers shall use commercially reasonable efforts from and after the
Execution Date until the Closing Date or the termination of this Agreement in
accordance with its terms to make appropriate substitute arrangements to permit
disclosure not in violation of such privilege or applicable Law (including
COVID-19 Measures). All requests for information made pursuant to this
Section 6.1(a) shall be directed to an executive officer of Seller Parent or
such Person or Persons as may be designated by Seller Parent. All information
received pursuant to this Section 6.1(a) shall be governed by the terms of the
Confidentiality Agreement.

(b)    Buyer agrees to retain all Acquired Books and Records for a commercially
reasonable period following the Closing and to afford Seller Parent and its
Representatives reasonable access thereto, during regular business hours and
upon reasonable advance notice, to the extent that such access is reasonably
related to any Excluded Assets or Excluded Liabilities

 

40



--------------------------------------------------------------------------------

or otherwise necessary for Sellers or Seller Parent to comply with the terms of
this Agreement or any applicable Law. Sellers agree to retain, or cause to be
retained, all books, ledgers, files, reports, plans, records, manuals and other
materials (in any form or medium) that are included in the Excluded Assets for a
commercially reasonable period following the Closing and to afford Buyer and its
Representatives reasonable access thereto, during regular business hours and
upon reasonable advance notice, to the extent in each case that such access is
reasonably related to any Acquired Assets or Assumed Liabilities or otherwise
necessary for Buyer to comply with the terms of this Agreement or any applicable
Law or for any reasonable business purpose. In no event shall either Party have
access under this Section 6.1(b) to any information that (x) based on advice of
counsel, would create any potential Liability under applicable Laws, including
antitrust, competition and merger control Laws, or would destroy any legal
privilege or (y) in its reasonable judgment, would (A) result in the disclosure
of any trade secrets of third parties or (B) violate any confidentiality
obligations so long as, with respect to confidentiality, such party has made
reasonable efforts to obtain a waiver regarding the possible disclosure from the
third party to whom is owed an obligation of confidentiality.

Section 6.2    Conduct of Business.

(a)    From the Execution Date to the Closing Date, except (i) as set forth in
Section 6.2 of the Seller Disclosure Schedule, (ii) as expressly permitted by
the terms of this Agreement, (iii) as required by applicable Law (including the
COVID-19 Measures) or any Order of the Bankruptcy Court which Order is
consistent with this Agreement, (iv) as a result of the commencement of the
Bankruptcy Cases or any limitations on operations imposed by the Bankruptcy Code
or the Bankruptcy Court, (v) as reasonably undertaken, consistent with actions
taken by similarly situated industry participants and, except where not
reasonably practicable in light of an imminent threat to health and safety, in
prior consultation with Buyer, to respond to the actual or anticipated effects
on the Business or the Acquired Subsidiaries of COVID-19 or COVID-19 Measures,
(vi) as may be necessary or advisable to file and prosecute the Bankruptcy Cases
in accordance with the terms of this Agreement or (vii) as Buyer may approve in
writing (such approval not to be unreasonably conditioned, withheld, or
delayed), Sellers shall, and shall cause the Acquired Subsidiaries to,
(A) conduct the Business in the Ordinary Course, (B) use commercially reasonable
efforts to (1) preserve intact the Business and their relationships with
customers, suppliers, creditors, employees and other material commercial
counterparties and (2) maintain in force all Governmental Authorizations and
(C) pay for at least eighty percent (80%) of all capital expenditures that
Sellers and the Acquired Subsidiaries are scheduled to make pursuant to the
capital expenditure budget attached as Exhibit 6.

(b)    From the Execution Date to the Closing Date, except (i) as set forth in
Section 6.2(b) of the Seller Disclosure Schedule, (ii) as expressly permitted by
the terms of this Agreement, (iii) as required by applicable Law or required by
any Order of the Bankruptcy Court which Order is consistent with this Agreement,
(iv) as a result of the commencement of the Bankruptcy Cases or any limitations
on operations imposed by the Bankruptcy Code or the Bankruptcy Court, (v) as
Buyer may approve in writing (such approval not to be unreasonably conditioned,
withheld, or delayed), or (vi) as relates solely and exclusively to any Excluded
Assets (other than a Rejected Debtor Contract) or Excluded Liabilities, Sellers
shall not, and shall cause the Acquired Subsidiaries not to:

 

41



--------------------------------------------------------------------------------

(i)    adopt or propose any change in the Organizational Documents of any Seller
or Acquired Subsidiary (whether by merger or otherwise);

(ii)    declare, pay or set aside any non-cash dividends or distributions on the
Acquired Equity;

(iii)    issue or authorize the issuance of any Equity Security of the Acquired
Subsidiaries (other than the issuance of shares by a wholly owned Acquired
Subsidiary to another wholly owned Acquired Subsidiary) or sell, pledge, dispose
of, grant, transfer, encumber, or authorize the sale, pledge, disposition,
grant, transfer or encumbrance of, or amend or modify the terms of, the Acquired
Equity, excluding, for the avoidance of doubt, the issuance of shares by Seller
Parent in respect of Seller Parent equity awards outstanding as of the Execution
Date in accordance with their terms and the applicable stock incentive plan as
in effect on the Execution Date;

(iv)    reclassify, split, combine, subdivide or redeem, purchase or otherwise
acquire, directly or indirectly, any Equity Securities of an Acquired
Subsidiary, excluding, for the avoidance of doubt, the withholding of shares of
Seller Parent to satisfy withholding Tax obligations in respect of Seller Parent
equity awards outstanding as of the Execution Date in accordance with their
terms and the applicable stock incentive plan as in effect on the Execution
Date;

(v)    merge or consolidate any Seller or Acquired Subsidiary with any other
Person, except for any such transactions among wholly owned Acquired
Subsidiaries, or restructure, reorganize or completely or partially liquidate or
otherwise enter into any agreements or arrangements imposing material changes or
restrictions on their respective assets, operations or businesses;

(vi)    other than commencement of the Bankruptcy Cases, take any action to
initiate any insolvency proceeding of any character, including bankruptcy,
receivership, reorganization, composition, administration or an arrangement with
creditors, voluntary or involuntary, of any Seller or any Acquired Subsidiary or
any of their respective assets or properties;

(vii)    acquire, directly or indirectly, any assets or properties, other than
raw materials and supplies in the Ordinary Course or in connection with capital
expenditures permitted under this Section 6.2, with a purchase price,
individually or in the aggregate, in excess of two million five hundred thousand
Dollars ($2,500,000) (or, if fully paid prior to the Adjustment Time, in excess
of ten million Dollars ($10,000,000));

(viii)    sell, transfer or otherwise dispose of any assets or properties
(including any Acquired Assets), other than inventory and immaterial obsolete or
unused equipment in the Ordinary Course, with a value, individually or in the
aggregate, in excess of two million five hundred thousand Dollars ($2,500,000);

 

42



--------------------------------------------------------------------------------

(ix)    acquire or dispose of (by merger, consolidation, acquisition of stock or
assets or otherwise), directly or indirectly, any corporation, partnership,
limited liability company or other business organization, business or division
or any related securities or interests in any business organization, or make any
investment in any Person or enter into any joint venture, partnership or other
similar arrangement;

(x)    sell, assign, license, sublicense, abandon, allow to lapse, transfer or
otherwise dispose of, or create or incur any Encumbrance on or otherwise fail to
take any commercially reasonable action necessary to maintain, enforce or
protect, any material Acquired Intellectual Property, other than in the Ordinary
Course (A) pursuant to non-exclusive licenses or (B) for the purpose of
disposing of immaterial assets Sellers reasonably believe to be obsolete, unused
or worthless;

(xi)    create or incur any material Encumbrance on any Acquired Asset, other
than a Permitted Encumbrance;

(xii)    make any loans, advances, guarantees or capital contributions to or
investments in any Person (other than a wholly owned Acquired Subsidiary);

(xiii)    incur any Indebtedness for borrowed money or assume, grant, endorse,
guarantee or otherwise become responsible for such Indebtedness of another
Person, or issue or sell any debt securities or warrants or other rights to
acquire any debt security of any Acquired Subsidiaries, except for
(A) short-term Indebtedness for borrowed money incurred in the Ordinary Course
in an amount up to ten million Dollars ($10,000,000) in the aggregate that will
be treated as Closing Date Indebtedness or repaid prior to the Adjustment Time,
(B) Indebtedness in replacement of (i.e., in the same quantum as) existing
Indebtedness for borrowed money on terms substantially consistent with or more
beneficial to Sellers than the Indebtedness being replaced, (C) any intercompany
Indebtedness solely among wholly owned Acquired Subsidiaries or (D) any
Indebtedness incurred in the Ordinary Course which will be repaid at or before
the Adjustment Time (including for the avoidance of doubt, any
debtor-in-possession financing);

(xiv)    make any changes with respect to accounting policies, practice, or
procedures except as required by applicable Law or U.S. GAAP;

(xv)    except as required pursuant to the terms of any Benefit Plan in effect
as of the Execution Date, or as otherwise required by applicable Law: (A) become
a party to, establish, adopt, amend or terminate any Benefit Plan (or any
arrangement that would have been a Benefit Plan had it been entered into prior
to the Execution Date) or any Labor Contract, including granting, or amending or
modifying, any severance, retention or termination pay, or amending or modifying
any employment, change in control or severance agreement, (B) increase or
decrease the wages, salaries, bonus or other compensation of any Employee except
for increases or decreases in base salary or wages in the

 

43



--------------------------------------------------------------------------------

Ordinary Course for current Employees with, in the case of any Employee located
outside of Switzerland, base compensation of less than two hundred fifty
thousand Dollars ($250,000) and, with respect to any Employee located in
Switzerland, base compensation of less than three hundred thousand Dollars
($300,000) (the relevant base compensation, the “Base Compensation Threshold”),
(C) grant any new awards, including equity or equity-based awards, or amend or
modify the terms of any outstanding awards, under any Benefit Plans,
(D) accelerate the timing of vesting or payment of any compensation or awards
due to any Employee, (E) hire any Employee other than Employees with base
compensation of less than the Base Compensation Threshold; provided, however,
that Sellers may hire an Employee to replace a terminated Employee on terms and
conditions substantially comparable to those that applied to such terminated
Employee, (F) terminate the employment of any Employees with base compensation
of the Base Compensation Threshold or more other than for cause and without the
payment of severance, (G) transfer the employment of any employee or the
engagement of any individual independent contractor from a Seller or any of
their Subsidiaries other than the Acquired Subsidiaries to a Acquired Subsidiary
or any of their Subsidiaries or from a Acquired Subsidiary or any of their
Subsidiaries to Sellers or any of their Subsidiaries other than the Acquired
Subsidiaries and their Subsidiaries or (H) fail to fund any Benefit Plans in the
Ordinary Course or in accordance with applicable funding requirements, including
in respect of timing and amounts;

(xvi)    (A) enter into (including by assignment or acquisition), amend or
modify in any material respect, fail to renew, waive compliance with any
material obligation under, settle any material claim with respect to, or
terminate any Material Contract, or otherwise waive, release or assign any
material rights, claims or benefits under any such Material Contract, in each
case other than with respect to a Material Contract solely relating to
Indebtedness for borrowed money which is permitted by Section 6.2(b)(xiii) or
entry in the Ordinary Course into a Contract with a customer or supplier that is
a Material Contract solely as a result of clauses (viii) or (ix) of the
definition of “Material Contracts” or (B) reject any Acquired Contract, Acquired
Lease or Material Contract or seek Bankruptcy Court approval to do so;

(xvii)    commence any voluntary bankruptcy, insolvency, reorganization or
moratorium proceeding with respect to any Acquired Subsidiary other than the
Bankruptcy Cases (except, following prior consultation with Buyer, for any
proceedings relating to the recognition of judgments of the Bankruptcy Court in
the Bankruptcy Cases);

(xviii)    take any action in breach of the Bidding Procedures Order or the
Confirmation Order;

(xix)    with respect to any material Acquired Asset, (A) agree to allow any
form of relief from the automatic stay in the Bankruptcy Cases or (B) fail to
use commercially reasonable efforts to oppose any action by a third party to
obtain relief from the automatic stay in the Bankruptcy Cases;

 

44



--------------------------------------------------------------------------------

(xx)    voluntarily pursue or seek, or fail to use commercially reasonable
efforts to oppose any third party in pursuing or seeking, a conversion of any of
the Bankruptcy Cases to a case under chapter 7 of the Bankruptcy Code, the
appointment of a trustee under chapter 11 or chapter 7 of the Bankruptcy Code
and/or the appointment of an examiner with expanded powers;

(xxi)    (A) fail to prepare and timely file all Tax Returns required to be
filed, (B) make, change or revoke any material Tax election, (C) change an
annual Tax accounting period or any material Tax accounting method, (D) enter
into any closing agreement with a tax authority, (E) settle any Tax claim,
audit, assessment or dispute or surrender any right to claim a refund of Taxes
in excess of one hundred thousand Dollars ($100,000) individually or four
hundred thousand Dollars ($400,000) in the aggregate, (F) consent to any
extension or waiver of the limitations period applicable to any Tax claim or
assessment or (G) except as required by applicable Law, take or fail to take any
action with respect to Taxes that would reasonably be expected to have the
effect of increasing the Tax liability of Buyer, its Affiliates or any Acquired
Subsidiary by a non-de minimis amount, in each case, (x) with respect to the
Acquired Subsidiaries or (y) with respect to the Acquired Assets or the
Business;

(xxii)    incur any capital expenditures in excess of two million five hundred
thousand Dollars ($2,500,000) individually or ten million Dollars ($10,000,000)
in the aggregate, other than those set forth with specificity in the capital
expenditure budget set forth on Exhibit 6;

(xxiii)    enter into any material new line of business; or

(xxiv)    agree, authorize or commit to do any of the foregoing.

(c)    Sellers shall, and shall cause the Acquired Subsidiaries to, use their
respective commercially reasonable efforts (which shall include exercising all
available governance or consent rights) to prevent the Joint Ventures or their
respective Subsidiaries from incurring any Indebtedness for the purposes of
paying dividends in Cash to the Acquired Subsidiaries. In the event that any
Cash is paid to the Acquired Subsidiaries by the Joint Ventures as a result of
the Joint Ventures incurring such Indebtedness for such purpose, then such Cash
shall not be included in the calculation of Closing Date Cash.

Section 6.3    Reasonable Best Efforts.

(a)    Sellers and Buyer shall cooperate and use their respective reasonable
best efforts (i) to fulfill as promptly as practicable the conditions precedent
to the other Party’s obligations hereunder in accordance with the Bidding
Procedures Order, including in connection with securing as promptly as
practicable all consents, approvals, waivers and authorizations required in
connection with the Transaction and (ii) to make, or cause to be made, the
registrations, declarations and filings (or draft filings where customary)
required under the HSR Act and Non-U.S Antitrust Laws with respect to the
Transaction as promptly as practicable after the date of

 

45



--------------------------------------------------------------------------------

this Agreement (and in any event, no later than ten (10) Business Days after the
date of this Agreement); provided that, notwithstanding anything to the contrary
in this Agreement (x) none of Sellers, Seller Parent or any of their Affiliates
may, and Buyer and its Affiliates shall not be required to, commit to the
payment of any fee, penalty or other consideration or make any other concession,
waiver or amendment under any Contract in connection with obtaining any consent
and (y) without limiting Buyer’s obligations under this Section 6.3(a), without
Buyer’s prior written consent, Sellers shall not, and shall cause their
respective Affiliates not to, sell, divest, license or otherwise dispose of any
capital stock or other equity or voting interest, assets (whether tangible or
intangible), rights, products or businesses (or commit to do any of the
foregoing) in order to obtain any consent from, or enter into any consent
decrees with, a Government Entity or third party to the transactions
contemplated hereby (but if Buyer so requests, Sellers shall be required to take
any of the foregoing actions to the extent such actions are conditioned on the
Closing); provided further that, without limiting the foregoing proviso and
solely with respect to the jurisdictions set forth on Section 6.3(a) of the
Seller Disclosure Schedule, if necessary, Buyer agrees that it will use
reasonable best efforts to permit the Closing to occur as promptly as
practicable by entering into customary “hold separate” arrangements with the
applicable Government Entities (with the consent of such Government Entity) with
respect to the Acquired Assets in such jurisdiction and that if such consent is
received in any such jurisdiction the receipt of the Non-U.S. Antitrust
Clearances in such jurisdiction shall not be a condition precedent to the
Closing under Section 7.1(b). Without limiting the generality of the foregoing,
Buyer and Sellers will make all filings and submissions required by any
antitrust, competition and merger control Laws and any other Laws in connection
with the Transaction and use their respective reasonable best efforts to
promptly file any additional information requested as soon as practicable after
receipt of such request therefor.

(b)    Sellers and Buyer shall cooperate with each other and use their
respective reasonable best efforts to furnish to the other Party all information
necessary or desirable in connection with making any filing under the HSR Act
and for any application or other filing to be made pursuant to any antitrust,
competition or merger control Law, and in connection with resolving any
investigation or other inquiry by any Government Entity under any antitrust,
competition or merger control Laws with respect to the Transaction. Each Party
shall promptly inform the other Parties of any communication with, and any
proposed understanding, undertaking or agreement with, any Government Entity
regarding any such filings or any such transaction. Neither Sellers nor Buyer
shall participate in any meeting with any Government Entity in respect of any
such filings, investigation or other inquiry without giving the other Party
prior notice of the meeting. The Parties shall consult and cooperate with one
another in connection with any analyses, appearances, presentations, memoranda,
briefs, arguments, opinions and proposals made or submitted by or on behalf of
any Party in connection with all meetings, actions and proceedings under or
relating to the HSR Act or other antitrust, competition or merger control Laws
with respect to the Transaction (including, with respect to making a particular
filing, by providing copies of all such documents to the non-filing Party and
their advisors prior to filing and, if requested, giving due consideration to
all reasonable additions, deletions or changes suggested in connection
therewith).

 

46



--------------------------------------------------------------------------------

Section 6.4    Tax Matters.    

(a)    Tax Return Preparation and Filing. Sellers shall prepare in the Ordinary
Course (except as otherwise required by applicable Law) and timely file (A) all
Tax Returns that are required to be filed by any Acquired Subsidiary on or
before the Closing (“Acquired Subsidiary Tax Returns”) and (B) except if an
Asset Sale Election is made, all Applicable Tax Returns. For the avoidance of
doubt, if an Asset Sale Election is made, all obligations under this
Section 6.4(a) with respect to Applicable Tax Returns shall terminate. Except
with respect to Pending Income Tax Returns, Sellers shall deliver drafts of all
Acquired Subsidiary Tax Returns or Applicable Tax Returns to Buyer no later than
thirty (30) days prior to the date (including extensions) on which such Tax
Returns are required to be filed (or as promptly as reasonably practicable, in
the case of non-income Tax Returns) for Buyer’s review and comment, and Sellers
shall not unreasonably fail to reflect any comments requested by Buyer at least
ten (10) days prior to the date (including extensions) on which such Tax Returns
are required to be filed (in the case of income Tax Returns) or reasonably
promptly in advance of the date (including extensions) on which such Tax Returns
are required to be filed (in the case of non-income Tax Returns). With respect
to Pending Income Tax Returns: (w) Sellers shall use their reasonable best
efforts to deliver preliminary drafts of any Pending Income Tax Returns that are
U.S. federal income Tax Returns to Buyer for review and approval in as complete
a form as possible no later than ten (10) days following the Execution Date,
(x) Sellers shall use their reasonable best efforts to deliver final drafts of
Pending Income Tax Returns no later than five (5) days prior to the date
(including extensions) on which such Tax Returns are required to be filed,
(y) Sellers shall not unreasonably fail to reflect any comments requested by
Buyer reasonably promptly in advance of the date (including extensions) on which
such Tax Returns are required to be filed and (z) in advance of the delivery of
final drafts of Pending Income Tax Returns, the Parties shall reasonably
cooperate in timely providing information related thereto as reasonably
necessary in connection with Buyer’s review and comment on such Tax Returns. No
Acquired Subsidiary Tax Return or Applicable Tax Return shall be filed without
the consent of Buyer (not to be unreasonably withheld, conditioned or delayed).

(b)    Limitations. Notwithstanding anything in this Agreement to the contrary,
(i) Buyer or any of Buyer’s Affiliates shall not make (or permit any person to
make) any elections under Section 336 or 338 of the Code (or any analogous
provision of state, local or foreign Law) with respect to any of the Acquired
Subsidiaries (excluding Subsidiaries owned by US Topco LLC, with respect to
which Buyer or its Affiliates may make an election under Section 338(g) of the
Code); (ii) during the taxable year of any Acquired Subsidiary that includes the
Closing Date, Buyer and its Affiliates shall not cause or permit any such
Acquired Subsidiary that is a “controlled foreign corporation” (within the
meaning of Section 957(a) of the Code) to take any action out of the ordinary
course of business that could reasonably be expected to increase the Subpart F
Income or Tested Income of such Acquired Subsidiary in a manner materially
adverse to any Seller or its Affiliates as a result of: (a) a limitation
(including under Treasury Regulations Section 1.245A-5) of deductions otherwise
available to Seller or any of its Affiliates under Section 245A of the Code or
(b) an inclusion required to be made by any Seller or its Affiliates under
Sections 951(a) or 951A of the Code, in each case, including any amended or
successor versions and any similar provisions of state or local law; provided,
that to the extent an election is available under Treasury Regulations
Section 1.245A-5(e)(3) (or similar provision of state or local law) to close the
taxable year of any such Acquired Subsidiary, the Parties agree to take such
actions (and to cause their Affiliates to take such actions) as reasonably
necessary to effectuate such an election; and (iii) except as required by
applicable Law, Buyer shall not (and shall cause the Acquired Subsidiaries not
to) make, amend, or revoke any Tax election that is

 

47



--------------------------------------------------------------------------------

retroactive to a taxable period that ends on or prior to the Closing Date if
such action would adversely affect the Sellers or any of their Affiliates, in
each case, without the prior written consent of such Seller (not to be
unreasonably withheld, conditioned or delayed).

(c)    Transfer Taxes. All federal, state, local or foreign or other sales, use,
value added, transfer (including real property transfer), stamp, documentary,
filing, recordation and other similar taxes that may be imposed or assessed as a
result of the Transaction, together with any interest, additions or penalties
with respect thereto and any interest in respect of such additions or penalties
(“Transfer Taxes”), shall (to the extent not subject to an exemption under the
Bankruptcy Code) be borne 50% by Buyer and 50% by Sellers. Any Tax Returns that
must be filed in connection with Transfer Taxes shall be prepared by Buyer, and
Sellers shall join in the execution of any applicable Tax Returns.

(d)    Tax Cooperation. Buyer and the Sellers agree to furnish or cause to be
furnished to each other, upon reasonable request, as promptly as practicable,
such information (including access to books and records relating to Taxes) and
assistance relating to the Business, the Acquired Subsidiaries and the Acquired
Assets and the Assumed Liabilities as is reasonably necessary for determining
any Liability for Taxes, the filing of all Tax Returns, the making of any
election relating to Taxes, the preparation for any audit by any Government
Entity and the prosecution or defense of any claim, suit or proceeding relating
to any Tax. Any reasonable expenses incurred in furnishing such information or
assistance pursuant to this Section 6.4(d) shall be borne by the Party
requesting it.

(e)    Termination of Tax Sharing Agreements. Notwithstanding any other
provision in the Agreement to the contrary, all Tax Sharing Agreements (other
than such an agreement entered into in the Ordinary Course that is a customary
commercial agreement the primary subject matter of which is not Taxes) between
the Acquired Subsidiaries, on the one hand, and any Person (other than any
Acquired Subsidiary), on the other hand, shall be terminated prior to the
Closing Date and, after the Closing, none of the Acquired Subsidiaries will be
bound thereby or have any liability thereunder.

(f)    Post-Signing Reorganization Covenants.

(i)    Seller Parent shall (A) cause each of U.S. Share Seller and U.S. TopCo
LLC (as defined in Annex K) to be debtors in the Bankruptcy Cases, (B) as
promptly as practicable, file an objection in form and substance satisfactory to
Buyer, on all bases as to which the Sellers have a good faith belief are grounds
for objection, including that all or any portion of such claims are contingent,
in respect of pre-petition Taxes of the Acquired Subsidiaries asserted (I) (x)
with respect to Taxes for any taxable year other than the 2019 and 2020 taxable
years, and (y) in the case of the 2019 and 2020 taxable years, with respect to
any amounts that exceed the amount shown as due on Seller Parent’s U.S.
consolidated federal income Tax Return or other Tax Return or (II) on the basis
of Treasury Regulations Section 1.1502-6 (or any similar provision of state,
local or non-U.S. Law), (C) promptly take all actions to prosecute such
objection and take all actions reasonably requested by Buyer in respect thereof,
including seeking a determination under Section 505 of the Bankruptcy Code,
(D) not settle or delay the filing or prosecution of such objection without the
consent of Buyer and (E) cause the Post-Signing Reorganization to be effected in
accordance with Annex K.

 

48



--------------------------------------------------------------------------------

(ii)    Before and after Closing, Buyer, the Sellers’ Representative and each
Seller shall provide the other with such information as the other may reasonably
request in connection with all matters related to the Post-Signing
Reorganization.

(iii)    Sellers agree that none of them or any of their Affiliates shall take,
or fail to take, any action to the extent such action or failure to act, as the
case may be, is inconsistent with or would otherwise prejudice the Post-Signing
Reorganization.

Section 6.5    Post-Closing Obligations of the Business to Certain Employees.

(a)    The Parties intend that there shall be continuity of employment with
respect to all Business Employees, and Buyer shall, or shall cause one of its
Affiliates (including following the Closing, an Acquired Subsidiary) to,
continue the employment of each Business Employee.

(b)    Starting on the Closing Date and ending on the first (1st) anniversary of
the Closing Date or any longer period as required under local employment Laws or
Labor Contract, or shorter period if the Business Employee ceases to be employed
by Buyer and any of its Affiliates (including an Acquired Subsidiary), each
Business Employee shall be employed by Buyer or one of its Affiliates (including
an Acquired Subsidiary) (x) on terms no less favorable than the same base salary
and aggregate annual target cash bonus and cash long-term incentive award
opportunities (and/or opportunities under sales incentive plans and/or regional
incentive plans); provided that long-term incentive award opportunities may be
provided in the form of cash or equity or a combination thereof, and (y) with
employee benefits (other than equity or equity-based benefits, defined pension
benefits and retiree medical benefits) that are substantially similar in the
aggregate to those provided to such Business Employee by Sellers, the Acquired
Subsidiaries and their respective Affiliates as of immediately prior to the
Closing Date, and shall be offered any other additional terms and conditions of
employment required by applicable Law or Labor Contract. For the avoidance of
doubt, for purposes of this Section 6.5(b), a Business Employee’s base salary,
annual target cash bonus and cash long-term incentive award opportunities shall
be those opportunities established for fiscal year 2020 prior to any decreases
in base salary or waiver or forfeiture of any actual payment of such awards in
connection with changes to Sellers’ and the Acquired Subsidiaries’ compensation
programs in response to COVID-19. Nothing in this Section 6.5(b) is intended to
limit Buyer or any of its Affiliates (including any Acquired Subsidiary) from
taking or continuing to take reasonable actions in response to ongoing COVID-19
related stresses on the Business after the Closing Date, including reductions in
force, furloughs, temporary layoffs, or reduced hours, pay or benefits.

(c)    Notwithstanding anything to the contrary in this Agreement, starting on
the Closing Date, Buyer shall, for a period ending on the first (1st)
anniversary of the Closing Date, maintain a severance pay practice for the
benefit of each Business Employee that is no less favorable than the severance
pay practice provided by Sellers and their respective Affiliates to such
Business Employee as of the Execution Date as disclosed on Section 6.5(c) of the
Seller Disclosure Schedule. Buyer shall assume all liabilities and obligations
to provide any severance to any Business Employee whose employment is terminated
by Buyer or its Affiliates upon or following the Closing in connection with the
consummation of the Transaction.

 

49



--------------------------------------------------------------------------------

(d)    Buyer shall (i) provide coverage for the Business Employees under
medical, dental and health and welfare plans as of the Closing Date, (ii) use
commercially reasonable efforts to cause there to be waived any pre-existing
condition, actively at work requirements and waiting periods and (iii) cause
such plans to honor any expenses incurred by the Business Employees and their
beneficiaries under similar Benefit Plans of Sellers and their respective
Affiliates during the portion of the calendar year in which the Closing Date
occurs for purposes of satisfying applicable deductible, co-insurance and
maximum out-of-pocket expenses. Business Employees shall be given credit for all
service with Sellers or any of their Affiliates (including their predecessors),
to the same extent as such service was credited for such purpose by Sellers or
any of their Affiliates, under each Buyer Plan in which such Business Employees
are eligible to participate for purposes of eligibility, vesting and benefit
accrual (other than under a defined benefit pension plan in which no assets are
transferred pursuant to this Agreement or where such credit would result in a
duplication of benefits for the same period of service).

(e)    Effective as of the Closing, Buyer and/or its Affiliates shall assume
from Sellers (and from and after the Closing pay, perform, discharge or
otherwise satisfy in accordance with their terms), and Sellers shall convey,
transfer, and assign to Buyer and/or its Affiliates, to the extent not paid,
performed, discharged or otherwise satisfied prior to Closing, all Liabilities
at any time arising under, pursuant to or in connection with the Benefit Plans
set forth on Section 6.5(e) of the Seller Disclosure Schedule (including, for
the avoidance of doubt, those Benefit Plans sponsored or maintained by Sellers),
including assuming the sponsorship of the Benefit Plans, and all Liabilities for
compliance with the requirements of Section 4980B of the Code with respect to
all individuals who are “M&A qualified beneficiaries” as such term is defined in
Treasury Regulation section 54.4980B-9.

(f)    Prior to the Adjustment Time, Sellers or the Acquired Subsidiaries, as
applicable, shall deposit with the Escrow Agent an amount in cash equal to the
estimated maximum aggregate amount of severance payments and cost of benefits
that could become payable or provided to all Covered Employees upon a Qualifying
Good Reason Termination in a manner consistent with the applicable terms of the
Designated Officer Severance Plan (as set forth in the Designated Officer
Severance Plan and Schedule 6.5(c)(2)) as determined by the Plan Administrator
(the “Good Reason Escrow”). In the event that a Covered Employee provides
written notice alleging the existence of grounds for a termination of employment
for “good reason,” Buyer shall notify Sellers of such notice promptly. If such
Covered Employee’s employment actually terminates due to a Qualifying Good
Reason Termination as determined in good faith by the Plan Administrator, an
amount in cash in respect of such severance payments and benefits payable or to
be provided to such Covered Employee in a manner consistent with the applicable
terms of the Designated Officer Severance Plan, as determined by the Plan
Administrator, shall be distributed to the Buyer or, at the Buyer’s direction,
to an Acquired Subsidiary from the Good Reason Escrow for payment or the
provision of such benefits to the Covered Employee. Upon the later of (i) one
hundred and twenty (120) days following the Closing (subject to any pending
determinations at such time) and (ii) the date which the Plan Administrator
determines that there are no pending determinations in respect of Qualifying
Good Reason Terminations, the Escrow Agent shall promptly release the remaining
Good Reason Escrow amounts to Sellers or their Bankruptcy Estates. All releases
from escrow pursuant to this Section 6.5(f) shall require Sellers to provide
five (5) Business Days’ prior written notice to Buyer. All determinations of the
Plan Administrator under this Section 6.5(f) shall be made in good faith.

 

50



--------------------------------------------------------------------------------

(g)    Within five (5) Business Days before the Closing Date, the Sellers and
Acquired Subsidiaries shall provide the Buyer with a list, by date and site of
employment (as that term is defined by applicable WARN laws), of (i) permanent
employee layoffs implemented by the Sellers and Acquired Subsidiaries with
respect to Employees in the ninety (90) calendar day period preceding the
Closing Date and any WARN notices provided to such Employees and their union (if
applicable) and applicable Government Entities, and (ii) temporary employee
layoffs implemented by the Sellers and Acquired Subsidiaries with respect to
Employees in the six (6) month period preceding the Closing Date, including date
of initial temporary layoff, site of employment and the total number of
employees at the site of employment at the time of the temporary layoff and as
of the Closing Date, the number of employees returned to active duty at each
site of employment as of the Closing Date, as well as any written communications
provided by the Sellers and Acquired Subsidiaries to such employees about the
temporary layoffs. The Sellers and Acquired Subsidiaries shall be exclusively
responsible for any liability or obligation under WARN triggered by actions
taken or not taken by the Sellers and Acquired Subsidiaries on or prior to the
Closing Date, as well as severance pay due to any Employee separations prior to
the Closing Date. The Buyer shall be exclusively responsible for severance pay
and any other liability or obligation under WARN for any employment losses or
Employee separations of Business Employees after the Closing Date, except for
employment terminations of Business Employees announced by the Sellers or the
Acquired Subsidiaries to become effective on or after the Closing; provided,
however, if actions taken by the Sellers and Acquired Subsidiaries on or prior
to the Closing Date that would not have triggered a WARN notice obligation by
themselves are combined with actions taken by the Buyer after the Closing Date
that would trigger a WARN notice obligation when combined with the Sellers and
Acquired Subsidiaries pre-Closing actions of which the Buyer has notice, then
the Buyer is responsible for any liability or obligation under WARN in this
circumstance.

(h)    If any Business Employee requires a work visa, work permit or employment
pass or other legal or regulatory approval for his or her employment to continue
with Buyer, the Parties shall reasonably cooperate to cause any such visa,
permit, pass or other approval to be obtained or renewed, as applicable, and in
effect prior to the Closing.

(i)    Nothing in this 6.5(h) or any other provision of this Agreement, whether
express or implied, is intended to, or shall: (i) constitute the establishment
or adoption of or an amendment to any Benefit Plan or Buyer Plan for purposes of
ERISA or applicable Law or otherwise be treated as an amendment or modification
of any Benefit Plan or Buyer Plan; (ii) limit the right of any Seller, Acquired
Subsidiary, Buyer or any of their respective Affiliates to amend, terminate or
otherwise modify any Benefit Plan or Buyer Plan; or (iii) create any third-party
beneficiary or other right (x) in any Person, including any current or former
employee of Sellers, Acquired Subsidiaries or any of their respective
Affiliates, any participant in any Benefit Plan or Buyer Plan (or any dependent
or beneficiary thereof) or (y) to employment or continued employment for any
period of time or particular term or condition of employment with any Party.

 

51



--------------------------------------------------------------------------------

Section 6.6    Insurance Obligations.

(a)    From time to time after the Closing Date, Buyer and its Affiliates shall
have the right to make claims and the right to any proceeds with respect to any
matter related to the Business, the Acquired Subsidiaries, the Acquired Assets
or the Assumed Liabilities under any Insurance Policies retained by Sellers
(including any Insurance Policies to which Sellers have access, whether through
contract, because any Seller is the named insured or otherwise, in respect of
any occurrences prior to the Spin-Off Date) following Closing for
occurrence-based claims pertaining to, arising out of and inuring to the benefit
of any Sellers or any of their respective Affiliates for all periods prior to
the Closing, and each Seller shall take all actions to allow Buyer to seek
recovery (including by executing or delivering any document, agreement,
instrument or other information as Buyer may reasonably request to seek such
recovery) under such Insurance Policies. Sellers shall, or shall cause their
respective Affiliates to, assign, to the extent assignable, to Buyer any
proceeds of Sellers’ or any of their respective Affiliates’ Insurance Policies
to the extent related to the Business, the Acquired Subsidiaries, the Acquired
Assets or the Assumed Liabilities. Sellers agree to use, or cause their
respective Affiliates to use, their respective reasonable efforts to obtain any
necessary consents or approvals of any insurance company or other third party
relating to any such assignment. If such proceeds are not assignable, Sellers
agree to pay any such proceeds received by Sellers or any of their respective
Affiliates to Buyer promptly upon the receipt thereof.

(b)    Prior to the Closing, Sellers shall obtain, maintain and fully pay for
extended discovery period coverage for any of its claims made Insurance
Policies, in each case to the extent such Insurance Policies are not held by
Acquired Subsidiaries or otherwise transferred to Buyer at the Closing.

Section 6.7    Trademarks. From and after the Closing Date, Sellers shall (and
shall cause each of its Affiliates to) cease and discontinue, as promptly as
practicable and in any case within three (3) months of the Closing Date, any and
all use of the Trademarks constituting or incorporating “Honeywell” or that are
included in the Acquired Intellectual Property and remove any and all such
Trademarks from any and all assets in their respective possession or control
(including any publications, signage, corporate letterhead, stationery, business
cards, marketing materials or content, internet or other electronic
communications vehicles or other materials or as part of Sellers’ corporate
name). Neither Sellers nor any of their respective Affiliates shall challenge or
oppose, or authorize or knowingly facilitate any third party to challenge or
oppose, the rights of Buyer or any of its Affiliates (including, after the
Closing, the Acquired Subsidiaries) in the Trademarks constituting “Honeywell”
or that are included in the Acquired Intellectual Property anywhere in the
world. Notwithstanding the foregoing, Seller and its Affiliates may, after the
Closing Date, (a) use any such Trademark in a nominative manner in textual
sentences referencing the historical relationship between Seller, on the one
hand, and an Acquired Subsidiary, on the other hand, (b) retain copies of any
books, records and other materials included in the Excluded Assets that, as of
the Closing Date, contain or display any such Trademark and such copies are used
solely for internal or archival purposes (and not public display) or (c) use any
such Trademark solely to the extent necessary to comply with applicable Laws or
for litigation, regulatory or corporate filings and documents filed by Seller or
any of its Affiliates with any Government Entity.

 

52



--------------------------------------------------------------------------------

Section 6.8    Further Assurances. From time to time after the Closing Date,
each Party shall, and shall cause its respective Affiliates to, promptly
execute, acknowledge and deliver any other assurances or documents or
instruments of transfer reasonably requested by another Party and necessary for
the requesting Party to satisfy its obligations hereunder or to obtain the
benefits of the Transaction. Without limiting the generality of the foregoing,
to the extent that (i) Buyer or Sellers discover following Closing that any
right, property or asset that was intended to be transferred to Buyer pursuant
to this Agreement was not transferred at Closing (or Sellers receive any payment
or proceeds related to any Acquired Asset or Assumed Liability), Sellers shall,
or shall cause their respective Affiliates to, promptly to assign and transfer
to Buyer all right, title and interest in such right, property or asset (or
proceeds therefrom), or (ii) Buyer or Sellers discover following the Closing
that any Liability that was not intended to be transferred to Buyer pursuant to
this Agreement was transferred at Closing, Sellers shall promptly assume such
Liability without any further obligation of Buyer. The Parties shall reasonably
cooperate to effect any transfers or other arrangements described in this
Section 6.8 in a manner that is Tax efficient for each of the Parties and their
Affiliates.

Section 6.9    Confidentiality.

(a)    Sellers and their respective Affiliates shall treat as confidential and
safeguard any and all information, knowledge and data related to the Acquired
Assets or Assumed Liabilities by using the same degree of care, but no less than
a reasonable standard of care, to prevent the unauthorized use, dissemination or
disclosure of such information, knowledge and data as Sellers or their
respective Affiliates used with respect thereto prior to the execution of this
Agreement, and shall not disclose any such information, knowledge or data
without the prior written consent of Buyer (except to the extent required by
applicable Law, in which case Sellers will, to the extent permitted by
applicable Law, give prior written notice to Buyer of such disclosure and
reasonably cooperate with Buyer’s efforts (at Buyer’s expense) to obtain a
protective order and/or confidential treatment for such information); provided,
however, that Sellers and their Affiliates may disclose such information,
knowledge and data (other than trade secrets) to the extent reasonably necessary
to prosecute or defend against any Litigation that is an Excluded Asset or
Excluded Liability, respectively.

(b)    Buyer shall treat as confidential and safeguard any and all information,
knowledge or data to the extent related to the Excluded Assets that becomes
known to Buyer as a result of the Transaction except as otherwise agreed to by
Sellers in writing (except to the extent disclosure is required by applicable
Law, in which case Buyer will, to the extent permitted by applicable Law, give
prior written notice to Sellers of such disclosure and reasonably cooperate with
Sellers’ efforts (at Sellers’ expense) to obtain a protective order and/or
confidential treatment for such information); provided, however, that nothing in
this Section 6.9(b) shall prevent the disclosure of any such information,
knowledge or data to any directors, officers or employees of Buyer to whom such
disclosure is necessary or desirable in the conduct of the Business if such
Persons are informed by Buyer of the confidential nature of such information and
are directed by Buyer to comply with the provisions of this Section 6.9(b).

(c)    Buyer and Sellers acknowledge that the confidentiality obligations set
forth in this Section 6.9 shall not extend to information, knowledge and data
that is publicly available or becomes publicly available through no act or
omission of the Party owing a duty of confidentiality, or becomes available on a
non-confidential basis from a source other than the Party owing a duty of
confidentiality (or, in the case of Sellers, a source relating to Sellers’ prior

 

53



--------------------------------------------------------------------------------

ownership of the Acquired Subsidiaries or the Business) so long as such source
is not known by such Party to be bound by a confidentiality agreement with or
other obligations of secrecy to the other Party.

(d)    In the event of a breach of the obligations hereunder by Buyer or
Sellers, the other Party, in addition to all other available remedies, will be
entitled to relief pursuant to the terms of Section 9.14.

Section 6.10    Indemnification of Directors and Officers; Insurance.

(a)    Buyer agrees (i) that all rights to indemnification and/or advancement of
expenses now existing in favor of the directors and officers of any Acquired
Subsidiary (each, an “Indemnitee” and collectively, the “Indemnitees”), as
provided in the Organizational Documents of such Acquired Subsidiary in effect
as of the Execution Date, in each case with respect to any matters occurring
prior to the Closing, shall survive the Closing and shall continue in full force
and effect for a period not less than six (6) years after the Closing Date and
(ii) that the Acquired Subsidiaries shall perform and discharge their respective
obligations to provide such indemnification and/or advancement of expenses for a
period not less than six (6) years after the Closing Date. Any indemnification
and liability limitation or exculpation provisions contained in the
Organizational Documents of the Acquired Subsidiaries shall not be amended,
repealed or otherwise modified for a period not less than six (6) years after
the Closing in any manner that would adversely affect the rights thereunder of
individuals who, as of the Closing or at any time prior to the Closing, were
Indemnitees, unless such modification is required by applicable Law.

(b)    As of the Execution Date, the Acquired Subsidiaries have obtained and
fully paid for (i) extensions of Seller Parent’s current directors’ and
officers’ liability insurance policies through April 1, 2021 and (ii) “discovery
periods” of six (6) years on such insurance policies to run from the earlier of
certain triggers, including, without limitation, (I) the Closing Date and
(II) April 1, 2021. Following the Closing, neither Sellers nor Buyer shall
cancel or otherwise reduce coverage under any directors’ and officers’ liability
insurance policy purchased by Sellers or the Acquired Subsidiaries prior to
Closing for which any Indemnitee is a beneficiary; provided that no payments
shall be required of Buyer or the Acquired Subsidiaries with respect to such
insurance policies after Closing. Sellers shall not amend such insurance
policies or take any action that would cause the running of such “discovery
periods” prior to the Closing without Buyer’s prior written consent. Sellers
will use commercially reasonable efforts to provide access to such insurance
policies to the Indemnitees.

(c)    The provisions of this Section 6.10 shall survive the Closing and are
intended to be for the benefit of, and shall be enforceable by, each Indemnitee,
their heirs and their legal representatives and shall be binding on all
successors and assigns of Buyer and the Acquired Subsidiaries, and may not be
terminated or modified in any manner adverse to such Persons without their prior
written consent, unless such termination or modification is required by
applicable Law.

 

54



--------------------------------------------------------------------------------

Section 6.11    Intercompany Accounts and Intercompany Arrangements.

(a)    Prior to the Adjustment Time, all obligations, balances and accounts
among Seller Parent or any of its Subsidiaries (other than the Acquired
Subsidiaries), on the one hand, and any Acquired Subsidiary, on the other hand,
shall be settled or otherwise eliminated without any further Liability to any
Acquired Subsidiary. Immediately prior to the Closing, except for (x) the
documents to be entered into in connection with this Agreement or (y) the
Contracts set forth on Section 6.11 of the Seller Disclosure Schedule, all
Related Party Agreements (excluding, for the avoidance of doubt, any Benefit
Plan) shall automatically be terminated without further payment or performance
and cease to have any further force and effect, such that neither Buyer nor any
of its Affiliates (including the Acquired Subsidiaries) shall have any further
Liabilities therefor or thereunder; provided that prior to taking any action to
terminate or reject any Related Party Agreement, Sellers shall consult in good
faith with Buyer in regards to the same and obtain the prior written consent of
Buyer (such consent not to be unreasonably withheld, conditioned or delayed
(provided that it shall be deemed reasonable for Buyer to withhold, condition or
delay such consent for any valid business purpose)). There are no letters of
credit, bankers’ acceptances or similar facilities extended by a Seller on
behalf of an Acquired Subsidiary.

(b)    Seller Parent shall keep Buyer reasonably informed as to any planned
repayment, settlement or other elimination of any obligations, balances or
accounts between or among Non-U.S. TopCo and any of its Subsidiaries outside the
Ordinary Course, and shall notify Buyer no later than five (5) Business Days
prior to effecting any such action. Notwithstanding the foregoing, it is agreed
that any such planned repayment, settlement or other elimination shall be
considered to be outside the Ordinary Course to the extent involving (i) a
SwissCo and UKCo, (ii) a SwissCo and a LuxCo, or (iii) UKCo and a LuxCo.

Section 6.12    Buyer Financing Covenants.

(a)    Buyer shall use its reasonable best efforts to arrange and obtain the
Debt Financing on terms and conditions not less favorable than those described
in the Debt Commitment Letter as promptly as practicable after the Execution
Date and no later than the Closing Date, and shall use (but subject in all
respects to this Section 6.12) its reasonable best efforts to (i) maintain in
effect the Financing Commitment Letters, (ii) negotiate and enter into
definitive agreements with respect to the Debt Commitment Letter on the terms
and conditions contained in the Debt Commitment Letter (including the flex
provisions) or on other terms no less favorable to Buyer and which do not
adversely impact the conditionality of the Financing, (iii) satisfy, or obtain a
waiver thereof, on a timely basis all conditions applicable to Buyer in the
Financing Commitment Letters, (iv) assuming that all conditions contained in the
applicable Financing Commitment Letters have been satisfied (other than those
conditions that by their nature are to be satisfied at the Closing but subject
to the fulfillment or waiver of those conditions), consummate the Financing at
the Closing, (v) enforce its rights under the Financing Commitment Letters and
(vi) comply in all material respects with its obligations under the Financing
Commitment Letters and, in the case of the Debt Commitment Letter, any related
definitive agreements. At Sellers’ reasonable request from time to time, Buyer
shall keep Sellers informed on a reasonably current basis and in reasonable
detail of the efforts to obtain the Debt Financing. Buyer will fully pay, or
cause to be paid, all commitment and other fees under or arising pursuant to the
Debt Commitment Letter as and when they become due and payable.

 

55



--------------------------------------------------------------------------------

(b)    Without limiting the generality of the foregoing, prior to the Closing,
Buyer shall give Sellers prompt written notice (x) of any material breach or
material default by any party to the Financing Commitment Letters, or any
definitive agreements related to the Debt Financing, in each case of which Buyer
becomes aware, (y) of the receipt by Buyer of any written notice or other
written communication, in each case received from any Debt Financing Sources
Related Party, with respect to any (1) (I) actual or potential material breach
of Buyer’s obligations under the Financing Commitment Letters or definitive
agreements related to the Debt Financing, (II) actual or potential breach
material default, termination or repudiation by any party to the Financing
Commitment Letters or definitive agreements related to the Debt Financing, or
(III) portion of the Financing not being reasonably expected to be available to
Buyer to finance in full the Financing Purposes on the Closing Date or
(2) material dispute between or among any parties to the Financing Commitment
Letters or definitive agreements related to the Debt Financing or any provisions
of the Financing Commitment Letters and (z) if prior to the Closing Date, the
Financing Commitment Letters or definitive agreements related to the Debt
Financing expire or are terminated. Promptly following delivery by Sellers to
Buyer of a written request therefore, Buyer shall provide any information
reasonably requested by such Seller relating to any circumstance referred to in
the immediately preceding sentence. Notwithstanding the foregoing, in no event
shall Buyer be under any obligation to disclose any information pursuant to
clauses (1) or (2) that would (x) breach any binding obligation of
confidentiality or (y) waive the protection of attorney client or similar
privilege if such party shall have used reasonable best efforts to disclose such
information in a way that would not waive such privilege.

(c)    Buyer shall have the right from time to time to amend, supplement,
terminate or otherwise modify or waive its rights under the Financing Commitment
Letters, including to (i) terminate the Debt Commitment Letter in order to
obtain alternative sources of financing in lieu of all or a portion of the Debt
Financing, including in a private placement of securities pursuant to Rule 144A
under the Securities Act or (ii) add and appoint additional arrangers,
bookrunners, underwriters, initial purchasers, agents, lenders and similar
entities to provide for the assignment and reallocation of a portion of the
financing commitments contained in the Debt Commitment Letter and to grant
customary approval rights to such additional arrangers and other entities in
connection with such appointments; provided that, no such amendment, supplement,
termination, modification or waiver shall (A) reduce the aggregate amount of
available Debt Financing to less than the amount required to consummate the
transactions contemplated by this Agreement (taking into account any increase to
the Equity Financing), (B) impose new or additional conditions precedent or
expand upon, amend or modify the conditions precedent to the Financing as set
forth in the existing Financing Commitment Letters in a manner that would
reasonably be expected to delay or prevent the Closing, make the timely funding
of Financing or satisfaction of the conditions precedent to the Financing less
likely to occur, or adversely affect the ability of Buyer to enforce its rights
against other parties with respect to the Financing or (C) contain provisions
that would reasonably be expected to impair, delay or prevent the consummation
of the transactions contemplated by this Agreement or (D) otherwise adversely
affect in any material respect the ability of Buyer to timely consummate the
transactions contemplated by this Agreement (collectively, “Prohibited Financing
Modifications”).

(d)    Buyer shall furnish to Sellers a copy of any executed written amendment,
replacement, supplement, modification, waiver or consent relating to the Debt
Commitment Letter or the definitive agreements related to the Debt Financing.
For purposes of this Agreement (other than with respect to representations in
this Agreement made by Buyer that

 

56



--------------------------------------------------------------------------------

speak as of the Execution Date), references to the “Debt Commitment Letter”
shall include such document as permitted or required by this Section 6.12 to be
amended, replaced, supplemented or otherwise modified or waived, in each case
from and after such amendment, replacement, supplement or other modification or
waiver and, for the avoidance of doubt, references to “Debt Financing” shall
include, in whole or in part (as applicable), any replacement or substitute
financing provided for thereunder, provided that any such replacement or
substitute financing shall not impose new or additional conditions or otherwise
expand, amend or modify any of the conditions to the receipt of the Financing
that, if styled as amendments or modifications to the initial Debt Commitment
Letter, would constitute Prohibited Financing Modifications, or otherwise effect
any Prohibited Financing Modifications.

(e)    In the event that any portion of the Debt Financing becomes, or would
reasonably be expected to become, unavailable on the terms and conditions
contemplated by the Debt Commitment Letter (including the flex provisions)
(other than as a direct result of the Sellers’ breach of any provision of this
Agreement or failure to satisfy the conditions set forth in Section 7.1 or 7.3),
Buyer shall use its reasonable best efforts to (A) arrange and obtain any such
portion from alternative sources, on terms that are, taken as a whole, no more
adverse to Buyer than the terms of the Debt Commitment Letter (including after
giving effect to the market flex provisions) or that are otherwise acceptable to
Buyer (“Alternative Financing”), as promptly as practicable following the
occurrence of such event and (B) provide Sellers with a copy of the new
financing commitment that provides for such Alternative Financing (the
“Alternative Financing Commitment Letter”); provided that the terms of such
Alternative Financing shall not effect any Prohibited Financing Modifications.
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall Buyer be required to pay any fees or any interest rates applicable
to the Debt Financing in excess of those contemplated by the Debt Commitment
Letter as in effect on the Execution Date (including the market flex
provisions), or agree to any term (including any market flex term) less
favorable to Buyer in any material respect than such term contained in the Debt
Commitment Letter as in effect on the date hereof. As applicable, references in
this Agreement (other than with respect to representations in this Agreement
made by Buyer that speak as of the date hereof) to (i) the Financing or Debt
Financing shall include such Alternative Financing and (ii) to any Financing
Commitment Letter or Debt Commitment Letter shall include the Alternative
Financing Commitment Letter.

(f)    In furtherance of, and subject to the conditions set forth in, the
provisions of this Section 6.12, including with respect to Prohibited Financing
Modifications, the Debt Commitment Letter may be amended, restated, supplemented
or otherwise modified or superseded at the option of Buyer after the date of
this Agreement but prior to the Closing by instruments (the “New or Amended Debt
Commitment Letters”) that either amend, amend and restate, or replace the
existing Debt Commitment Letters or contemplate co-investment by or financing
from one or more other or additional parties. As applicable, references in this
Agreement (other than with respect to representations in this Agreement made by
Buyer that speak as of the date hereof) to (i) the Financing or Debt Financing
shall include the financing contemplated by any New or Amended Debt Commitment
Letters (and as applicable, supersede the prior existing Debt Financing) and
(ii) to any Financing Commitment Letter or Debt Commitment Letter shall include
any New or Amended Debt Commitment Letter (and as applicable, superseded the
prior existing Debt Commitment Letter).

 

57



--------------------------------------------------------------------------------

(g)    Buyer shall procure that the Financing Affiliates comply with the
covenants and agreements set forth in this Section 6.12 in relation to the Debt
Commitment Letter and the Debt Financing applicable to the Buyer as if they were
the Buyer hereunder.

Section 6.13    Seller Financing Cooperation Covenants.

(a)    Prior to the Closing, each Seller shall use its reasonable best efforts
to, and shall cause each of its Subsidiaries to use its reasonable best efforts
to, and shall use its reasonable best efforts to cause its and their respective
Representatives to use their reasonable best efforts to provide cooperation in
connection with the arrangement of the Debt Financing as may be customary and
reasonably requested by Buyer (including on behalf of its Financing Affiliates),
including using reasonable best efforts to:

(i)    prior to and during the Marketing Period, cooperating with the marketing
efforts of Buyer and the Debt Financing Sources Related Parties, in each case in
connection with the Debt Financing, including by participating in a reasonable
number of meetings, due diligence sessions (including accounting due diligence
sessions and requesting the applicable independent auditors to participate
therein), drafting sessions, presentations, “road shows” and sessions with
prospective financing sources, investors and ratings agencies, including direct
contact between appropriate members of senior management of the Business, on the
one hand, and the actual and potential Debt Financing Sources Related Parties,
on the other hand, upon reasonable prior notice at mutually agreed times and
places;

(ii)    providing responses to any reasonable environmental, social and
governance questionnaires or similar requests received from prospective Debt
Financing Sources;

(iii)    in advance of the Marketing Period, assisting with the preparation of
materials reasonably requested for rating agency presentations, offering
documents, private placement memoranda, bank information memoranda (including a
bank information memorandum that does not include material non-public
information and the delivery of customary authorization letters with respect to
the bank information memoranda executed by a senior officer of the Business
authorizing the distribution of information to prospective Debt Financing
Sources or investors and containing a (A) representation to the Debt Financing
Sources that the public side versions of such documents, if any, do not include
material non-public information about the Business or securities and (B) “10b-5”
representation by a senior officer of the Business consistent with the Debt
Commitment Letter), offering memoranda and similar documents reasonably required
in connection with the Debt Financing;

(iv)    assisting Buyer in obtaining corporate ratings from any ratings agencies
contemplated by the Debt Financing;

(v)    with respect to Acquired Subsidiaries where the board of directors, or
similar body, is expected to remain in place following Closing, assisting Buyer
in obtaining customary corporate or shareholder authorization actions reasonably
requested by Buyer to permit the consummation of the Debt Financing and to
permit the proceeds thereof to be made available at the Closing;

 

58



--------------------------------------------------------------------------------

(vi)    furnishing, at least five (5) Business Days prior to the Closing, such
documentation and information in relation to the Acquired Subsidiaries as is
reasonably requested in writing by Buyer at least ten (10) Business Days prior
to the Closing to the extent required under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act,
including, a certification in relation to the Acquired Subsidiaries regarding
individual beneficial ownership to the extent required by 31 C.F.R. §1010.230;

(vii)    executing and delivering any applicable underwriting, purchase or
placement agreements, credit agreements, indentures, guarantees, pledge and
security documents and other definitive financing documents, and any customary
certificates by the Acquired Subsidiaries in connection with Closing (but not
including any legal opinions), including executing a customary solvency
certificate by the chief financial officer of the Business substantially in the
form of Exhibit D to the Debt Commitment Letter;

(viii)    cooperating with and taking all actions reasonably requested by, Buyer
in order to facilitate (x) the release of all encumbrances, security interests
and collateral in respect of the Business and the Acquired Subsidiaries, (y) the
termination of all guaranties for borrowed money by the Acquired Subsidiaries
and (z) the replacement (or cash collateralization of other customary
arrangements) of all outstanding letters of credit issued on behalf of the
Business and the Acquired Subsidiaries, in each case at the Closing (subject in
each case to receipt of sufficient funds by the Buyer and/or the application of
the Confirmation Order (as applicable));

(ix)    causing the applicable independent auditors to provide reasonable and
customary assistance and cooperation in connection with the Debt Financing,
including, obtaining customary “comfort letters” under AU Section 634 (or other
applicable standard) for a public offering or a Rule 144A private placement of
debt securities with respect to financial information contained in the offering
materials relating to the Debt Financing, including providing customary
representations to such auditors and causing the independent auditor to furnish,
prior to the commencement of the Marketing Period, drafts of such comfort
letters (which shall provide “negative assurance” comfort) which such auditors
are prepared to issue upon completion of customary procedures;

(x)    facilitating the obtaining of guarantees and pledging of collateral and
other matters ancillary to the Debt Financing, as may be requested by Buyer,
including executing and delivering any customary guarantee, pledge and security
documents and other ancillary financing documents, customary certificates, and
other documents and instruments (other than legal opinions (but assisting with
the provision of customary back-up information required in connection
therewith)) as may be reasonably requested by Buyer to facilitate any guarantee,
obtaining and perfection of security interests in collateral from and after the
Closing (provided that any obligations contained in such documents shall be
effective no earlier than as of the Closing) and delivery to the Debt Financing
Sources at the Closing of all

 

59



--------------------------------------------------------------------------------

certificates representing outstanding equity interests of the Acquired
Subsidiaries required to be delivered in connection with the perfection of the
security to the extent certificated and reasonably available;

(xi)    as promptly as practicable after the date hereof, and in any event prior
to the commencement of the Marketing Period, furnishing Buyer and the Debt
Financing Sources with information regarding the Business of the type (and in
the form) that is customarily (A) included in a bank information memorandum
and/or (B) included in an offering document for a private placement of debt
securities pursuant to Rule 144A promulgated under the Securities Act, to the
extent part of the Debt Financing (which, for the avoidance of doubt, shall not
include (i) financial statements or information required by Rules 3-09, 3-10,
3-16, 13-01 or 13-02 of Regulation S-X or Compensation Discussions and Analysis
or other information required by Item 10, Item 402 or Item 601 of Regulation S-K
(and other customary exceptions for a private placement of high yield debt
securities pursuant to Rule 144A (including exclusion of segment reporting and
disclosure) (but notwithstanding the foregoing, would include disclosure of
certain guarantor and non-guarantor information that is customary for a private
placement of debt securities pursuant to Rule 144A), (ii) a description of the
debt securities being offered or other financing being arranged, (iii) the
Buyer’s strategy for the business or structure for the acquisition,
(iv) executive compensation arrangements, shareholder arrangements, or
information relating to the board (v) the plan of distribution or
(v) information concerning the Buyer or other information customarily provided
by the Buyer or the Financing Sources); and

(xii)    at the request of Buyer, disclosing certain information regarding the
Business reasonably requested by Buyer (by (x) filing a Form 8-K with the SEC
and (y) posting such information on Debtdomain, IntraLinks, SyndTrak Online or
similar electronic means) and identified by Buyer relating to the Business for
purposes of permitting such information to be included in the marketing
materials for the Debt Financing to be provided to potential investors who do
not wish to receive material non-public information with respect to Buyer, the
Business or any of their respective securities.

(b)    As promptly as practicable after the date hereof, Sellers shall (I) (1)
furnish Buyer with U.S. GAAP audited consolidated balance sheets of Seller
Parent and subsidiaries as of December 31, 2019 and December 31, 2018 and the
related consolidated and combined statement of operations, comprehensive income,
equity (deficit), and cash flows, (it being understood that Buyer acknowledges
receipt of the information described in this clause (1) as of the Execution
Date), (2) if the Closing Date occurs after November 30, 2020, furnish Buyer
with U.S. GAAP unaudited consolidated balance sheet and related statements of
operations, comprehensive income (loss), equity (deficit) and cash flows for
Seller Parent and subsidiaries as of and for the fiscal quarter ending
September 30, 2020, with unaudited comparative information for the corresponding
nine-month period in the prior fiscal year, together with condensed footnote
disclosure, which will have been reviewed by the independent auditors as
provided in AS 4105, (3) if the Marketing Period will not be completed prior to
February 12, 2021, furnish

 

60



--------------------------------------------------------------------------------

Buyer with U.S. GAAP audited consolidated balance sheets of Seller Parent and
subsidiaries as of December 31, 2020 and the related consolidated and combined
statement of operations, comprehensive income, equity (deficit), and cash flows,
with comparative information as of and for the prior year, together with
footnote disclosure, in each case it being understood that, with respect to such
financial information for each such fiscal year and subsequent interim period,
this covenant shall be deemed satisfied through the filing by Seller Parent of
such financial statements and information as part of its annual report on Form
10-K or quarterly report on Form 10-Q with respect to such fiscal year or
interim period and (4) furnish Buyer with any information regarding the Acquired
Subsidiaries necessary for Buyer to prepare pro forma financial statements
relating to the Business that is reasonably requested and reasonably required by
the Debt Financing Sources to be included in any offering or marketing documents
(the financial statements and information referred to in subclauses (1) through
(4) above, the “Required Information”), and (II) update any such Required
Information as may be necessary for such Required Information to remain
Compliant. In any event, if the Closing has not occurred on or prior to February
28, 2021, unless the delivery thereof is neither a condition precedent to the
Debt Financing being available (nor required to satisfy a condition precedent to
the Debt Financing being available), Sellers shall furnish Buyer with (i) U.S.
GAAP audited consolidated balance sheets of Seller Parent and subsidiaries as of
December 31, 2020 and the related consolidated and combined statement of
operations, comprehensive income, equity (deficit), and cash flows, with
comparative information as of and for the prior year, together with footnote
disclosure, it being understood that, with respect to such financial information
for each such fiscal year, this requirement shall be deemed satisfied through
the filing by Seller Parent of such financial statements and information as part
of its annual report on Form 10-K with respect to such fiscal year and (ii) any
information regarding the Acquired Subsidiaries necessary for Buyer to prepare
pro forma financial statements relating to the Business that is reasonably
requested and reasonably required to satisfy the requirements of the Debt
Commitment Letter (as in effect on the date hereof).

(c)    Notwithstanding the foregoing, nothing in clause (a) above shall require
Sellers or any of their Subsidiaries or their Representatives to:

(i)    take any action or provide any information in connection with the Debt
Financing that would conflict with or violate applicable Law or the
Organizational Documents of any Seller or any of its Subsidiaries;

(ii)    execute and deliver any letter, agreement, registration statement,
document or certificate in connection with the Debt Financing (other than the
customary authorization and/or representation letters referred to above) or take
any corporate (or comparable) action (including any approvals of its board of
directors or similar body) that would become effective prior to the Closing Date
(unless contingent upon the occurrence thereof), provided that none of the
Sellers or their board of directors or similar bodies shall be required to take
any corporate (or comparable) action, or provide any approvals by their board of
directors or similar body, under this Section 6.13, whether or not effective
prior to or on the Closing Date or contingent upon the occurrence thereof;

(iii)     (A) pay or commit to pay any commitment fee or other fee, or bear any
cost or expense in connection with the Debt Financing, in the case of costs and
expenses that are not subject to reimbursement or indemnity pursuant to clause
(d) below (but subject to the exceptions therein), (B) make any payment to
obtain consent or incur any liability with respect to the Debt Financing that is
not subject to reimbursement or indemnity pursuant to clause (d) below (but
subject to the exceptions therein) or (C) cause or permit any Encumbrance to be
placed on any of their respective assets prior to the Closing or (D) agree to
provide any indemnity, in connection with the Debt Financing, or incur or assume
any liability or obligation in connection with any Debt Financing prior to the
Closing;

(iv)    provide cooperation to the extent it would interfere unreasonably with
the business or operations of any Seller or any of its Subsidiaries, cause
significant competitive harm to any Seller or any of its Subsidiaries or create
an unreasonable risk of harm to any property or assets of any Seller or any of
its Subsidiaries;

 

61



--------------------------------------------------------------------------------

(v)    breach, waive or amend any term of this Agreement or breach, waive or
amend any material term of any other contract, in each case to which it is a
party, or take any action in respect of the Debt Financing to the extent that
such action would cause any condition to Closing set forth in Article VII to
fail to be satisfied;

(vi)    be required to deliver any opinion or certificate to take any other
action that would subject any Seller or any of its Subsidiaries’ respective
directors, managers, officers, employees, accountants, legal counsel or other
Representatives to any personal liability; or

(vii)    provide any information that is subject to confidentiality
undertakings, where restricted from doing so by law or regulation, or that may
result in a waiver of legal privilege; provided, that, if practicable, the
Sellers shall inform the Buyer that such information is being withheld pursuant
to this Section 6.13(c)(vii) and use commercially reasonable efforts to
communicate the information in a manner that would not violate such
undertakings, law or regulation or waive such privilege, as applicable.

(d)    Buyer shall promptly, upon request by Sellers, reimburse Sellers and
their Subsidiaries and Representatives for all reasonable and documented
out-of-pocket costs and expenses (including reasonable attorneys’ and auditors’
fees and expenses) incurred by any Seller or any of its Subsidiaries in
connection with the cooperation of Sellers and their respective Subsidiaries
contemplated by this Section 6.13 or otherwise in connection with the Debt
Financing and shall indemnify, defend and hold harmless Sellers, their
respective Subsidiaries and their respective pre-Closing Representatives from
and against any and all losses, damages, claims, costs or expenses actually
suffered or incurred by any of them of any type in connection with any
cooperation provided under this Section 6.13, the arrangement of any Debt
Financing and any information used in connection therewith, except (i) to the
extent such losses, damages, claims, costs or expenses arise from the gross
negligence, bad faith, or willful misconduct by Sellers, any of their respective
Subsidiaries or any of their respective Representatives, and the foregoing
obligations shall survive termination of this Agreement or (ii) with respect to
any material misstatement or omission of a material fact in historical financial
information provided hereunder in writing by any of the foregoing Persons for
inclusion in materials for the Debt Financing. For the avoidance of doubt, this
Section 6.13(d) shall not apply to costs and expenses associated with
preparation of the audited and unaudited financial statements other than pro
forma financial statements included in the Required Information.

(e)    Subject to Buyer’s indemnification obligations under Section 6.13(d),
each Seller hereby consents, on behalf of itself and its Subsidiaries, to the
use of such Seller’s and its Subsidiaries’ logos in connection with the Debt
Financing; provided that such logos are used solely in a manner that is not
intended and would not reasonably be expected to harm or disparage such Seller’s
or its Subsidiaries’ reputation or goodwill.

 

62



--------------------------------------------------------------------------------

(f)    Sellers shall use their reasonable best efforts to ensure that the
Release Letters are obtained on or prior to the Closing.

(g)    Notwithstanding anything to the contrary herein, a breach by Sellers or
their Subsidiaries of their obligations under this Section 6.13 (other than
Section 6.13(b)) shall not constitute a breach of this Agreement or a breach for
purposes of Article VII or a breach of the condition precedent set forth in
Section 7.2(b), unless such breach is a material breach and directly results in
the Debt Financing not being available to Buyer (or its Financing Affiliates),
and a breach by Sellers or their Subsidiaries of their obligations under
Section 6.13(b) shall not constitute a breach of this Agreement or a breach for
purposes of Article VII or a breach of the condition precedent set forth in
Section 7.2(b), unless such breach results (in whole or in part) in the Debt
Financing not being available to Buyer (or its Financing Affiliates).

(h)    All material non-public information provided by the Sellers or any of its
Subsidiaries or any of their Representatives pursuant to this Section 6.13 in
connection with the Debt Financing shall be kept confidential in accordance with
the Confidentiality Agreement, except that Buyer shall be permitted to disclose
such information to the financing sources, other potential sources of capital,
rating agencies and prospective lenders or investors during syndication of the
Debt Financing or any permitted replacement, amended, modified or alternative
financing subject to the potential sources of capital, ratings agencies and
prospective lenders and investors entering into customary confidentiality
undertakings with respect to such information (including through a notice and
undertaking in a form customarily used in confidential information memoranda for
senior credit facilities).

Section 6.14    Notice of Developments. Each of Buyer and Sellers will give
prompt written notice to the other of (a) the existence of any fact or
circumstance, or the occurrence of any event, that would reasonably be likely to
cause a condition set forth in Article VII to a Party’s obligation to effect the
Closing not to be satisfied as of the Outside Date or (b) to the extent
practicable under the circumstances and permissible by Law, the receipt of any
notice or other communication from any Government Entity in connection with the
Transaction; provided, that the delivery of any such notice shall not affect the
representations, warranties, covenants or agreements of the Parties (or remedies
with respect thereto) or the conditions to the obligations of the Parties under
this Agreement.

Section 6.15    Cash Collateral. From the Closing Date until the date which is
ninety (90) days from the Closing Date (the “Release Period”), Buyer shall cause
the Acquired Subsidiaries to use commercially reasonable efforts to cause any
Cash Collateral to be released. In doing so, “commercially reasonable efforts”
shall mean offering the Ordinary Course pricing, Credit Support and other
assurances of performance provided by the Acquired Subsidiaries in the Ordinary
Course in the twelve (12) months prior to September 10, 2020 (the “Reference
Period”), and neither Buyer nor any of its Subsidiaries shall be required to pay
any money, post any collateral or grant any other material accommodation (it
being agreed that (i) any disfavorable change in payment terms and (ii) any
Credit Support that did not exist in the Ordinary Course during the Reference
Period with respect to the applicable counterparty shall in each case be deemed
a material accommodation) that was not applicable in the Reference Period. On
the date which is one hundred (100) days from the Closing Date, Buyer shall pay
to Seller Parent an amount in Dollars equal to the amount of any Cash Collateral
released to the Acquired

 

63



--------------------------------------------------------------------------------

Subsidiaries during the Release Period pursuant to the preceding sentence, net
of any Leakage which would have applied in the event that such amount was
distributed up to the Buyer on that date, in immediately available funds to an
account designated in writing by Seller Parent. Buyer shall consult with Seller
Parent with respect to the manner, nature and timing of the release of Cash
Collateral in advance of its release and shall use commercially reasonable
efforts to minimize any Leakage.

Section 6.16    Restructuring Support Agreement. Sellers shall, and shall cause
the Debtor Acquired Subsidiaries to, (i) enforce their respective rights under
the RSA in reasonable prior consultation with Buyer and (ii) refrain from
waiving, modifying or amending any provision of the RSA without Buyer’s prior
written consent (not to be unreasonably withheld, conditioned or delayed).

Section 6.17    Virtual Data Room. Seller Parent shall use its commercially
reasonable efforts to deliver or cause the delivery of a CD, DVD-ROM or USB
drive containing a true, correct and complete copy of the Virtual Data Room on
or prior to the Closing Date.

Section 6.18    Lock Box.

(a)    Except with respect to transactions solely among wholly owned Acquired
Subsidiaries, from the Adjustment Time through the Closing:

(i)    none of the Acquired Subsidiaries shall make any payment or incur any
Liability in respect of an Excluded Liability;

(ii)    none of the Sellers or any of their Affiliates shall, directly or
indirectly, through equity repurchases or redemptions or otherwise, receive any
interest payments, dividends, distributions or other returns of capital from any
of the Acquired Subsidiaries, nor shall any Seller or any of its Affiliates
become entitled to, directly or indirectly, receive any of the foregoing, nor
shall any Seller or any of its Affiliates direct or cause the Acquired
Subsidiaries to pay or commit to pay any of the foregoing to any Person on its
behalf in satisfaction of any liability, commitment or obligation on the part of
any Seller or any of its Affiliates, nor shall any of the Acquired Subsidiaries
make or commit to make any such payment;

(iii)    none of the Sellers or any of their Affiliates shall, directly or
indirectly, receive any consulting, advisory, management, service, directors,
monitoring fee, bonus or payment of any kind from any of the Acquired
Subsidiaries, nor shall any Seller or any of its Affiliates become entitled to,
directly or indirectly, receive any of the foregoing, nor shall any Seller or
any of its Affiliates direct or cause any of the Acquired Subsidiaries to make
or pay, or commit to make or pay, any of the foregoing to any Person on its
behalf in satisfaction of any liability, commitment or obligation on the part of
any Seller or any of its Affiliates, nor shall any of the Acquired Subsidiaries
make or commit to make any such payment;

(iv)    none of the Sellers nor any of its Affiliates shall direct or cause any
of the Acquired Subsidiaries to incur, amend or replace any Indebtedness, or
make or pay, or commit to make or pay any obligations of the Sellers, nor shall
any of the Acquired Subsidiaries incur, amend or replace any Indebtedness or
make or commit to make any such payment;

 

64



--------------------------------------------------------------------------------

(v)    none of the Acquired Subsidiaries shall, other than in the Ordinary
Course, make any purchase of goods or services from, or transfer any assets to,
any Seller or any of its Affiliates, nor shall any Seller or any of its
Affiliates become obligated or entitled to make any such purchase or receive any
such transfer, nor shall any Seller or any of its Affiliates, other than in the
Ordinary Course, direct or cause any of the Acquired Subsidiaries to make any
purchase of goods or services, or transfer any assets, in respect of any
agreement, arrangement or understanding with or otherwise against a Person in
satisfaction of any liability, commitment or obligation on the part of any
Seller or any of its Affiliates, nor shall any of the Acquired Subsidiaries make
any such purchase or transfer or committed to make any such purchase or
transfer; and

(vi)    none of the Acquired Subsidiaries shall advance expenses to or increase
the compensation paid or other compensatory or health and welfare benefits
provided by the Acquired Subsidiaries to any Seller or any of its Affiliates,
nor shall any Seller or any of its Affiliates become entitled to have any such
advance or increase, nor shall any Seller or any of its Affiliates direct or
cause any of the Acquired Subsidiaries to advance expenses or increase such
compensation or benefits in respect of any agreement, arrangement or
understanding with a Person in satisfaction of any liability, commitment or
obligation on the part of any Seller or any of its Affiliates, nor shall any of
the Acquired Subsidiaries advance such expenses or increase such compensation or
benefits or commit to advance such expenses or increase such compensation or
benefits.

(b)    Any loss arising out of or related to any breach of this Section 6.18
shall be treated as Closing Date Indebtedness.

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.1    Conditions to the Obligations of Buyer and Sellers. The
obligations of the Parties to effect the Closing are subject to the satisfaction
(or waiver) prior to the Closing of the following conditions:

(a)    HSR. The waiting periods applicable to the consummation of the
Transaction under the HSR Act shall have expired or been terminated.

(b)    Non-U.S. Antitrust Clearances. All of the Non-U.S. Antitrust Clearances
shall have been obtained.

(c)    No Prohibition. No court or other Government Entity of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
Law or Order (whether temporary, preliminary or permanent) that is in effect and
restrains, enjoins or otherwise prohibits consummation of the Transaction (a
“Prohibition”).

(d)    Consents and Approvals. All Seller Required Approvals shall have been
obtained.

 

65



--------------------------------------------------------------------------------

(e)    Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order.

Section 7.2    Conditions to the Obligations of Buyer. The obligation of Buyer
to effect the Closing is subject to the satisfaction (or waiver) prior to the
Closing of the following conditions:

(a)    Representations and Warranties. (i) Each of the representations and
warranties of Sellers contained in Article III (other than the Seller
Fundamental Representations) shall be true and correct as of the Execution Date
and as of the Closing Date (except for such representations and warranties that
are made as of a specific date which shall speak only as of such date), except
where the failure to be true and correct would not have a Material Adverse
Effect (for the avoidance of doubt, giving effect to the provisos in the
definition of “Material Adverse Effect” in determining whether and to what
extent any representation and warranty is true and correct), (ii) the Seller
Fundamental Representations (except for Section 3.2(b) and Section 3.2(d)) shall
be true and correct in all material respects as of the Execution Date and as of
the Closing as if made on and as of the Closing (except for such representations
and warranties that are made as of a specific date which shall speak only as of
such date) and (iii) the representations and warranties of Sellers contained in
Section 3.2(b) and Section 3.2(d) shall be true and correct, subject only to de
minimis exceptions, as of the Execution Date and as of the Closing as if made on
and as of the Closing (except for such representations and warranties that are
made as of a specific date which shall speak only as of such date) (in the case
of each of (i), (ii) and (iii), disregarding all materiality and “Material
Adverse Effect” or similar qualifiers contained therein but giving effect to the
lead in to Article III).

(b)    Covenants. Each of the covenants and agreements of Sellers to be
performed on or prior to the Closing shall have been duly performed in all
material respects.

(c)    Material Adverse Effect. From the Execution Date, there shall not have
occurred and be continuing as of Closing any Material Adverse Effect.

(d)    Certificate. Buyer shall have received a certificate, signed by a duly
authorized officer of Seller Parent and dated the Closing Date, to the effect
that the conditions set forth in Section 7.2(a), Section 7.2(b) and
Section 7.2(c) have been satisfied.

(e)    Deliverables. Buyer shall have received all items required to be
delivered or caused to be delivered by Sellers pursuant to Section 2.8 at or
prior to the Closing.

(f)    Order Entry. The Bankruptcy Court shall have entered (i) the Bidding
Procedures Order and (ii) the Confirmation Order (which shall be in full force
and effect), and no order staying, reversing, modifying or amending the
Confirmation Order shall be in effect on the Closing Date.

(g)    RSA. The RSA shall not have been terminated with respect to any party
thereto.

 

66



--------------------------------------------------------------------------------

Section 7.3    Conditions to the Obligations of Sellers. The obligation of
Sellers to effect the Closing is subject to the satisfaction (or waiver) prior
to the Closing of the following conditions:

(a)    Representations and Warranties. Each of the representations and
warranties of Buyer contained in Article IV shall be true and correct as of the
Execution Date and as of the Closing Date (except for such representations and
warranties that are made as of a specific date which shall speak only as of such
date), disregarding all materiality or similar qualifiers contained therein but
giving effect to the lead in to Article IV, except where any failures of any
such representations and warranties to be true and correct would not prevent or
materially impair Buyer’s ability to consummate the Transaction.

(b)    Covenants. Each of the covenants and agreements of Buyer to be performed
on or prior to the Closing shall have been duly performed in all material
respects.

(c)    Certificate. Sellers shall have received a certificate, signed by a duly
authorized officer of Buyer and dated the Closing Date, to the effect that the
conditions set forth in Section 7.3(a) and Section 7.3(b) have been satisfied.

(d)    Deliverables. Sellers shall have received all items required to be
delivered by Buyer pursuant to Section 2.7 at or prior to the Closing.

(e)    Professional Fee Escrow. The Professional Fee Escrow Amount shall have
been (or concurrently with the Closing will be) deposited by or on behalf of
Buyer into a segregated bank account that Sellers shall maintain in trust solely
for the Professionals and for no other entities until the Professional Fees have
been irrevocably paid in full to the Professionals pursuant to one or more final
Orders of the Bankruptcy Court.

ARTICLE VIII

TERMINATION

Section 8.1    Termination. This Agreement may be terminated at any time prior
to the Closing:

(a)    by written agreement of Buyer and Seller Parent;

(b)    by either Buyer or Seller Parent, by giving written notice of such
termination to the other Party, if any Prohibition permanently restraining,
enjoining or otherwise prohibiting the consummation of the Transaction has
become final and non-appealable so long as the reason for the Prohibition
permanently restraining, enjoining or otherwise prohibiting the consummation of
the Transaction is not due to the terminating Party’s material breach of its
representations, warranties, covenants or agreements under this Agreement;

(c)    by either Buyer or Seller Parent, by giving written notice of such
termination to the other Party, if the Closing shall not have occurred on or
prior to March 31, 2021 (the “Outside Date”) so long as the reason that the
Closing has not occurred prior to the Outside Date is not due to the terminating
Party’s material breach of its representations, warranties, covenants or
agreements under this Agreement;

 

67



--------------------------------------------------------------------------------

(d)    by either Buyer or Seller Parent, by giving written notice of such
termination to the other Party, if (i) Sellers enter into a definitive agreement
to implement an Alternative Transaction, including because Buyer is not the
prevailing party at the conclusion of the Auction held in accordance with the
Bidding Procedures Order (if the Auction is held), or (ii) the Bankruptcy Court
approves an Alternative Transaction other than with Buyer;

(e)    by Seller Parent, by giving written notice of such termination to Buyer,
if there has been a breach of any representation, warranty, covenant or
agreement made by Buyer in this Agreement, or any such representation and
warranty shall have become untrue after the Execution Date, in either case, such
that Section 7.3(a) and/or Section 7.3(b) (as applicable) would not be satisfied
and such breach or condition is not curable or, if curable, is not cured within
the earlier of (i) thirty (30) days after written notice thereof is given by
Seller Parent to Buyer and (ii) the Outside Date; provided, that (x) Seller
Parent shall not have the right to terminate this Agreement pursuant to this
Section 8.1(e) if any Seller is then in breach of any representation, warranty,
covenant or agreement set forth in this Agreement such that Section 7.2(a)
and/or Section 7.2(b) (as applicable) would not be satisfied (for this purpose,
disregarding any cure periods contained therein) and (y) subject to clause
(x) above, the failure of Buyer to consummate the Closing within two
(2) Business Days of the date required pursuant to Section 2.6 shall be deemed
to be a breach of a covenant by Buyer that permits Seller Parent to terminate
this Agreement immediately upon such breach pursuant to this Section 8.1(e);

(f)    by Buyer, by giving written notice of such termination to Seller Parent,
if there has been a breach of any representation, warranty, covenant or
agreement made by Sellers in this Agreement, or any such representation and
warranty shall have become untrue after the Execution Date, in either case, such
that Section 7.2(a) and/or Section 7.2(b) (as applicable) would not be satisfied
and such breach or condition is not curable or, if curable, is not cured within
the earlier of (i) thirty (30) days after written notice thereof is given by
Buyer to Seller Parent and (ii) the Outside Date; provided, that Buyer shall not
have the right to terminate this Agreement pursuant to this Section 8.1(f) if
Buyer is then in breach of any representation, warranty, covenant or agreement
set forth in this Agreement such that Section 7.3(a) and/or Section 7.3(b) (as
applicable) would not be satisfied (for this purpose, disregarding any cure
periods contained therein);

(g)    by Buyer, by giving written notice of such termination to Seller Parent,
if (i) any of the Bankruptcy Court Milestones have not been met (subject to
extension as contemplated herein), (ii) the Bankruptcy Cases are dismissed or
converted to a case or cases under chapter 7 of the Bankruptcy Code, and neither
such dismissal nor conversion expressly contemplates the Transaction or
(iii) Sellers withdraw or seek authority to withdraw any motion seeking
Bankruptcy Court material relief contemplated herein, including confirmation of
the Plan, unless (1) Sellers have previously notified Buyer in writing of
Sellers’ plan to refile such motion at such later time that will satisfy all the
Milestones and (2) Buyer has provided written consent (not to be unreasonably
withheld, conditioned or delayed) to such plan; or

(h)    by Buyer, upon a termination of the RSA.

Section 8.2    Effect of Termination(a) . In the event of the termination of
this Agreement in accordance with Section 8.1, this Agreement shall thereafter
become void and have no effect,

 

68



--------------------------------------------------------------------------------

and no Party shall have any liability to any other Party or their respective
Affiliates, or their respective directors, officers or employees, except for the
obligations of the Parties contained in this Section 8.2 and in Article IX (and
any related definitional provisions set forth in Article I).

(b)    In the event of termination of this Agreement for any reason other than
Section 8.1(a) or Section 8.1(e), Sellers shall pay Buyer, in accordance with
the terms hereof and, following its entry, the Bidding Procedures Order, the
Expense Reimbursement Payment. In addition to any Expense Reimbursement Payment,
in the event of termination of this Agreement pursuant to Section 8.1(d),
Section 8.1(f), Section 8.1(g)(i) (but only with respect to the Bankruptcy
Milestone in Section 5.1(c)(ix)) and Section 8.1(g)(iii) Sellers shall pay
Buyer, in accordance with the terms hereof and, following its entry, the Bidding
Procedures Order, the Termination Payment. If payable, the Termination Payment
and Expense Reimbursement Payment shall each be paid concurrently with the
termination of this Agreement, if this Agreement is terminated by Seller Parent,
or on the second (2nd) Business Day following the date of such termination, if
this Agreement is terminated by Buyer. Upon filing the Bankruptcy Cases, the
Termination Payment and the Expense Reimbursement Payment shall constitute an
allowed superpriority administrative claim against Sellers’ bankruptcy estates
pursuant to sections 105(a), 363, 364, 503(b), and 507(a)(2) of the Bankruptcy
Code, with priority over all other administrative expenses of the kind,
including any claim granted pursuant to any order approving Sellers to enter
into a post-petition financing facility or to continue to access cash collateral
following the commencement of the Bankruptcy Cases.

(c)    In the event of termination of this Agreement pursuant to Section 8.1(e),
Buyer shall, on the second (2nd) Business Day following the date of such
termination, pay Seller Parent the Reverse Termination Payment.

ARTICLE IX

MISCELLANEOUS

Section 9.1    Non-Survival of Representation, Warranties and Covenants. The
respective representations, warranties and covenants of Sellers and Buyer
contained in this Agreement and any certificate delivered pursuant hereto shall
terminate at, and not survive, the Closing, except to the extent that any
covenant, by its terms, is to be performed following the Closing (which
covenants shall survive the Closing in accordance with their terms).

 

69



--------------------------------------------------------------------------------

Section 9.2    Notices. All notices and communications hereunder shall be deemed
to have been duly given and received (a) upon receipt, if served by personal
delivery upon the Party for whom it is intended, (b) three Business Days after
deposit in the mail, if sent by registered or certified mail, return receipt
requested or (c) upon confirmation of receipt, if sent by email; provided that
the notice or communication is sent to the address or email address set forth
below (or such other address as may be designated in writing hereafter, in the
same manner, by such Person):

 

 

To Buyer:

   

AMP Intermediate B.V.

   

c/o KPS Capital Partners, LP

   

485 Lexington Avenue, 31st Floor

   

New York, NY 10017

   

Attention:

  

Raquel Palmer

      

Ryan Baker

   

Email:

  

rpalmer@kpsfund.com

      

rbaker@kpsfund.com

 

With a copy to (which shall not constitute notice):

   

Davis Polk & Wardwell LLP

   

450 Lexington Avenue

   

New York, New York 10017

   

Attention:

  

John D. Amorosi

      

Brian Wolfe

   

Telephone:

  

+1 (212) 450-4010

      

+1 (212) 450-4140

   

Email:

  

john.amorosi@davispolk.com

      

brian.wolfe@davispolk.com

 

To Sellers:

   

Garrett Motion Inc.

   

La Pièce 16

   

1180 Rolle, Switzerland

   

Attention:

  

Sean Deason

      

Jerome P. Maironi

   

Email:

  

Sean.Deason@garrettmotion.com

      

jerome.maironi@garrettmotion.com

 

With copies to (which shall not constitute notice):

   

Sullivan & Cromwell LLP

   

125 Broad Street

   

New York, New York 10004

   

United States

   

Attention:

  

Scott Miller

      

Andrew Dietderich

   

Telephone:

  

+1 (212) 558-3830

   

Email:

  

millersc@sullcrom.com

      

dietdericha@sullcrom.com

   

Sullivan & Cromwell LLP

   

1 New Fetter Lane

   

London EC4A 1AN

   

United Kingdom

   

Attention:

  

Evan S. Simpson

   

Telephone:

  

+44 (0) 20 7959 8426

   

Email:

  

simpsone@sullcrom.com

 

70



--------------------------------------------------------------------------------

Section 9.3    Amendment; Waiver. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by Buyer and Sellers, or in the case of a waiver, by
the Party against whom the waiver is to be effective. No failure or delay by any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

Section 9.4    No Assignment or Benefit to Third Parties. This Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors, legal representatives and permitted assigns. Subject to the
provisions of Section 2.11, no Party may assign any of its rights or delegate
any of its obligations under this Agreement, by operation of Law or otherwise,
without the prior written consent of the other Parties, except that (a) Buyer
may assign any and all of its rights under this Agreement to one or more of its
Affiliates (but no such assignment shall relieve Buyer of any of its obligations
hereunder), (b) Buyer may assign any and all rights under this Agreement to any
Debt Financing Source as collateral in connection with the Debt Financing,
(c) after the Closing, Buyer may assign any and all of its rights under this
Agreement to any Person (but no such assignment shall relieve Buyer of any of
its obligations hereunder) and (d) Sellers may assign some or all of their
rights or delegate some or all of their obligations hereunder to successor
entities (including any liquidating trust) pursuant to the Bankruptcy Cases (but
no such assignment shall relieve Sellers of any of their obligations hereunder).
Any assignment not made in accordance with this Section 9.4 shall be void.
Nothing in this Agreement, express or implied, is intended to confer upon any
Person other than Buyer and Sellers and their respective successors, legal
representatives and permitted assigns, any rights or remedies under or by reason
of this Agreement, except for Section 6.10 (which is intended to be for the
benefit of the Indemnitees).

Section 9.5    Entire Agreement. This Agreement (including all Annexes,
Schedules and Exhibits hereto), the other Transaction Documents and the
Confidentiality Agreement contain the entire agreement between the Parties with
respect to the subject matter hereof and thereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.

Section 9.6    Fulfillment of Obligations. Any obligation of any Party to any
other Party under this Agreement which obligation is performed, satisfied or
fulfilled completely by an Affiliate of such Party, shall be deemed to have been
performed, satisfied or fulfilled by such Party.

Section 9.7    Public Disclosure. Notwithstanding anything to the contrary
contained herein, except as may be required to comply with the requirements of
any applicable Law, an Order by the Bankruptcy Court or the rules and
regulations of any stock exchange upon which

 

71



--------------------------------------------------------------------------------

the securities of one of the Parties is listed, from and after the Execution
Date, no press release or similar public announcement or communication shall be
made or caused to be made relating to this Agreement unless specifically
approved in advance by the Parties; provided, if such an announcement is so
required to be made, such approval of the other Party shall not be required if,
to the extent permissible by applicable Law and practicable under the
circumstances, the disclosing Party gives the nondisclosing Parties prior notice
of, and an opportunity to seek a protective order or confidential treatment with
respect to, or to comment on, the proposed disclosure.

Section 9.8    Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the Transaction is consummated, all costs and expenses
incurred in connection with this Agreement and the Transaction shall be borne by
the Party incurring such costs and expenses.

Section 9.9    Bulk Sales. Notwithstanding any other provisions in this
Agreement, Buyer and the Sellers hereby waive compliance with all “bulk sales,”
“bulk transfer” and similar Laws that may be applicable with respect to the sale
and transfer of any or all of the Acquired Assets to Buyer.

Section 9.10    Governing Law; Submission to Jurisdiction; Selection of Forum;
Waiver of Trial by Jury. EXCEPT TO THE EXTENT OF THE MANDATORY PROVISIONS OF THE
BANKRUPTCY CODE, THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT (EXCEPT TO THE
EXTENT EXPRESSLY PROVIDED OTHERWISE IN SUCH DOCUMENT) AND ANY CLAIM OR
CONTROVERSY HEREUNDER OR THEREUNDER, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. Each Party agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
or the Transaction exclusively in the Bankruptcy Court, provided, however, that,
if the Bankruptcy Cases have not yet been commenced, the Bankruptcy Cases are
closed pursuant to section 350 of the Bankruptcy Code or the Bankruptcy Court
does not have subject-matter jurisdiction over such action, each of the Parties
irrevocably agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement or the Transaction
exclusively in the United States District Court for the Southern District of New
York or any New York State court, in each case sitting in the City and County of
New York (the Bankruptcy Court or such other court, as applicable, the “Chosen
Courts”), and solely in connection with claims arising out of or related to this
Agreement or the Transaction (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts, (iii) waives any objection
that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any Party and (iv) agrees that service of process upon such Party in any
such action or proceeding shall be effective if notice is given in accordance
with Section 9.2. Each Party irrevocably waives any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
Transaction.

Section 9.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.

 

72



--------------------------------------------------------------------------------

Section 9.12    Headings. The heading references herein and the table of
contents hereof are for convenience purposes only, and shall not be deemed to
limit or affect any of the provisions hereof.

Section 9.13    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

Section 9.14    Specific Performance.

(a)    The Parties hereto agree that irreparable damage would occur if any
provision of this Agreement were not performed in accordance with its specific
terms or were otherwise breached. Accordingly, subject to Section 9.14(b), the
Parties shall be entitled to specific performance of the terms of this
Agreement, including an injunction or injunctions to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof (including the Parties’ obligation to consummate the Transaction), in
addition to any other remedy to which they are entitled at law or in equity;
provided that, for the avoidance of doubt, in no event shall Sellers or any of
their respective Affiliates be entitled to, or permitted to seek, specific
performance in respect of any Debt Financing Sources; provided, further, that
this sentence shall not limit Sellers’ rights to enforce Buyer’s obligations
under this Agreement (including Section 6.12) in accordance with the terms
hereof. Each of the Parties hereby further waives (a) any defense in any action
for specific performance that a remedy at law would be adequate and (b) any
requirement under any law to post security or a bond as a prerequisite to
obtaining equitable relief.

(b)    Notwithstanding anything in this Agreement to the contrary, it is
acknowledged and agreed that Sellers shall be entitled to specific performance
of Buyer’s obligations to cause the Equity Financing to be funded pursuant to
the Equity Commitment Letter and to consummate the Closing only in the event
that each of the following conditions has been satisfied: (i) all of the
conditions set forth in Section 7.1 and Section 7.2 have been satisfied or
waived (in each case, other than those conditions contemplated to be satisfied
at the Closing itself, which conditions would be satisfied at the Closing) at
the time when the Closing is required to have occurred pursuant to Section 2.6,
(ii) the proceeds of the Debt Financing have been funded (or the Debt Financing
will be funded at the Closing if the Equity Financing is funded at the Closing),
(iii) Sellers have irrevocably confirmed in a written notice delivered to Buyer
that Sellers are ready, willing and able for the Closing to occur and to
consummate the Transaction and (iv) Buyer does not consummate the Closing on the
date the Closing is required to have occurred pursuant to Section 2.6.

 

73



--------------------------------------------------------------------------------

Section 9.15    Limitation on Liability.

(a)    The Parties acknowledge and agree that Seller Parent’s entitlement to the
Reverse Termination Payment under Section 8.2(c) will constitute liquidated
damages (and not a penalty) and, other than its rights to specific performance
under Section 9.14, the Reverse Termination Payment shall be the sole and
exclusive remedy available to Sellers and any other Person against Buyer, any
Debt Financing Sources Related Parties or other Financing Source or any of their
respective Affiliates and any of their respective former, current and future
direct or indirect equity holders, controlling persons, stockholders, agent,
members, managers, general or limited partners, assignees or representatives
(collectively, the “Buyer Related Parties”) in connection with this Agreement or
the Transaction (including as a result of the failure to consummate the Closing
or for a breach or failure to perform hereunder or otherwise) and none of Buyer
or any of the other Buyer Related Parties shall have any further Liability
relating to or arising out of this Agreement or the Transaction. The Parties
acknowledge and agree that the maximum aggregate liability of Buyer and the
other Buyer Related Parties shall be an amount equal to the Reverse Termination
Payment. For the avoidance of doubt, (i) under no circumstances shall Sellers or
any of their respective Affiliates be entitled to monetary damages other than
payment of the Reverse Termination Payment, (ii) while Sellers may pursue both a
grant of specific performance in accordance with this Agreement and the payment
of the Reverse Termination Payment pursuant to Section 8.2(c), under no
circumstance shall Sellers or any of their respective Affiliates be permitted or
entitled to receive both a grant of specific performance and any monetary
damages, including a payment of all or any portion of the Reverse Termination
Payment, and (iii) under no circumstances shall Sellers or any of their
respective Affiliates be entitled to collect the Reverse Termination Payment on
more than one occasion (or, after the receipt thereof, any further funds or
amounts).

(b)    The Parties acknowledge and agree that Buyer’s entitlement to the Expense
Reimbursement Payment and the Termination Payment under Section 8.2(b) will
constitute liquidated damages (and not a penalty), and, other than its rights to
specific performance under Section 9.14, the Expense Reimbursement Payment and
the Termination Payment shall be the sole and exclusive remedy available to
Buyer and any other Person against Seller Parent, Sellers, or any of their
respective Affiliates and any of their respective former, current and future
direct or indirect equity holders, controlling persons, stockholders, agent,
members, managers, general or limited partners, assignees or representatives
(collectively, the “Seller Related Parties”) in connection with this Agreement
or the Transaction (including as a result of the failure to consummate the
Closing or for a breach or failure to perform hereunder or otherwise) and none
of the Seller Related Parties shall have any further Liability relating to or
arising out of this Agreement or the Transaction. The Parties acknowledge and
agree that the maximum aggregate liability of the Seller Related Parties shall
be an amount equal to the sum of the Expense Reimbursement Payment and the
Termination Payment. For the avoidance of doubt, (i) under no circumstances
shall Buyer or any of its respective Affiliates be entitled to monetary damages
other than payment of the Expense Reimbursement Payment and the Termination
Payment, (ii) while Buyers may pursue both a grant of specific performance in
accordance with this Agreement and the payment of the Expense Reimbursement
Payment and the Termination Payment pursuant to Section 8.2(b), under no
circumstance shall Buyer or any of its respective Affiliates be permitted or
entitled to receive both a grant of specific performance and any monetary
damages, including a payment of all or any portion of the Expense Reimbursement
Payment and Termination Payment, and (iii) under no circumstances shall Sellers
or any of their respective Affiliates be entitled to collect the Expense
Reimbursement

 

74



--------------------------------------------------------------------------------

Payment or the Termination Payment on more than one occasion (or, after the
receipt of both the Expense Reimbursement Payment and the Termination Payment,
as applicable, any further funds or amounts).

Section 9.16    Currency. Unless otherwise specified in this Agreement, all
references to currency and monetary values set forth herein shall mean U.S.
Dollars and all payments hereunder shall be made in U.S. Dollars. The parties
agree that to the extent this Agreement provides for any valuation, measurement
or test as of a given date based on an amount specified in U.S. Dollars and the
subjects of such valuation, measurement or test are comprised of items or
matters that are, in whole or in part, denominated other than in U.S. Dollars,
such non-U.S. Dollar amounts shall be converted into U.S. Dollars using an
exchange rate that will be the spot rate as of that Business Day as calculated
by WM/Reuters at 8:00 AM Eastern Standard Time (provided that, if the relevant
date is not a Business Day, then such rate shall be computed as of the prior
Business Day).

Section 9.17    Release. Effective as of the Closing, each of the Sellers, on
behalf of itself and its Affiliates, successors and assigns, (collectively, the
“Releasing Parties”), forever waives, releases, remises and discharges Buyer,
and each of its predecessors, successors and Affiliates (including the Acquired
Subsidiaries) and, in their capacities as such, the stockholders, directors,
officers, employees, consultants, attorneys, agents, assigns and employee
benefit plans of the foregoing from any claim or Liability that such Releasing
Parties may currently have, or may have in the future, arising prior to, on or
after the Closing Date (so long as the events giving rise to such claim or
Liability occurred on or prior to the Closing), except for the Sellers’ rights
under the terms of this Agreement. Each Seller, on behalf of itself and its
respective other Releasing Parties, (i) represents and warrants that it has not
assigned or transferred or purported to assign or transfer to any Person all or
any part of, or any interest in, any Litigation, or Liability of any nature,
character or description whatsoever, which is or which purports to be released
or discharged by this Section 9.17 (collectively, the “Released Claims”) and
(ii) acknowledges that the Releasing Parties may hereafter discover facts other
than or different from those that it knows or believes to be true with respect
to the subject matter of the Released Claims, but it hereby expressly agrees
that, on and as of the Closing, Sellers and their respective other Releasing
Parties shall have waived and fully, finally and forever settled and released
any known or unknown, suspected or unsuspected, asserted or unasserted,
contingent or noncontingent claim with respect to the Released Claims, whether
or not concealed or hidden, without regard to the subsequent discovery or
existence of such different or additional facts.

Section 9.18    Debt Financing Sources. Notwithstanding anything in this
Agreement to the contrary, each Seller, on behalf of itself and its
Subsidiaries, hereby: (i) agrees that any action, whether in law or in equity,
whether in contract or in tort or otherwise, involving any Debt Financing
Source, arising out of or relating to, this Agreement, the Debt Financing or any
of the agreements entered into in connection with the Debt Financing or any of
the transactions contemplated hereby or thereby or the performance of any
services thereunder shall be subject to the exclusive jurisdiction of any
federal or state court in the Borough of Manhattan, New York, New York, so long
as such forum is and remains available, and any appellate court thereof, and
each party hereto irrevocably submits itself and its property with respect to
any such action to the exclusive jurisdiction of such court, and such action
shall be governed by the laws of the State of New York (without giving effect to
any conflicts of law principles that would result in the

 

75



--------------------------------------------------------------------------------

application of the laws of another jurisdiction), (ii) agrees not to bring or
support any action of any kind or description, whether in law or in equity,
whether in contract or in tort or otherwise, against any Debt Financing Source
in any way arising out of or relating to, this Agreement, the Debt Financing or
any of the transactions contemplated hereby or thereby or the performance of any
services thereunder in any forum other than any federal or state court in the
Borough of Manhattan, New York, New York, (iii) agrees that service of process
upon each Seller or its Subsidiaries in any such action or proceeding shall be
effective if notice is given in accordance with Section 9.2, (iv) irrevocably
waives, to the fullest extent that it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action in any such court,
(v) knowingly, intentionally and voluntarily waives to the fullest extent
permitted by applicable Law all rights of trial by jury in any action brought
against the Debt Financing Sources in any way arising out of or relating to,
this Agreement, the Debt Financing or any of the transactions contemplated
hereby or thereby or the performance of any services thereunder, (vi) agrees
that no Debt Financing Source shall be subject to any special, consequential,
punitive or indirect damages or damages of a tortious nature, (vii) agrees that
no Debt Financing Source will have any liability to any Seller or any of its
Subsidiaries in connection with this Agreement, the Debt Financing or any of the
transactions contemplated hereby or thereby or the performance of any services
thereunder, whether in law or in equity, whether in contract or in tort or
otherwise (provided that, notwithstanding the foregoing, nothing herein shall
affect the rights of Buyer against the Debt Financing Sources with respect to
the Debt Financing or any of the transactions contemplated hereby or any
services thereunder), and (viii) agrees that the Debt Financing Sources are
express third party beneficiaries of, and may enforce, the provisions in
Section 8.2 (Effect of Termination), Section 9.3 (Amendment; Waiver),
Section 9.10 (Governing Law; Submission to Jurisdiction; Selection of Forum;
Waiver of Trial by Jury), Section 9.14 (Specific Performance) or this
Section 9.18 that in each case reflect the foregoing agreements set forth in
this Section 9.18 (or any other provision of this Agreement to the extent
modification, amendment or waiver of such provision would modify the substance
of the foregoing as it applies to any Debt Financing Source or Debt Financing),
and such provisions and the definitions of “Debt Financing Sources” and “Debt
Financing Sources Related Parties” (and any other provision of this Agreement to
the extent an amendment, supplement, waiver or other modification of such
provision would modify the substance of such Sections) shall not be amended in
any way materially adverse to the Debt Financing Sources without the prior
written consent of the Debt Financing Sources. For purposes of this Section 9.18
(other than with respect to the parties that have a consent right over adverse
amendments, supplements, waivers, or other modifications to this Agreement),
“Debt Financing Sources” includes all Debt Financing Sources Related Parties.

[Signature Pages Follow]

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed or caused this Agreement to be
executed as of the date first written above.

 

GARRETT MOTION INC. By:  

/s/ Olivier Rabiller

Name:   Olivier Rabiller Title:   President & Chief Executive Officer GARRETT
MOTION HOLDINGS INC. By:  

/s/ Jerome P. Maironi

Name:   Jerome P. Maironi Title:   Authorized Signatory GARRETT ASASCO INC. By:
 

/s/ Jerome P. Maironi

Name:   Jerome P. Maironi Title:   Authorized Signatory GARRETT MOTION HOLDINGS
II INC. By:  

/s/ Jerome P. Maironi

Name:   Jerome P. Maironi Title:   Authorized Signatory



--------------------------------------------------------------------------------

AMP INTERMEDIATE B.V.

By:  

/s/ Florian Küppers

Name:   Florian Küppers Title:   Managing Director

AMP U.S. HOLDINGS, LLC

By:  

/s/ Raquel Palmer

Name:   Raquel Palmer Title:   President

 

2



--------------------------------------------------------------------------------

Annex A

Definitions

“503(b) Expenses” has the meaning set forth in Section 2.9(f).

“Accounting Principles” means U.S. GAAP, including, to the extent consistent
with U.S. GAAP, the principles, policies, procedures, categorizations,
definitions, methods, practices, judgments, classifications, estimation
methodologies and techniques as consistently applied in the audited financial
statements containing the Most Recent Audited Balance Sheet.

“Acquired Accounts Receivable” means all trade and non-trade accounts and notes
receivable and other miscellaneous receivables of the Business.

“Acquired Assets” has the meaning set forth in Annex C.

“Acquired Assets Purchase Price” has the meaning set forth in Section 2.5(a).

“Acquired Benefit Plans” means all Benefit Plans other than any Benefit Plan
providing for equity or equity-based awards.

“Acquired Books and Records” means all books, ledgers, files, reports, plans,
records, manuals and other materials (in any form or medium) of, or maintained
for, the Business, but excluding any such items to the extent an Excluded Asset.

“Acquired Contracts” means all Contracts (other than this Agreement and any
Acquired Lease) to which Sellers or any of their respective Subsidiaries
(including the Acquired Subsidiaries) are a party, that are not Rejected Debtor
Contracts or otherwise an Excluded Asset.

“Acquired Equity” means (i) all Equity Securities in the Acquired Subsidiaries
and (ii) any Equity Securities (or equivalent thereof) in any other Person, in
the case of this clause (ii), directly held by the Acquired Subsidiaries.

“Acquired Fixtures and Equipment” means all furniture, furnishings, vehicles,
equipment, computers, tools and other tangible personal property (other than
inventory), wherever located, including any of the foregoing purchased subject
to any conditional sales or title retention agreement in favor of any other
Person.

“Acquired Intellectual Property” means all the Intellectual Property that is
owned, or purported to be owned, by Sellers or any of their respective
Affiliates. For the avoidance of doubt, the Acquired Intellectual Property
includes any ownership of or rights in such Intellectual Property in the
foregoing that was transferred to Sellers or any of their respective Affiliates
in connection with the transaction that was the subject of the SDA.

“Acquired Inventory” means all inventory, wherever located, including packaging,
supplies, tooling, parts, work-in-process and all finished goods whether held at
any location or facility of Sellers or any of their respective Affiliates or in
transit to Sellers or any of their respective Affiliates.



--------------------------------------------------------------------------------

“Acquired IT Assets” means all the IT Assets that are owned, or purported to be
owned, by Sellers or any of their respective Affiliates.

“Acquired Leased Real Property” means all real property (including all land,
together with all buildings, structures, improvements and fixtures located
thereon) and rights and interests in real property that is the subject of the
Acquired Leases.

“Acquired Leases” means those leases, subleases and licenses governing real
property owned by Persons other than Sellers or any of their respective
Affiliates and which are not Rejected Debtor Contracts.

“Acquired Owned Real Property” means any real property (including all land,
together with all buildings, structures, improvements, fixtures or appurtenances
located thereon) and all easements and other rights and interests in real
property owned by Sellers or any of their respective Affiliates.

“Acquired Shares” has the meaning set forth in the Recitals.

“Acquired Subsidiaries” has the meaning set forth in the Recitals.

“Acquired Subsidiary Plan” means any Benefit Plan that is sponsored, maintained
or entered into by any Acquired Subsidiary.

“Acquired Subsidiary Tax Returns” have the meaning set forth in Section 6.4(a).

“Additional Assumed Contract” has the meaning set forth in Section 2.9(d).

“Additional Assumed Contracts Schedule” has the meaning set forth in
Section 2.9(d).

“Adjustment Escrow Account” has the meaning set forth in Section 2.7(a)(i)(A).

“Adjustment Escrow Amount” means an amount equal to fifty million Dollars
($50,000,000).

“Adjustment Time” means 11:59 p.m. CET on the calendar day prior to the date at
which the Closing occurs.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such other Person as
of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise. Affiliates of Buyer
will exclude portfolio companies of funds managed, controlled, advised or
subadvised by either Buyer or its Affiliates. Until the consummation of the

 

A-2



--------------------------------------------------------------------------------

Closing, the Acquired Subsidiaries shall be deemed to be Affiliates of each of
the Sellers. For the avoidance of doubt, neither the Joint Ventures nor their
Subsidiaries shall be considered “Affiliates” of Sellers or any Acquired
Subsidiary.

“Agent” means, as applicable, the administrative agent or trustee for the
Prepetition Credit Facility, the Prepetition Notes and the Debtor-in-Possession
Facility.

“Agreement” has the meaning set forth in the Preamble.

“Allocation Schedule” has the meaning set forth in Section 2.12(a).

“Alternative Financing” has the meaning set forth in Section 6.12(e).

“Alternative Financing Commitment Letter” has the meaning set forth in
Section 6.12(e).

“Alternative Transaction” has the meaning set forth in Section 5.3(a).

“Anti-Corruption Law” means the U.S. Foreign Corrupt Practices Act of 1977, as
amended, the United Kingdom Bribery Act 2010, or any other applicable Law
related to bribery or corruption.

“Applicable Group” has the meaning set forth in Section 3.9(f).

“Applicable Tax Returns” means any affiliated, combined, consolidated, unitary
or similar Tax Returns for any taxable period, that include U.S. Topco and with
respect to which Buyer or any of its Affiliates (including U.S. Topco LLC after
the Closing) may have liability under Treasury Regulations Sections
301.7701-2(c)(2)(iii) or 1.1502-6 or any similar provisions of federal, state,
local or non-U.S. Law.

“Asset Allocation Statement” has the meaning set forth in Section 2.12 (b).

“Assumed Liabilities” has the meaning set forth in Annex E.

“Auction” has the meaning set forth in Section 5.1(a).

“Audited Balance Sheet Date” means the date of the Most Recent Audited Balance
Sheet.

“Avoidance Actions” means any and all causes of action to avoid a transfer of
property or an obligation incurred by any of Seller arising under Sections 542,
544, 545, and 547 through and including 553 of the Bankruptcy Code or any other
federal, state, or foreign law pertaining to actual or constructive fraudulent
transfer, fraudulent conveyance, or voidable transactions.

“Back-up Termination Date” means the earliest to occur of (a) February 15, 2021,
(b) the consummation of an Alternative Transaction, (c) the date on which the
conditions to Closing set forth in Section 7.1(a) and Section 7.1(b) have been
satisfied or waived and (d) Buyer’s receipt of notice from Seller Parent of the
release by Sellers of Buyer’s obligations under Section 5.3(c).

 

A-3



--------------------------------------------------------------------------------

“Bankruptcy Cases” has the meaning set forth in the Recitals.

“Bankruptcy Code” has the meaning set forth in the Recitals.

“Bankruptcy Court” has the meaning set forth in the Recitals.

“Bankruptcy Court Milestones” has the meaning set forth in Section 5.1(c).

“Benefit Plans” means all benefit and compensation plans, contracts, policies or
arrangements, including any trust instruments and insurance contracts forming a
part thereof, any “employee benefit plans” within the meaning of Section 3(3) of
ERISA, any deferred compensation, stock option, stock purchase, stock
appreciation rights, stock- or equity-based incentive, bonus, workers’
compensation, post-employment or retirement benefits, disability, health and
welfare, profit sharing, vacation and severance plans and all Labor Contracts,
employment, severance, retention, transaction bonus, and change in control
agreements, arrangements, programs and policies, and all amendments thereto, in
each case whether or not written (x) which are sponsored or maintained by,
administered, contributed to or required to be contributed to, by Sellers or,
any of the Acquired Subsidiaries or any of their Affiliates for the current or
future benefit of any current or former Employee, or (y) for which Sellers or
any of their Subsidiaries has any direct or indirect liability, in each case,
excluding any Non-U.S. Benefit Plans sponsored or administered by a Government
Entity and employment contracts as required by the Laws of any applicable local
jurisdiction outside of the United States.

“Bidding Procedures Order” means the order to be entered by the Bankruptcy Court
governing the bidding procedures for the Auction and such other matters set
forth therein in the form attached as Exhibit 1 (or with such changes as are
acceptable to Buyer).

“Bill of Sale” means the bill of sale and assignment and assumption agreement in
all material respects in the form attached hereto as Exhibit 5.

“Brazil Tax Assessment” means any amounts payable by Garrett Motion Indústria
Automotiva Brasil Ltda. as a result of assessments by the Delegacia da Receita
Federal em Guarulhos/SP (DRF/Guarulhos) in relation to its Tax filings for
fiscal years 2017-2020, including any related interest and penalties.

“Brazilian Tax Exposure” means (A) the amount of any Liability for Taxes in
respect of the Brazil Tax Assessment, if such Liability has been finally
determined pursuant to a binding agreement with the Brazilian tax authorities or
pursuant to an order of a Brazilian court, in each case, that is final and
unappealable by the Brazilian tax authorities prior to the Adjustment Time (a
“Final Resolution”), or (B) if no Final Resolution has been reached prior to the
Adjustment Time, an amount equal to (i) BRL 69,012,271.02 (representing the
assessed amount of the Brazilian Tax Assessment), plus (ii) BRL 51,759,203.27
(representing the penalty on the amount described in the preceding clause (i)),
plus (iii) any interest on the amounts described in the preceding clauses
(i) and (ii) (calculated in accordance with applicable law as of the Adjustment
Time) and minus (iv) the amount of any judicial deposits posted by the Acquired

 

A-4



--------------------------------------------------------------------------------

Subsidiaries in connection with the Brazil Tax Assessment as of the Adjustment
Time (“Brazil Deposits”). For the avoidance of doubt, nothing in this Agreement
shall constitute an admission, on the part of Sellers or any Acquired
Subsidiary, of liability to any third party with respect to the Brazil Tax
Assessment.

“Business” has the meaning set forth in the Recitals.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York City or Rolle, Switzerland are authorized or obligated by Law
or executive order to close.

“Business Employees” means all Employees on the Closing Date, including
Employees on vacation or on an approved leave of absence from work. For the
avoidance of doubt, all Business Employees will be employed by an Acquired
Subsidiary as of the Closing.

“Business Employees’ Records” means all personnel files related to the Business
Employees; provided that Business Employees’ Records shall not include any files
the transfer of which would be prohibited by Law.

“Business Products” has the meaning set forth in Section 3.18(a).

“Buyer” has the meaning set forth in the Preamble.

“Buyer Plans” means the employee benefit plans, agreements, programs, policies
and arrangements of Buyer.

“Buyer Related Parties” has the meaning set forth in Section 9.15(a).

“Cash” means cash and cash equivalents (including the fair market value of
marketable securities that are readily convertible to cash, but only to the
extent classified as cash equivalents in the Accounting Principles and defined
in accordance with U.S. GAAP), but excluding (a) restricted cash as defined in
accordance with U.S. GAAP, security deposits, bond guarantees, amounts held as
collateral (including in respect of outstanding letters of credit), cash and
cash equivalents held in escrow or on behalf of third parties (including any
Cash Collateral) and any Brazil Deposits, (b) amounts recovered or recoverable
in connection with Insurance Policies and (c) any amounts required to cover
uncleared checks or drafts issued by any of the Acquired Subsidiaries (and cash
will be reduced by any cash or book overdrafts by any of the Acquired
Subsidiaries).

“Cash Collateral” means, as of the Closing Date, any cash and cash equivalents
of the Acquired Subsidiaries held as security deposits, bond guarantees or other
amounts held as collateral by any Person in respect of Credit Support issued by
such Person, in each case (i) arising on or after September 10, 2020 and
(ii) identified in the Seller Estimate.

“Cash Collateral Order” means the order or orders of the Bankruptcy Court in
form reasonably acceptable to Buyer (a) authorizing Debtors to use the cash
collateral of the prepetition lenders and (b) providing the prepetition lenders
with adequate protection.

 

A-5



--------------------------------------------------------------------------------

“Change of Control Payments” means (i) any change in control, transaction,
retention or similar bonus or other payment or form of compensation (including
any equity award or equity-linked award) that is created, increased, accelerated
or accrued or becomes payable by Buyer or any Acquired Subsidiary to any current
or former Employee and including any payroll Taxes payable by Buyer or such
Acquired Subsidiary with respect thereto and related gross-up payments, in each
case, which becomes vested or payable solely as a result of the execution and
delivery of this Agreement or the consummation of the Transaction and (ii) any
change in control, transaction, retention or similar bonus, or any severance or
other payment, benefit or form of compensation that is created, increased,
accelerated or accrued or that becomes vested or payable by Buyer or any
Acquired Subsidiary to any current or former Employee, and including any payroll
Taxes payable by Buyer or such Acquired Subsidiary with respect thereto and
related gross-up payments, either alone or together with any other event in
connection with the execution and delivery of this Agreement or the consummation
of the Transaction that is not set forth on Schedule 3.10(a) of the Seller
Disclosure Schedules. For the avoidance of doubt, Change of Control Payments
shall not include (i) any Continuity Award listed under Item 149 of Schedule
3.10(a), (ii) severance payable or provided in respect of Qualifying Good Reason
Terminations and (iii) any severance payments or benefits pursuant to the plans
or agreements set forth on the section of the Seller Disclosure Schedules titled
“Change of Control Payments Definition”.

“Chosen Courts” has the meaning set forth in Section 9.10.

“Closing” means the closing of the share and asset sale that is the subject of
this Agreement.

“Closing Assumed Contract” means, collectively, each executory Acquired Contract
and Acquired Lease to which Sellers or Debtor Acquired Subsidiaries are party;
for the avoidance of doubt, the “Closing Assumed Contracts” include each
Additional Assumed Contract.

“Closing Date” has the meaning set forth in Section 2.6.

“Closing Date Cash” means the Cash of the Acquired Subsidiaries or otherwise
included in the Acquired Assets (in each case, other than any Cash attributable
to the Joint Ventures or their Subsidiaries) as of the Adjustment Time.

“Closing Date Indebtedness” means the Indebtedness of the Acquired Subsidiaries
or otherwise included in the Assumed Liabilities (in each case, other than any
Indebtedness attributable to the Joint Ventures or their Subsidiaries) as of the
Adjustment Time.

“Closing Purchase Price” means the Purchase Price as finally determined in
accordance with Section 2.13.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment Letters” means the Debt Commitment Letter and the Equity Commitment
Letter.

 

A-6



--------------------------------------------------------------------------------

“Compliant” means, with respect to any Required Information, that (i) such
Required Information does not contain any untrue statement of a material fact or
omit to state any material fact regarding the Business or the Acquired
Subsidiaries necessary in order to make such Required Information not misleading
under the circumstances, (ii) no independent auditor has withdrawn, or has not
advised the Sellers or any of their respective Subsidiaries in writing that they
intend to withdraw, its audit opinion with respect to any financial statements
contained in the Required Information, (iii) no Seller has stated its intent to,
or determined that it must, restate any historical financial information
included in the Required Information, (iv) is, and remains throughout the
Marketing Period, compliant in all material respects with all applicable
requirements of Regulation S-X under the Securities Act (including, in respect
of Interim Financials, such financials have been reviewed by the applicable
independent auditors pursuant to Auditing Standard No. 7225) and in a form
customarily included in private placements under Rule 144A of the Securities
Act, in each case, assuming such Required Information is intended to be used for
an offering of securities pursuant to Rule 144A of the Securities Act in
connection with the Debt Financing, and (v) contains financial information on
the first day of the Marketing Period that would not be required to be updated
under Rule 3-12 of Regulation S-X in order to be current on any day of the
Marketing Period to permit a registration statement on Form S-1 by a
non-reporting issuer using such financial statements to be declared effective by
the SEC and is sufficiently correct to permit the applicable independent
accountants to issue comfort letters to the Debt Financing Sources Related
Parties (including underwriters, placement agents or initial purchasers),
including as to customary negative assurances and change period, in order to
consummate any offering of debt securities on the last day of the Marketing
Period.

“Confidentiality Agreement” means the confidentiality agreement between Seller
Parent and Buyer, dated April 13, 2020.

“Confirmation Order” means an order of the Bankruptcy Court in form and
substance acceptable to Buyer (i) confirming the Plan, (ii) approving this
Agreement and the Transaction, (iii) approving and authorizing Sellers to
consummate the Transaction, (iv) providing for a sale free and clear of all
Encumbrances (other than, (a) solely in the case of Acquired Assets that are not
Acquired Equity, Permitted Encumbrances, and (b) solely in the case of Acquired
Equity, transfer restrictions of general application imposed by securities Laws)
to the maximum extent permitted by the Bankruptcy Code, (v) releasing,
terminating and discharging all Liabilities under the Honeywell Agreements that
are incurred or guaranteed by any of the Acquired Subsidiaries (or for which
Buyer or any of its Subsidiaries would have any Liability after the Closing),
(vi) releasing, terminating and discharging all obligations under and guarantees
and security interests or other Encumbrances granted in favor of, or otherwise
providing credit support for or securing, the Prepetition Credit Agreement, the
Prepetition Notes and/or any “debtor-in-possession” financing (including the
Debtor-in-Possession Facility) (and/or any other Liabilities in respect of any
of the foregoing) and (vii) including the terms required by this Agreement
(including Section 2.9 and Section 5.2).

“Contract” means any written or oral contract, agreement, lease, sublease, bond,
debenture, note, mortgage, indenture, guarantee, instrument, obligation,
purchase or sale order, arrangement, commitment or license, including any
amendments thereto, but excluding any Benefit Plan or Labor Contract.

 

A-7



--------------------------------------------------------------------------------

“Controlled Group Liability” has the meaning set forth in Section 3.10(c).

“Covered Employee” means an Employee set forth on the section of the Seller
Disclosure Schedules titled “Definition of Covered Employees.”

“Covered Representations” has the meaning set forth in Section 4.11(a).

“COVID-19 Measures” means any quarantine, shelter in place, stay at home,
workforce reduction, social distancing, shut down, closure, sequester or similar
restrictions imposed by any Law in connection with or in response to COVID-19.

“Credit Support” means any instruments of guaranty, letters of credit or other
similar financial support which have been provided by any Person to any banks,
customers, suppliers or other commercial counterparties in connection with the
conduct of the Business, the Acquired Subsidiaries or the Acquired Assets.

“Cure Costs” means all monetary amounts that must be paid and obligations that
otherwise must be satisfied under sections 365(b)(1)(A) and (B) of the
Bankruptcy Code in connection with the assumption of any Closing Assumed
Contract.

“Current Assets” means, with respect to the Acquired Subsidiaries (other than
under the Rejected Debtor Contracts) or as otherwise included in the Acquired
Assets (in each case, other than Current Assets attributable to the Joint
Ventures or their Subsidiaries), all current assets set forth on Annex I hereof,
as determined in accordance with the Accounting Principles; provided that,
(i) if any assets meet the definition of both Cash and Current Assets, such
assets shall be included in Cash for the purposes of determining the Purchase
Price, (ii) Current Assets shall be deemed to include an amount equal to the net
accounts receivable factoring amounts outstanding (excluding, for the avoidance
of doubt, any Discounted Promissory Notes) and (iii) Current Assets shall not
include amounts expressly excluded from the definition of Cash.

“Current Liabilities” means, with respect to the Acquired Subsidiaries (other
than under the Rejected Debtor Contracts for which Buyer and its Subsidiaries
will not have Liability after the Closing) or as otherwise included in the
Assumed Liabilities (in each case, other than Current Liabilities attributable
to the Joint Ventures or their Subsidiaries), all current liabilities set forth
on Annex I hereof, as determined in accordance with the Accounting Principles;
provided that, if any liabilities meet the definition of both Indebtedness and
Current Liabilities, such liabilities shall be included in Indebtedness for
purposes of determining the Purchase Price.

“Debt Commitment Letter” has the meaning set forth in Section 4.8(a).

“Debt Financing” has the meaning set forth in Section 4.8(a).

“Debt Financing Sources” means the entities that have committed to provide or
otherwise entered into agreements in connection with the Debt Financing,
including the parties to the Debt Financing Commitment Letters (including any
Alternative Financing Commitment Letters) and any joinder agreements or credit
agreements (or similar definitive financing documents) relating thereto in each
case in their capacity as providers of debt financing at the Closing.

 

A-8



--------------------------------------------------------------------------------

“Debt Financing Sources Related Parties” means the Debt Financing Sources, the
respective Affiliates of each of the foregoing and the respective officers,
directors, employees, controlling Persons, agents, advisors and the other
Representatives and successors of each of the foregoing.

“Debtor Acquired Subsidiaries” has the meaning set forth in Section 2.9(a).

“Debtor-in-Possession Facility” means the Senior Secured Super-Priority
Debtor-in-Possession Credit Agreement, by and among Seller Parent, Citibank,
N.A., as administrative agent, and the lenders party thereto, contemplated by
the RSA.

“Debtors” has the meaning set forth in the Recitals.

“Designated Officer Severance Plan” means the Garrett Motion Inc. Severance Plan
for Designated Officers.

“Designation Deadline” has the meaning set forth in Section 2.9(d).

“Director” means a director or manager of a Seller or any of Subsidiary of a
Seller.

“Disclosure Statement” means the disclosure statement relating to the Plan in
form and substance acceptable to Buyer.

“Disclosure Statement Order” means an order entered by the Bankruptcy Court
approving the Disclosure Statement and solicitation procedures in connection
therewith that are consistent with the Bankruptcy Court Milestones and in form
and substance acceptable to Buyer.

“Discounted Promissory Notes” means any unmatured promissory notes discounted by
the Acquired Subsidiaries organized under the laws of the People’s Republic of
China.

“Dispute Notice” has the meaning set forth in Section 2.13(b).

“Disputed Items” has the meaning set forth in Section 2.13(b).

“Employees” means all employees of the Business as of any relevant time,
including full-time and part-time employees and those who are on an approved
leave of absence.

“Encumbrance” means any lien, pledge, charge, claim, encumbrance, license,
security interest, option, mortgage, easement, or other restriction or adverse
claim of any kind.

“Enforceability Exceptions” has the meaning set forth in Section 3.6.

“Environmental Law” means any Law (including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980)
and any

 

A-9



--------------------------------------------------------------------------------

Governmental Authorization relating to (x) the protection of the environment or
human health and safety (including air, surface water, groundwater, drinking
water supply, and surface or subsurface land or structures), (y) the exposure
to, or the use, storage, recycling, treatment, generation, transportation,
processing, handling, labeling, management, release or disposal of, any
Hazardous Substance or waste material or (z) noise, odor or electromagnetic
emissions.

“Equity Commitment Letter” has the meaning set forth in Section 4.8(a).

“Equity Financing” has the meaning set forth in Section 4.8(a).

“Equity Financing Source” has the meaning set forth in Section 4.8(a).

“Equity Securities” means (a) capital stock or other equity interests in the
Acquired Subsidiaries, (b) preemptive or other outstanding rights, options,
warrants, conversion rights, stock appreciation rights, restricted stock,
performance stock, phantom stock, redemption rights, rights of first refusal,
repurchase rights, agreements, arrangements or commitments of any character
under which the Acquired Subsidiaries are or may become obligated to issue,
deliver, offer or sell, or giving any Person a right to subscribe for or
acquire, or in any way dispose of, any shares of the capital stock or other
equity interests or (c) any securities or obligations exercisable or
exchangeable for or convertible into any shares of any of the foregoing, and no
securities or obligations evidencing such rights are authorized, issued or
outstanding.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” has the meaning set forth in Section 3.10(c).

“Escrow Agent” means Wells Fargo Bank, National Association.

“Escrow Agreement” means that certain Escrow Agreement, dated on or prior to the
Closing Date, by and among Seller Parent, Buyer, and the Escrow Agent, which is
in form and substance reasonably acceptable to the Parties, providing for an
equal sharing between Buyer and Seller Parent of (i) all fees and expenses of
the Escrow Agent and (ii) indemnification obligations.

“Estimated Acquired Assets Purchase Price” has the meaning set forth in
Section 2.5(b).

“Estimated Non-U.S. Purchase Price” has the meaning set forth in Section 2.5(b).

“Estimated Purchase Price” has the meaning set forth in Section 2.5(b).

“Estimated U.S. Purchase Price” has the meaning set forth in Section 2.5(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
including the rules and regulations thereunder.

 

A-10



--------------------------------------------------------------------------------

“Excluded Assets” has the meaning set forth in Annex D.

“Excluded Liabilities” means all Liabilities of Sellers or any of their
respective Affiliates other than the Assumed Liabilities, including, for the
avoidance of doubt, Liabilities set forth in Annex F.

“Execution Date” has the meaning set forth in the Preamble.

“Expense Reimbursement Payment” means the reasonable documented, out-of-pocket
costs and expenses incurred by Buyer or its Affiliates in connection with
(i) the negotiation, documentation, execution and performance of this Agreement
and the Transaction and all proceedings incident thereto and appeals therefrom
and (ii) the negotiation, underwriting, documentation and execution of a binder
and/or policy in respect of representation and warranty insurance for the
Transaction.

“Export Laws” means all applicable Laws relating to export, re-export, transfer
or import controls (including the Export Administration Regulations administered
by the U.S. Department of Commerce, and customs and import laws and regulations
administered by U.S. Customers and Border Protection).

“Financing” has the meaning set forth in Section 4.8(a).

“Financing Commitment Letters” has the meaning set forth in Section 4.8(a).

“Financing Purposes” has the meaning set forth in Section 4.8(d).

“Funded Debt Repayment Amount” means the aggregate amount in U.S. Dollars
payable and not otherwise paid by the Debtors prior to the Adjustment Time to
holders of Indebtedness under the Prepetition Credit Agreement, the Prepetition
Notes and the Debtor-in-Possession Facility pursuant to the Plan.

“Good Reason Escrow” has the meaning set forth in Section 6.5(f).

“Governmental Authorizations” means all licenses, permits, certificates and
other authorizations and approvals issued by or obtained from a Government
Entity or Self-Regulatory Organization.

“Government Entity” means any non-U.S. or U.S. federal, state or local
government or subdivision thereof, or legislative, judicial, executive,
administrative or regulatory body or other governmental or quasi-governmental
entity with competent jurisdiction, including the Bankruptcy Court.

“Hazardous Substance” means any pollutant, contaminant, waste or chemical or any
toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance or material, including any substance or material that is listed,
defined, designated or classified as hazardous, toxic or otherwise harmful or
words of similar import under applicable Laws or is otherwise regulated by a
Government Entity, including petroleum products and byproducts, asbestos,
asbestos-containing material, polychlorinated biphenyls, per- and
polyfluoroalkyl substances, lead-containing products and mold.

 

A-11



--------------------------------------------------------------------------------

“Honeywell” means Honeywell International Inc.

“Honeywell Agreements” means (1) the Indemnification and Reimbursement
Agreement, by and among Honeywell ASASCO Inc., Honeywell ASASCO 2 Inc. and
Honeywell, dated as of September 12, 2018, (2) unless designated as an
Additional Assumed Contract, the Separation and Distribution Agreement, by and
between Honeywell and Seller Parent, dated as of September 27, 2018 (the “SDA”),
(3) the Tax Matters Agreement, by and between Honeywell and Seller Parent, dated
as of September 12, 2018 and (4) the Indemnification Guarantee Agreement, by and
between Non-U.S. Share Seller, Honeywell ASASCO 2 Inc. and the guarantors party
thereto, dated as of September 27, 2018.

“Honeywell Claims” means all of Sellers’ claims, causes of action, defenses and
other legal or equitable rights and remedies arising out of the Honeywell
Agreements or any distributions or other actions taken by any of Sellers, their
bankruptcy estates (whether existing as of the Execution Date or arising in the
future, including all actions arising under Chapter 5 of the Bankruptcy Code) or
Acquired Subsidiaries in connection with the spin-off of Seller Parent from
Honeywell or any of the Honeywell Agreements, or any actions or omissions of
Honeywell or its Affiliates in connection with such spin-off, the Honeywell
Agreements, the Bankruptcy Cases or the affairs of the Sellers or the Acquired
Subsidiaries prior to Closing; such claims, causes of action, rights and
remedies include, but are not limited to, fraudulent conveyance or similar
claims, claims for breach of fiduciary duty, corporate waste, unconscionability,
breach of contract, declaratory judgment and any other cause of action asserted
in the action commenced by Seller Parent and U.S. Share Seller against
Honeywell, Honeywell ASASCO LLC, Honeywell ASASCO 2 LLC, Honeywell Holdings
International Inc., Su Ping Lu, and Darius Adamczyk on December 2, 2019 in the
Supreme Court of the State of New York, County of New York, Commercial Division,
styled Garrett Motion Inc. v. Honeywell International Inc. and assigned Index
No. 657106/2019; provided that, for the avoidance of doubt, the Honeywell Claims
shall not include claims, causes of action, defenses or other legal or equitable
rights under the Acquired Contracts.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indebtedness” means, without duplication, (i) all liabilities for borrowed
money of any nature, including the principal, accrued and unpaid interest,
whether current or funded, secured or unsecured, and all obligations evidenced
by bonds, debentures, notes or similar instruments; (ii) all net liabilities
under all hedging, collar, swap arrangements or similar instruments (at the
termination value thereof (including breakage costs)); provided that termination
value of each such arrangement shall be measured individually, and in no event
shall any such arrangement be ascribed a positive termination value; (iii) all
liabilities for the deferred purchase price of property or services (excluding,
for the avoidance of doubt, ordinary course trade payables); (iv) all
liabilities in respect of any lease of (or other arrangement conveying the right
to use) real or personal property, or a combination thereof, which liabilities
are required to be classified and accounted for under U.S. GAAP as capital
leases; (v) all deferred, installment

 

A-12



--------------------------------------------------------------------------------

or contingent purchase price obligations, including “earn-out” obligations
issued or entered into in connection with any acquisition of property; (vi) all
liabilities for the reimbursement of any obligor on any performance bonds,
drawn-upon letter of credit, banker’s acceptance or similar credit transaction;
(vii) all obligations created or arising under any conditional sale or other
title retention agreement with respect to property acquired by any of the
Acquired Subsidiaries; (viii) all penalties (including prepayment penalties),
fees and premiums in respect of any of the items included in this definition
(including as a result of the transactions contemplated hereby or the repayment
thereof in connection with the Closing); (ix) all obligations in respect of
accrued but unpaid dividends that are payable to a Person other than any
Acquired Subsidiary; (x) net accounts receivable factoring or promissory note
discounting amounts outstanding (excluding, for the avoidance of doubt, any
Promissory Notes); (xi) any Leakage; and (xii) any guaranty or any granted
Encumbrance securing obligations of a type described in the clauses above to the
extent of the obligation secured. For the avoidance of doubt, no component of
Indebtedness (including clause (ii)) shall result in a decrease to Indebtedness.

“Indemnitee” has the meaning set forth in Section 6.10(a).

“Independent Accountant” has the meaning set forth in Section 2.13(c).

“Independent Contractors” means as of any relevant time all individual
independent contractors of the Business who are natural persons.

“Insurance Policies” means all insurance policies and self-insurance
arrangements covering the properties, assets, employees and operations of
Sellers and their Affiliates (including the Acquired Subsidiaries) (including
policies providing property, casualty, liability, and workers’ compensation
coverage, but excluding any Benefit Plan).

“Intellectual Property” means any intellectual property or proprietary rights
arising anywhere in the world, whether or not registered, including in or with
respect to any of the following: (i) trademarks, service marks, brand names,
domain names, social media identifiers and accounts, logos, trade dress, trade
names, and other indicia of origin, all applications and registrations for the
foregoing, and all goodwill associated therewith and symbolized thereby,
including all renewals of same (“Trademarks”); (ii) patents, patent
registrations, inventions, improvements, invention disclosures and applications
therefor, including divisions, continuations, continuations-in-part and renewal
applications, and including renewals, extensions and reissues; (iii) trade
secrets and other proprietary rights with respect to confidential information,
know how, technical data and other information, including with respect to
customer and supplier lists, and marketing, pricing, distribution, and cost and
sales information; (iv) published and unpublished works of authorship, whether
copyrightable or not (including databases and other compilations of
information), including mask rights and computer software, copyrights therein
and thereto, registrations and applications therefor, and all renewals,
extensions, restorations and reversions thereof; (v) industrial designs and any
registrations and applications therefor; (vi) all rights in databases and data
collections; (vii) all rights in Software; and (viii) all rights to sue or
recover and retain damages and costs and attorneys’ fees for the past, present
or future infringement, misappropriation or other violation of any of the
foregoing anywhere in the world.

 

A-13



--------------------------------------------------------------------------------

“IT Assets” means computers, Software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines and other
information technology equipment and all associated documentation.

“Joint Ventures” means FMP Group (Australia) Pty Ltd., FMP Group Pty Limited,
FMP Distribution Ltd., and FMP Group (Thailand) Limited.

“Knowledge of Buyer” or any similar phrase means the actual knowledge of any of
Ryan Baker and Michael Wang, after reasonable inquiry.

“Knowledge of Sellers” or any similar phrase means the actual knowledge of any
of Olivier Rabiller, Peter Bracke, Jerome Maironi, Sean Deason or Jean Philippe
Bedu, after reasonable inquiry, it being understood that there shall be no duty
of such individuals to conduct (or have conducted) any Intellectual Property
searches, analyses (including clearance or prior art searches) or legal opinions
(including freedom-to-operate opinions).

“Korea Settlement Amount” means KRW 8,618,473,718 in respect of the settlement
of the audit by the Korean National Tax Service of the tax returns of Garrett
Motion Korea Ltd. for the tax years 2015-2019.

“Labor Contracts” means any written or oral labor agreements, union contracts or
collective bargaining agreements between Sellers or any of the Acquired
Subsidiaries and any labor organization or other authorized employee
representative representing Employees.

“Labor Laws” means any applicable Laws relating to labor relations, employment
and employment standards and practices during the period of any applicable
statute of limitations, including all Laws relating to employment standards,
labor relations, information privacy and security, immigration and work
authorization, equal employment opportunities, pay equity, fair employment
practices, employment discrimination on the basis of race, age, sex, sexual
orientation, marital status, religion, color, national origin, disability and
other classifications protected by applicable Laws, civil rights, affirmative
action, sexual or other work place harassment, retaliation, human rights,
reasonable accommodation, disability rights or benefits, wages, hours, overtime
classification and compensation, child labor, occupational health and safety,
workers’ compensation, leaves of absence, hiring, promotion and termination of
employees, meal and break periods, unemployment compensation insurance,
classification of individuals as independent contractors rather than as
employees, withholding and payment of payroll taxes, continuation of coverage
under group health plans, and pre-employment screening and background checks.

“Law” means any law, common law, act, treaty, statute, ordinance, rule,
regulation, code, order, judgment, injunction or decree enacted, issued,
promulgated, enforced or entered by a Government Entity or Self-Regulatory
Organization, including the Bankruptcy Code.

“Leakage” means any Taxes payable by any of the Acquired Subsidiaries in
connection with or as a result of (i) any dividend (in cash or in other
property) or distribution declared, made or paid, by any Acquired Subsidiary to
any Seller, (ii) any repurchase or redemption of shares of any Acquired
Subsidiary or (iii) any dividend (in cash or in other

 

A-14



--------------------------------------------------------------------------------

property) or distribution declared, made or paid, by any Acquired Subsidiary to
another Acquired Subsidiary, in connection with a dividend, distribution or
repurchase described in (i) or (ii) or in connection with the repayment of debt
or another obligation of an Acquired Subsidiary; in each case (i) through (iii).

“Liabilities” means any and all debts, liabilities, commitments and obligations
of any kind, whether fixed, contingent or absolute, matured or unmatured,
liquidated or unliquidated, accrued or not accrued, asserted or not asserted,
known or unknown, determined, determinable or otherwise, whenever or however
arising (including, whether arising out of any contract or tort based on
negligence or strict liability) and whether or not the same would be required by
U.S. GAAP to be reflected in financial statements or disclosed in the notes
thereto.

“Licensed Acquired Intellectual Property” means Sellers’ or any of their
respective Affiliates’ rights in all the Intellectual Property that is owned by
a third party and licensed or sublicensed, or purported to be licensed or
sublicensed, to Sellers or any of their respective Affiliates or for which
Sellers or any of their respective Affiliates have obtained, or have purported
to have obtained, a covenant not to be sued. For the avoidance of doubt, the
Licensed Acquired Intellectual Property includes any rights in such Intellectual
Property in the foregoing that was transferred to Sellers or any of their
respective Affiliates in connection with the transaction that was the subject of
the SDA.

“Licensed Acquired IT Assets” means all the IT Assets that are leased or
licensed, or purported to be leased or licensed, to Sellers or any of their
respective Affiliates.

“Litigation” means any action, cause of action, suit, claim, charge, complaint,
investigation, arbitration, audit, demand, review, hearing, inquiry, proceeding
or other litigation, whether civil, criminal, regulatory, administrative, or
arbitral, whether at Law or in equity and whether before any Government Entity,
Self-Regulatory Organization or arbitrator.

“LuxCo” means at least one of Garrett LX I S.à.r.l., Garrett LX II S.à.r.l. or
Garrett LX III S.à.r.l.

“Marketing Period” means the first period of 10 consecutive Business Days
(i) commencing on or after the date of this Agreement on the date of which Buyer
and the Debt Financing Sources have received all Required Information and
throughout which such Required Information is Compliant and (ii) during which
(A) no event has occurred and no conditions exist that would cause any of the
conditions set forth in Article VII to fail to be satisfied (other than those
conditions that by their terms are to be satisfied by actions taken at the
Closing), assuming the Closing were to be scheduled for any time during such 10
consecutive Business Day period and (B) all conditions set forth in Article VII
have been satisfied (other than conditions that by their terms are to be
satisfied by actions taken at the Closing but which conditions are then capable
of being satisfied); provided that (a) November 25, 2020 and November 27, 2020
shall not be considered for purposes of such 10 consecutive Business Day period
(any such day to be excluded for purposes of, but shall not reset, the Marketing
Period), (b) if such 10 consecutive Business Day period shall not be able to
have been completed on or prior to December 23, 2020, it shall not commence
until on or after January 4, 2021 and (c) if such 10 consecutive Business Day
period shall not be able to have been completed on or prior to

 

A-15



--------------------------------------------------------------------------------

February 12, 2021, such 10 consecutive Business Day period shall not be deemed
to commence until Buyer and the Debt Financing Sources shall have received all
of the Required Information on or after February 12, 2021 and all of such
Required Information is Compliant; provided further that the Marketing Period
shall not be deemed to have commenced if, prior to the completion of the
Marketing Period the Required Information ceases to be Compliant for any reason,
in which case the Marketing Period shall not be deemed to commence until Buyer
and the Debt Financing Sources shall have received all of the Required
Information and all of such Required Information is Compliant; provided further
that the Marketing Period shall end on any earlier date that is the date on
which the Debt Financing is consummated. If Seller Parent believes that it has
delivered all Required Information, it may deliver to Buyer written notice
(which may be delivered by email) to that effect, in which case the Required
Information shall be deemed to have been delivered as of the date specified
therefor in such notice, unless Buyer in good faith reasonably believes Seller
Parent has not completed delivery of the Required Information, and, within three
(3) Business Days after delivery of such notice by Seller Parent, Buyer delivers
a written notice to Seller Parent to that effect (stating with specificity the
Required Information that has not been delivered) (provided, that, it is
understood that the delivery of such written notice from Buyer or Seller
Parent’s failure to deliver a notice that Seller Parent has delivered the
Required Information, in each case, will not prejudice Seller Parent’s right to
assert that the Marketing Period has commenced).

“Material Adverse Effect” means any events, circumstances, occurrences, facts,
conditions, changes, development or effect (each, an “Effect”) that,
individually or in the aggregate, (a) has had or would reasonably be expected to
have a material adverse effect on the business, assets, financial condition or
results of operations of the Business, taken as a whole; provided, however, that
none of the following shall constitute, or be taken into account for the
purposes of determining the occurrence of, a Material Adverse Effect:

(i)    any circumstance or development generally affecting the economy, credit,
capital, securities, currency or financial markets or political, regulatory or
business conditions in any jurisdiction in which the Business operates,
including changes in interest rates or exchange rates, tariffs, quotas or other
trade restrictions or barriers;

(ii)    any circumstance or development that is the result of factors generally
affecting the industries, markets or geographical areas in which the Business
operates;

(iii)    any changes or modifications or proposed changes or modifications in
U.S. GAAP, or in the interpretation thereof, in each case after the Execution
Date;

(iv)    any changes or modifications or proposed changes or modifications in any
Law, including the repeal thereof, or in the interpretation or enforcement
thereof, in each case after the Execution Date;

(v)    any changes with respect to trading prices, listings, credit ratings or
other changes with respect to the securities of Seller Parent or any of its
Affiliates

 

A-16



--------------------------------------------------------------------------------

(provided that the underlying cause of such changes may be considered in
determining whether a Material Adverse Effect has occurred except to the extent
covered by another exclusion from the definition of “Material Adverse Effect”);

(vi)    any failure by the Business to meet any internal or public projections
or forecasts, estimates or predictions of revenues, earnings or other financial,
accounting or reporting results or condition for any period, whether such
projections, forecasts, estimates or predictions were made by Sellers or any of
their respective Affiliates or by independent third parties (provided that the
underlying cause of such failure to meet such projections, forecasts, estimates
or predictions may be considered in determining whether a Material Adverse
Effect has occurred);

(vii)    any Effect resulting from acts of war (whether or not declared), civil
disobedience, hostilities, sabotage, terrorism, military actions or the
escalation of any of the foregoing, including cyberattacks;

(viii)    any Effect resulting from any natural disaster, including any
hurricane, flood, tornado, earthquake, tsunami or other weather disaster, or any
outbreak of illness, pandemic or other public health event (including COVID-19
or other similar disease outbreak or illness and changes in Law in response
thereto, such as COVID-19 Measures);

(ix)    the execution, existence, performance, announcement, pendency or
consummation of this Agreement or the Transaction; provided that this clause
(ix) shall not apply to any of the representations and warranties made by
Sellers in Article III to the extent that the Effect of the execution,
existence, performance, announcement, pendency or consummation of this Agreement
or the Transaction is specifically addressed in such representation or
warranty);

(x)    any actions taken or failed to be taken by Sellers or the Acquired
Subsidiaries at Buyer’s written request;

(xi)    any actions taken or failed to be taken by Sellers or the Acquired
Subsidiaries with Buyer’s prior written consent if (and only if) Sellers’
request for such written consent specifically seeks an acknowledgment that the
impact of any such action or failure to act shall not constitute a “Material
Adverse Effect” (and, for the avoidance of doubt, it shall be reasonable for
Buyer to withhold consent in such circumstances);

(xii)    any actions taken by Sellers or the Acquired Subsidiaries that are
expressly required to be taken by this Agreement;

(xiii)    the commencement, pendency, conduct or prosecution of the Bankruptcy
Case in accordance with the terms of this Agreement (and any limitations therein
pursuant to the Bankruptcy Code, any Order of the Bankruptcy Court which Order
is consistent with this Agreement and actions approved pursuant thereto, or any
objections in the Bankruptcy Court to (1) this Agreement

 

A-17



--------------------------------------------------------------------------------

or the Transaction, (2) the reorganization of Sellers and any related plan of
reorganization or disclosure statement or (3) any actions approved by the
Bankruptcy Court);

(xiv)    the availability or cost of equity, debt or other financing to Buyer or
any of its Affiliates; or

(xv)    any Effect specifically disclosed in the Seller Disclosure Schedule to
the extent that the impact of such Effect are reasonably apparent on the face of
such disclosure;

provided, however, that any Effect described in clauses (i), (ii), (iv), (vii)
and (viii) may be taken into account for purposes of determining the occurrence
of a Material Adverse Effect to the extent any such Effect has a
disproportionate adverse effect on the Business or the Acquired Subsidiaries
(taken as a whole) relative to the other participants in the industries and
markets in which the Business and the Acquired Subsidiaries operate or
(b) would, individually or in the aggregate, prevent or materially impair
Sellers’ ability to consummate the Transaction.

“Material Contracts” means any Contracts to which any Seller or any of its
Subsidiaries (including any Acquired Subsidiary) is a party of the types set
forth below and for which there are remaining rights or obligations thereunder:

(i)    Contracts that would be required to be filed by Seller Parent as a
“material contract” pursuant to Item 601(b)(10) of Regulation S-K under the
Securities Act;

(ii)    Contracts that relate to the acquisition, directly or indirectly, by
Sellers or any Acquired Subsidiary of any business or amount of stock or assets
(other than acquisitions of raw materials or supplies in the Ordinary Course) of
any other Person for consideration (including assumed Indebtedness) in excess of
five million Dollars ($5,000,000), whether by merger, sale of stock, sale of
assets or otherwise, under which any party thereto has ongoing obligations;

(iii)    Contracts that relate to the sale or disposition, directly or
indirectly, of any of Sellers’ or any of the Acquired Subsidiaries’ assets,
business or properties (other than sales of inventory in the Ordinary Course)
for consideration in excess of five million Dollars ($5,000,000);

(iv)    Contracts relating to Indebtedness in excess of two million Dollars
($2,000,000), creating, pledging or otherwise placing Encumbrances on any assets
or properties of Sellers or any Acquired Subsidiaries securing obligations in
excess of two million Dollars ($2,000,000) or obligating Sellers or any Acquired
Subsidiary to make a capital contribution in excess of two million Dollars
($2,000,000);

(v)    Related Party Agreements;

(vi)    Contracts that (A) grant exclusive rights to any Person, (B) contain

 

A-18



--------------------------------------------------------------------------------

non-competes or any other covenants purporting to prohibit, restrict or limit in
any respect the freedom of any Seller or any Acquired Subsidiary to engage in
any activity, market or line of business in any geographic area or to compete
with any Person in any material respect or (C) provide “best price” or “most
favored nation” terms or similar rights to a customer, supplier, sales
representative, distributor or any other Person or that impose any minimum
purchase or “take or pay” obligations on any Seller or any Acquired Subsidiary;

(vii)    Contracts relating to (A) joint venture, partnership, or other similar
agreements with a third party involving an investment in equity securities by
any Seller or any Acquired Subsidiary or (B) any profit sharing, capital
commitment, joint development, strategic alliance or other similar arrangement;

(viii)    Contracts pursuant to which the Business sells products or services,
or any combination thereof, having aggregate consideration in excess of ninety
million Dollars ($90,000,000) to any customer over the course of any consecutive
12-month period or ninety million Dollars ($90,000,000) to any customer over the
remaining term;

(ix)    Contracts which involve the expenditure by the Business of more than
thirty five million Dollars ($35,000,000) over the course of any consecutive
12-month period or thirty five million Dollars ($35,000,000) over the remaining
term;

(x)    settlement, conciliation or similar agreements or Orders with (A) any
Government Entity or (B) any other third party pursuant to which in the case of
this clause (B) any Seller or any Acquired Subsidiary have any ongoing
obligations (other than customary confidentiality or other de minimis
obligations);

(xi)    Contracts with a Government Entity;

(xii)    Contracts providing a right of indemnification from any Acquired
Subsidiary to any Person (including a director, officer or employee of any
Acquired Subsidiary), other than any Contracts with customers or suppliers in
the Ordinary Course;

(xiii)    all Acquired Contracts pursuant to which Sellers or any of the
Acquired Subsidiaries (A) receives or is granted any license or sublicense to,
or covenant not to be sued under, any Intellectual Property material to the
Business (other than licenses to Software that is commercially available on
non-discriminatory pricing terms) or (B) grants any license or sublicense to, or
covenant not to be sued under, any Intellectual Property material to the
Business (other than immaterial, non-exclusive licenses granted in the Ordinary
Course of business); and

(xiv)    Contracts with Honeywell or any of its Affiliates.

 

A-19



--------------------------------------------------------------------------------

“Most Recent Audited Balance Sheet” means the audited consolidated balance sheet
(including the notes thereto) of Seller Parent included in its Annual Report on
Form 10-K for the year ended December 31, 2019.

“Most Recent Balance Sheet” has the meaning set forth in Section 3.7(c).

“Negative Purchase Price Adjustment Amount” has the meaning set forth in
Section 2.13(e).

“Net Cash” means an amount equal to (i) Closing Date Cash (which, for the
purposes of such calculation, shall be reduced by the Net Cash Adjustment and,
following such reduction, shall in no event exceed an amount equal to (A) one
hundred twenty million Dollars ($120,000,000) minus (B) the amount of Closing
Date Cash held in Brazil or India), minus (ii) Closing Date Indebtedness (which,
for the purposes of such calculation, shall be deemed to include, without
otherwise limiting the definition of Closing Date Indebtedness, (A) forty two
million Dollars ($42,000,000) in respect of U.S. and Irish pension obligations,
(B) sixty five million Dollars ($65,000,000) in respect of uncertain tax
positions, (C) in the event Net Working Capital exceeds Target Net Working
Capital by more than fifty million ($50,000,000) or Target Net Working Capital
exceeds Net Working Capital by more than fifty million ($50,000,000), an amount
equal to the amount of Discounted Promissory Notes in excess of thirty million
($30,000,000) as of the Adjustment Time, (D) the Tax Repatriation Cost; (E) any
portion of the Korea Settlement Amount that is not paid prior to the Adjustment
Time; and (F) any portion of the Brazilian Tax Exposure that is not paid prior
to the Adjustment Time. For the avoidance of doubt, Net Cash can be a negative
number.

“Net Cash Adjustment” means an amount equal to (i) the amount of Closing Date
Cash in excess of fifty million Dollars ($50,000,000) with respect to amounts
held in the People’s Republic of China, plus (ii) the amount of Closing Date
Cash in excess of ten million Dollars ($10,000,000) with respect to amounts held
in South Korea, plus (iii) the amount of Closing Date Cash below twenty million
Dollars ($20,000,000) with respect to amounts held in the People’s Republic of
China, plus (iv) the amount of Closing Date Cash below six million Dollars
($6,000,000) with respect to amounts held in South Korea, plus (v) the amount of
Closing Date Cash held in Brazil or India.

“Net Working Capital” means an amount equal to (i) Current Assets minus
(ii) Current Liabilities, in each case calculated as of the Adjustment Time. For
the avoidance of doubt, Net Working Capital can be a negative number. An
illustrative calculation of Net Working Capital is set forth on Annex I.

“Non-Continuing Counterparty” means, with respect to any Contract, (a) Honeywell
or any of Honeywell’s Affiliates or (b) any Person with respect to which no
Acquired Subsidiary will have a continuing business relationship with such
Person or any of such Person’s Affiliates after rejection of such Contract.

“Non-Governmental Authorizations” means all licenses, permits, consents,
franchises, certificates and other authorizations and approvals other than
Governmental Authorizations.

 

A-20



--------------------------------------------------------------------------------

“Non-U.S. Antitrust Clearances” means those approvals or clearances under the
Non-U.S. Antitrust Laws.

“Non-U.S. Antitrust Laws” means those antitrust, competition and merger control
Laws listed set forth on Section 7.1(b) of the Seller Disclosure Schedule.

“Non-U.S. Benefit Plans” means any Benefit Plan that is not a U.S. Benefit Plan.

“Non-U.S. Share Seller” has the meaning set forth in the Preamble.

“Non-U.S. Share Transfer Agreement” means the non-U.S. share transfer agreement
in all material respects in the form attached hereto as Exhibit 4.

“Non-U.S. Shares” has the meaning set forth in the Recitals.

“Non-U.S. TopCo” has the meaning set forth in the Recitals.

“Order” has the meaning set forth in Section 3.8(b).

“Ordinary Course” means the operation of the Business in the ordinary and usual
course consistent with past practice of Seller Parent and its Subsidiaries.

“Organizational Documents” means a Person’s articles of association, certificate
or articles of incorporation and by-laws or comparable governing documents.

“Outside Date” has the meaning set forth in Section 8.1(c).

“Parties” has the meaning set forth in the Preamble.

“Pending Income Tax Returns” means income Tax Returns of any Acquired Subsidiary
or that are Applicable Tax Returns, in each case, that are required to be filed
(taking into account any applicable extensions) within forty-five (45) days of
the Execution Date.

“Permitted Encumbrances” means (i) mechanics’, materialmen’s, warehousemen’s,
carriers’, workers’, or repairmen’s liens or other similar common law or
statutory Encumbrances arising or incurred in the Ordinary Course and in respect
of which reserves have been established in accordance with U.S. GAAP and set
forth in the Most Recent Balance Sheet, (ii) liens for Taxes, assessments and
other governmental charges not yet due and payable or being contested in good
faith by appropriate proceedings, in each case, for which adequate reserves have
been established in accordance with U.S. GAAP and set forth in the Most Recent
Balance Sheet, (iii) with respect to real property, (A) easements,
quasi-easements, licenses, covenants, rights-of-way, rights of re-entry or other
similar restrictions that would be shown by a current title report or other
similar report or listing and that would be shown by a current survey or
physical inspection or (B) zoning, building, subdivision or other similar
requirements or restrictions by Government Entities, in each case, that do not
materially impair the value or use of the applicable real property,
(iv) licenses, covenants and similar rights granted with respect to Intellectual
Property and (v) Encumbrances that will be removed, released or discharged at
the Closing by operation of the Confirmation Order.

 

A-21



--------------------------------------------------------------------------------

“Permitted Plan Distributions” means any repayment of any obligations under the
Debtor-in-Possession Facility, the Prepetition Credit Agreement and the
Prepetition Notes, in each case pursuant to the Plan.

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a Government Entity, a Self-Regulatory Organization,
a trust or other entity or organization.

“Personal Information” means any information or data that (i) identifies,
relates to, describes, is reasonably capable of being associated with, or could
reasonably be linked, directly or indirectly, with an identified or identifiable
natural person or household or (ii) constitutes “personal data,” “personal
information,” or any comparable term, or is otherwise regulated with respect to
the collection, use, transfer, deletion or other processing thereof, under any
applicable Laws in relation to data protection or data privacy (including, by
way of example only, the European Union’s General Data Protection Regulation or
the California Consumer Privacy Act, if and to the extent such Laws are
applicable).

“Petition Date” has the meaning set forth in Section 5.1(c)(i).

“Plan” means the joint chapter 11 plan of reorganization of the Debtors, which
shall be consistent with the global restructuring term sheet attached as Exhibit
2 hereto, or otherwise in form and substance acceptable to Buyer.

“Plan Administrator” means, prior to the Closing, the “Plan Administrator,” and
following the Closing, the “New Plan Administrator,” each as defined in the
Designated Officer Severance Plan. For purposes of Section 6.5(f) of this
Agreement, the Plan Administrator shall be Willis Towers Watson or other third
party, as mutually agreed by the Parties.

“Positive Purchase Price Adjustment Amount” has the meaning set forth in
Section 2.13(d).

“Post-Closing Statement” has the meaning set forth in Section 2.13(a).

“Post-Signing Reorganization” means the transactions contemplated by Annex K
that are intended to qualify as a reorganization within the meaning of
Section 368(a)(1)(F) of the Code.

“Prepetition Credit Agreement” means that certain Credit Agreement, dated as of
September 27, 2018, among Seller Parent, the intermediate holdcos party thereto,
the borrowers party thereto, the lenders and issuing banks party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent, as amended by the First
Amendment to the Credit Agreement, dated as of June 12, 2020, and as may be
further amended, supplemented or otherwise modified from time to time.

“Prepetition Notes” means the €350,000,000 5.125% Senior Notes due 2026 issued
on September 27, 2018 by Garrett LX I S.À R.L and Garrett Borrowing LLC as
co-borrowers.

 

A-22



--------------------------------------------------------------------------------

“Privacy Requirements” means all (i) applicable Laws (including, if and to the
extent applicable, the European Union’s General Data Protection Regulation and
the California Consumer Privacy Act), (ii) published external policies, programs
and procedures, (iii) contractual obligations, and (iv) applicable industry or
other nongovernmental regulatory body rules, regulations and standards, in each
case of the foregoing ((i)-(iv)) to the extent relating to (x) data privacy,
cybersecurity or the privacy of individuals or (y) the Processing of any
Personal Information or other sensitive, regulated or confidential data by or on
behalf of a Person.

“Processing” means, as to any data or information, to collect, use, disclose,
transfer, transmit, disseminate, store, retain, manage, control, host, dispose
of, process, analyze, or otherwise handle.

“Professional Fee Escrow Amount” means an amount equal to the aggregate amount
needed to satisfy all unpaid Professional Fees and other unpaid fees and
expenses the Professionals have incurred or will incur in rendering services to
Sellers (including for the avoidance of doubt, any transaction or success fee),
as estimated by Sellers prior to the Closing Date.

“Professional Fees” means fee and expense claims of the Professionals allowed by
the Bankruptcy Court.

“Professionals” means professionals providing services to Sellers or any of
their Affiliates and/or any creditors’ committees appointed in the Bankruptcy
Cases retained under section 327 and/or 328 of the Bankruptcy Code.

“Prohibition” has the meaning set forth in Section 7.1(c).

“Promissory Notes” means (i) any Discounted Promissory Notes and (ii) any
unmatured promissory notes issued by any Acquired Subsidiaries to any commercial
counterparties.

“Public Filings” means all forms, statements, certifications, schedules, reports
and documents (including exhibits, financial statements and other information
incorporated therein, amendments and supplements thereto and all other
information incorporated therein by reference) filed or furnished by Seller
Parent with the SEC pursuant to the Exchange Act or the Securities Act.

“Purchase Price” means an amount in Dollars equal to:

 

  (i)

two billion one hundred million Dollars ($2,100,000,000); plus

 

  (ii)

the amount, if any, by which Net Working Capital exceeds Target Net Working
Capital; minus

 

  (iii)

the amount, if any, by which Net Working Capital is less than Target Net Working
Capital; plus

 

  (iv)

Net Cash; minus

 

  (v)

Transaction Expenses.

 

A-23



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Parties agree that for purposes of the
calculation of the Purchase Price, items (ii) and (iii) shall in no event exceed
fifty million Dollars ($50,000,000). For the avoidance of doubt, Net Cash shall
not include any adjustment for the Funded Debt Repayment Amount.

“Qualifying Good Reason Termination” means a termination of employment of a
Covered Employee for “good reason” resulting from a material change in position,
duties, and/or responsibilities for such Covered Employee that arises solely as
a result of the consummation of the Transaction and without any other action by
Buyer that itself could give rise to the Covered Employee having “good reason”
to terminate his or her employment pursuant to the Designated Officer Severance
Plan.

“Rejected Debtor Contracts” means the Contracts identified as such on Annex J
(or otherwise an Excluded Asset) and deemed a Rejected Debtor Contract pursuant
to Section 2.9(e) or designated as a Rejected Debtor Contract pursuant to
Section 2.9(f).

“Related Party Agreement” means any Acquired Contract or Acquired Lease where
the counterparty is (i) any Seller or any of its Affiliates (other than any
Acquired Subsidiary), (ii) any Person that is a direct or indirect controlling
Affiliate of, or directly or indirectly owning, controlling or holding with
power to vote 5% or more of the outstanding voting securities of, Seller Parent,
(iii) any director or officer of Seller Parent or any of the foregoing (other
than any Acquired Subsidiary) or (iv) any “associates” or members of the
“immediate family” (as such terms are respectively defined in Rule 12b-2 and
Rule 16a-1 of the Exchange Act) of any of the foregoing.

“Release Letters” means one or more customary release letters or customary
termination statements or customary release documentation in the applicable
jurisdiction with respect to obligations under the Prepetition Credit Agreement,
the Prepetition Notes, any other indebtedness for borrowed money (including the
Debtor-in-Possession Facility, or any other “debtor-in-possession” financing)
and any hedging, cash management or other obligation that is incurred or
guaranteed by any of the Acquired Subsidiaries or with respect to which an
Encumbrance is granted by any Acquired Subsidiary or granted by a Seller of an
Acquired Subsidiary over its equity interests in that Acquired Subsidiary or any
Acquired Asset, which letters and other instruments provide that all obligations
of the Acquired Subsidiaries (including any guaranty thereof), and all
Encumbrances on the assets of the Acquired Subsidiaries securing such
obligations, shall be released and terminated effective concurrently with the
Closing upon payment in full of the amounts specified therein, unless, in each
case above, such release has been included in the Confirmation Order and is
effective to cause the applicable release or termination without the need for
the taking of any other steps (including any need to take steps outside of the
United States to effectuate the release of Encumbrances).

“Released Claims” has the meaning set forth in Section 9.17.

“Releasing Parties” has the meaning set forth in Section 9.17.

 

A-24



--------------------------------------------------------------------------------

“Representatives” means, in respect of any Person, such Person’s directors,
officers, employees, financial advisors, attorneys, accountants, consultants and
other advisors, agents or representatives.

“Required Information” has the meaning set forth in Section 6.13(b).

“Reverse Termination Payment” means an amount equal to one hundred five million
Dollars ($105,000,000).

“RSA” has the meaning set forth in the Recitals.

“Sanctioned Person” means at any time any Person: (i) listed on any
Sanctions-related list of designated or blocked Persons; (ii) the government of,
ordinarily resident in, or organized under the laws of a country or territory
that is the subject of comprehensive Sanctions (as of the date of this
Agreement, Cuba, Iran, North Korea, Syria, and the Crimea region); or
(iii) owned directly or indirectly, fifty percent or more (in the aggregate) or
otherwise controlled by any of the foregoing.

“Sanctions” means, collectively, the sanctions administered or enforced by the
United States Government (including, without limitation, the U.S. Department of
the Treasury’s Office of Foreign Assets Control), the United Nations Security
Council, the European Union and its member states, and Her Majesty’s Treasury.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Self-Regulatory Organization” means the National Association of Securities
Dealers, Inc., the American Stock Exchange, the National Futures Association,
the Chicago Board of Trade, the NYSE, any national securities exchange (as
defined in the Exchange Act), any other securities exchange, futures exchange,
contract market, any other exchange or corporation or similar self-regulatory
body or organization.

“Seller” has the meaning set forth in the Preamble.

“Seller Disclosure Schedule” means the disclosure schedule delivered to Buyer by
Sellers prior to the Execution Date.

“Seller Estimate” has the meaning set forth in Section 2.5(b).

“Seller Financial Advisors” has the meaning set forth in Section 3.24.

“Seller Fundamental Representations” means the representations and warranties
made by Sellers in Section 3.1(a), Section 3.2(a), Section 3.2(b),
Section 3.2(d), Section 3.2(e), Section 3.2(f), Section 3.3, Section 3.5(i),
Section 3.6 and Section 3.25.

“Seller Parent” has the meaning set forth in the Preamble.

 

A-25



--------------------------------------------------------------------------------

“Seller Parent Equity Award” has the meaning set forth in Section 3.10(k).

“Seller Plan” means any Benefit Plan that is sponsored, maintained or entered
into by a Seller or any of its Affiliates other than the Acquired Subsidiaries.

“Seller Required Approvals” means all consents, approvals, waivers,
authorizations, notices and filings designated as such and listed on
Section 3.4(a) of the Seller Disclosure Schedule.

“Settlement” has the meaning set forth in Section 5.2(c).

“Share Sellers” has the meaning set forth in the Preamble.

“Software” means any and all (i) computer programs, systems, applications and
code, including any software implementations of algorithms, models and
methodologies and any source code, object code, development and design tools,
applets, compilers and assemblers, (ii) databases and compilations, including
any and all libraries, data and collections of data whether machine readable, on
paper or otherwise, (iii) descriptions, flow-charts and other work product used
to design, plan, organize and develop any of the foregoing, (iv) technology
supporting, and the contents and audiovisual displays of, any internet sites,
and (v) documentation, other works of authorship and media, including user
manuals and training materials, in each case, embodying any of the foregoing or
on which any of the foregoing is recorded.

“Specified Jurisdictions” means those jurisdictions set forth on Annex L.

“Spin-Off Date” means October 1, 2018.

“Step 1” has the meaning set forth in Annex K.

“Subpart F Income” means “subpart F income” as defined in Section 952 of the
Code (including any amended or successor version thereof).

“Subsequent Rejection Notice” has the meaning set forth in Section 2.9(f).

“Subsidiary” means (i) any Person (a) whose securities or other ownership
interests or contractual rights having by their terms the power to elect a
majority of the board of directors or other persons performing similar functions
are owned or controlled, directly or indirectly, by Seller Parent and/or one or
more of its Subsidiaries, (b) whose business and policies Seller Parent and/or
one or more of its Subsidiaries have the power to direct or (c) for which Seller
Parent or any of its Subsidiaries acts as a general partner, managing member or
in a similar capacity. For the avoidance of doubt, neither the Joint Ventures
nor their Subsidiaries shall be considered “Subsidiaries” of Seller or any
Acquired Subsidiary.

“SwissCo” means either or both of Garrett Motion S.à.r.l. and Garrett Motion
Switzerland Holdings S.à.r.l.

“Target Net Working Capital” means negative one hundred seventy-five million
Dollars (-$175,000,000).

 

A-26



--------------------------------------------------------------------------------

“Tax Repatriation Cost” shall mean an amount equal to the sum of the products of
(i) any Cash held by an Acquired Subsidiary organized under any Specified
Jurisdiction (“Tax Repatriation Cash”) and (ii) the respective applicable
withholding tax rate in effect as of the Adjustment Time (such rates, as of the
Execution Date as set forth opposite such Specified Jurisdiction on Annex L);
provided that if the amount of Closing Date Cash is reduced as set forth in
clause (i) of the definition of Net Cash, then the amount of Tax Repatriation
Cash shall be reduced pro rata and allocated pro rata in each jurisdiction based
on the relative amount of Closing Date Cash in such jurisdiction.

“Tax Returns” means all reports, declarations, claims for refund, returns or
information returns or statements filed or required to be filed with respect to
Taxes, including any schedules or attachments thereto and any amendments
thereof.

“Tax Sharing Agreement” has the meaning set forth in Section 3.9(e).

“Taxes” means (i) all federal, state or local and all foreign taxes, including
income, gross receipts, windfall profits, value added, property, production,
sales, use, duty, license, excise, franchise, employment, withholding or similar
taxes, fees, levies or other like assessment or charge of any kind whatsoever,
together with any interest, additions or penalties with respect thereto and any
interest in respect of such additions or penalties, and any liability for any of
the foregoing as transferee or successor, and (ii) in the case of any Acquired
Subsidiary, liability for the payment of any amount of the type described in
clause (i) as a result of being or having been before the Closing a member of an
affiliated, consolidated, combined, unitary or similar group, or a party to any
agreement or arrangement, as a result of which liability of such Acquired
Subsidiary is determined or taken into account with reference to the activities
of any other Person.

“Termination Payment” means sixty three million Dollars ($63,000,000).

“Tested Income” means “tested income” as defined in Section 951A of the Code
(including any amended or successor version thereof).

“TopCos” has the meaning set forth in the Recitals.

“Transaction” means the purchase and sale of the Acquired Assets and the
assumption of the Assumed Liabilities pursuant to this Agreement.

“Transaction Document” means this Agreement, the Equity Commitment Letter, the
Debt Commitment Letter, the Limited Guarantee, the Escrow Agreement, the U.S.
Equity Transfer Agreement, the Non-U.S. Share Transfer Agreement, the Bill of
Sale, the certificate to be delivered pursuant to Section 7.2(d) and the
certificate to be delivered pursuant to Section 7.3(c).

“Transaction Expenses” means, without duplication, the aggregate amount of
(i) all fees, costs and expenses of the Acquired Subsidiaries or otherwise
included in the Assumed Liabilities, including pursuant to Contracts entered
into at or prior to the Closing (including the fees, costs and expenses of any
financial advisor, legal counsel, accountant, agent, auditor, broker, expert or
other advisor or consultant retained by or on behalf of the Acquired

 

A-27



--------------------------------------------------------------------------------

Subsidiaries), arising out of or in connection with this Agreement, the
Transaction, the Bankruptcy Cases (including any related ancillary proceedings),
the RSA or any “debtor-in-possession” financing (including the
Debtor-in-Possession Facility), plus (ii) an amount equal to 50% of any amounts
payable to the Escrow Agent in connection with the Transaction, plus (iii) any
Change of Control Payments, whether payable at or following the Closing, in each
case calculated as of the Adjustment Time; provided that (i) if any liabilities
meet the definition of both Indebtedness and Transaction Expenses, such
liabilities shall be included in Indebtedness for the purposes of determining
the Purchase Price and (ii) if any liabilities meet the definition of both
Current Liabilities and Transaction Expenses, such liabilities shall be included
in Transaction Expenses for the purposes of determining the Purchase Price. For
the avoidance of doubt, Transaction Expenses shall include the Professional Fee
Escrow Amount.

“Transfer Taxes” has the meaning set forth in Section 6.4(c).

“Treasury Regulations” means the regulations promulgated by the U.S. Department
of the Treasury under the Code, including proposed and temporary regulations.

“UKCo” means Garrett TS Ltd.

“U.S. Benefit Plan” means any Benefit Plan that covers Employees located
primarily within the United States.

“U.S. Equity” has the meaning set forth in the Recitals.

“U.S. Equity Transfer Agreement” means the U.S. equity transfer agreement in all
material respects in the form attached hereto as Exhibit 3.

“U.S. GAAP” means United States generally accepted accounting principles.

“U.S. Share Seller” has the meaning set forth in the Preamble.

“U.S. Shares” has the meaning set forth in the Recitals.

“U.S. TopCo” has the meaning set forth in the Recitals.

“U.S. TopCo LLC” has the meaning set forth in Annex K.

“Virtual Data Room” means the virtual data room maintained by Intralinks in
connection with the Transaction containing documents and information relating to
the Business, the Acquired Subsidiaries and the Acquired Assets, and made
available in electronic form to Buyer and its Representatives.

“WARN” means the Worker Adjustment and Retraining Notification Act and any
comparable foreign, state or local law.

 

A-28



--------------------------------------------------------------------------------

Annex B

Acquired Subsidiaries

 

Acquired Subsidiary

  

Jurisdiction of Organization

  

Equity Ownership

BRH LLC    Delaware    100% held by Garrett Transportation I Inc. Calvari
Limited    Ireland    100% held by Garrett Motion Ireland A Limited COM DEV
Investments Ltd.    United Kingdom    100% held by Garrett Motion S.à.r.l.
Switzerland Friction Materials LLC    United States    100% held by Garrett
Transportation I Inc. Garrett Borrowing LLC    United States    100% held by
Garrett LX III S.à.r.l. Garrett Finances S.N.C.    France   

99% held by Garrett Motion France S.A.S.

1% held by Garrett Motion France C.S.A.

Garrett Holding Company S.à.r.l.    Switzerland    100% held by Garrett Motion
S.à.r.l. Garrett LX I S.à.r.l.    Luxembourg    100% held by Garrett ASASCO Inc.
Garrett LX II S.à.r.l.    Luxembourg    100% held by Garrett LX I S.à.r.l.
Garrett LX III S.à.r.l.    Luxembourg    100% held by Garrett LX II S.à.r.l.
Garrett Motion (Thailand) Co. Ltd.    Thailand   

99.99644444% held by Garrett Motion LLC

0.00177778% held by BRH LLC

0.00177778% held by Friction Materials LLC

Garrett Motion Australia Pty Limited    Australia    100% held by Garrett Motion
S.à.r.l. Garrett Motion Automotive Research Mexico S. de R.L. de C.V    Mexico
  

99.96666667% held by Garrett Motion S.à.r.l.

0.03333333% held by Garrett Transportation Systems Ltd. (UK)

Garrett Motion Bermuda Ltd.    Bermuda    100% held by Garrett Motion S.à.r.l.
Garrett Motion Czech Republic s.r.o.    Czech Republic    100% held by Garrett
Motion S.à.r.l. Garrett Motion Engineering Solutions Private Limited    India   

99.65367606% held by Garrett Motion Technologies (India) Private Limited

0.34632394% held by Garrett TS Ltd



--------------------------------------------------------------------------------

Acquired Subsidiary

  

Jurisdiction of Organization

  

Equity Ownership

Garrett Motion France A.S.A.S.    France    100% held by Garrett Motion France
C.S.A. Garrett Motion France B S.A.S.    France    100% held by Garrett Motion
France C.S.A. Garrett Motion France C.S.A.    France   

99.9999743% held by Garrett Motion S.à.r.l.

0.0000257% held by Garrett Transportation Systems Ltd. (UK)

Garrett Motion France S.A.S.    France    100% held by Garrett Motion France
C.S.A. Garrett Motion Germany GmbH    Germany    100% held by Garrett Motion
S.à.r.l. Garrett Motion Industria Automotiva Brasil Ltda    Brazil   

64.61003505% held by BRH LLC

35.38996495% held by Garrett Motion Sàrl

Garrett Motion International Services SRL    Romania   

98.80478088% held by Garrett Transportation I Inc.

1.19521912% held by Friction Materials LLC

Garrett Motion Ireland A Limited    Ireland    100% held by Garrett Motion
S.à.r.l. Garrett Motion Ireland B Limited    Ireland    100% held by Calvari
Limited Garrett Motion Ireland C Limited    Ireland    100% held by Garrett
Motion Ireland B Limited Garrett Motion Ireland Limited    Ireland    100% held
by Garrett Motion Ireland A Limited Garrett Motion Italia S.r.l.    Italy   
100% held by Garrett Motion S.à.r.l. Garrett Motion Japan, Inc.    Japan    100%
held by Garrett Transportation Systems Ltd. (UK) Garrett Motion Korea Ltd.   
Republic of Korea    100% held by Garrett Transportation Systems Ltd. (UK)
Garrett Motion LLC    United States    100% held by Garrett Motion S.à.r.l.
Garrett Motion Mexico S.A. de C.V    Mexico   

99.99998124% held by Garrett Motion S.à.r.l.

0.00001876% held by Garrett Transportation Systems Ltd. (UK)

 

B-2



--------------------------------------------------------------------------------

Acquired Subsidiary

  

Jurisdiction of Organization

  

Equity Ownership

Garrett Motion Portugal, Unipessoal, Lda    Portugal    100% held by Garrett TS
Ltd. Garrett Motion Romania S.r.l.    Romania   

99.9980217% held by Garrett Motion S.à.r.l.

0.0019783% held by Garrett Transportation I Inc.

Garrett Motion S.à.r.l.    Switzerland    100% held by Garrett Motion
Switzerland Holdings S.à.r.l. Garrett Motion Slovakia s.r.o.    Slovak Republic
  

99.978602% held by Garrett TS Ltd.

0.021398% held by Garrett Transportation I Inc.

Garrett Motion Spain, S.A.    Spain    100% held by Garrett Motion S.à.r.l.
Garrett Motion Switzerland Holdings S.à.r.l.    Switzerland    100% held by
Garrett TS Ltd. Garrett Motion Technologies (India) Private Limited    India   
99.40061548% held by Garrett Motion Sàrl 0.59938452% held by Garrett Motion
Bermuda Ltd. Garrett Motion UK A Limited    United Kingdom    100% held by
Garrett Motion UK C Limited Garrett Motion UK B Limited    United Kingdom   
100% held by Garrett Motion S.à.r.l. Garrett Motion UK C Limited    United
Kingdom    100% held by Garrett Motion S.à.r.l. Garrett Motion UK D Limited   
United Kingdom    100% held by Garrett Motion S.à.r.l. Garrett Motion UK Limited
   United Kingdom    100% held by Garrett Motion UK D Limited Garrett
Transportation I Inc.    United States    100% held by Garrett Motion Holdings
Inc. Garrett Transportation Systems Ltd. (Thailand)    Thailand   

99.99919355% held by Garrett Transportation I Inc.

0.00016129% held by BRH LLC

0.00016129% held by Friction Materials LLC

Garrett Transportation Systems Ltd. (UK)    United Kingdom    100% held by
Garrett Motion S.à.r.l. Garrett Transportation Systems UK II Ltd    United
Kingdom    100% held by Garrett Motion S.à.r.l. Garrett TS Ltd.    United
Kingdom    100% held by Garrett LX III S.à.r.l.

 

B-3



--------------------------------------------------------------------------------

Acquired Subsidiary

  

Jurisdiction of Organization

  

Equity Ownership

Garrett Turbo Ltd.    United Kingdom    100% held by Garrett Motion S.à.r.l.
Honeywell Automotive Parts Services (Shanghai) Co., Ltd.    China    100% held
by Honeywell Transportation Investment (China) Co., Ltd. Honeywell
Transportation Investment (China) Co., Ltd.    China    100% held by Garrett
Motion S.à.r.l. Switzerland Honeywell Turbo Technologies (Wuhan) Co., Ltd.   
China    100% held by Honeywell Transportation Investment (China) Co., Ltd. OOO
Garrett Transportation Systems    Russia   

75% held by Garrett Transportation I Inc.

25% held by Friction Materials LLC

 

B-4



--------------------------------------------------------------------------------

Annex C

Acquired Assets

“Acquired Assets” means (a) the Acquired Equity and (b) except to the extent
included in any Excluded Assets, any properties, assets, rights, privileges and
interests of the Sellers or any of their respective Subsidiaries (including in
properties, assets, rights, privileges and interests held by the Acquired
Subsidiaries) of every kind and description, wherever located, whether real,
personal or mixed, tangible, or intangible, including the following:

(i)    Acquired Accounts Receivable;

(ii)    Acquired Benefit Plans;

(iii)    Acquired Books and Records; provided that Sellers may retain copies of
any of the Acquired Books and Records to the extent required by Law;

(iv)    Acquired Contracts (and related purchase orders);

(v)    Business Employees’ Records;

(vi)    Acquired Fixtures and Equipment;

(vii)    Acquired Intellectual Property;

(viii)    Acquired Inventory;

(ix)    Acquired IT Assets;

(x)    Acquired Leases;

(xi)    Acquired Owned Real Property;

(xii)    all causes of action, lawsuits, judgments, claims and demands of any
nature available to or being pursued by Sellers or any of their respective
Affiliates, whether arising by way of counterclaim or otherwise, except the
Honeywell Claims;

(xiii)    all Avoidance Actions, except the Honeywell Claims;

(xiv)    all rights (but not any obligations) under non-disclosure or
confidentiality, non-compete or non-solicitation Contracts with current and
former Employees and agents of Sellers or with third parties;

(xv)    all credits, prepaid expenses, refunds, deferred charges, advance
payments, deposits (including customer deposits and security deposits), prepaid
items and duties;

(xvi)    to the extent their transfer is permitted by Law, all Governmental
Authorizations and Non-Governmental Authorizations and all applications
therefor;

(xvii)    all guaranties, indemnities and similar rights in favor of Sellers or
any of their respective Affiliates;



--------------------------------------------------------------------------------

(xviii)    to the extent transferrable, all express or implied warranties
related to any of the foregoing;

(xix)    any rights under non-disclosure, confidentiality, exclusivity or
similar Contracts entered into in connection with this Transaction;

(xx)    Insurance Policies (other than those Insurance Policies described in
Section 6.10(b)), and claims and rights thereunder, including in respect of any
damage to or loss of the Business as a result of events or circumstances
occurring prior to the Closing Date;

(xxi)    all claims and rights under those Insurance Policies described in
Section 6.10(b) in respect of any damage to or loss of the Business as a result
of events or circumstances occurring on or prior to the Closing Date; and

(xxii)    all Tax assets (including duty and Tax refunds and prepayments).

 

C-2



--------------------------------------------------------------------------------

Annex D

Excluded Assets

“Excluded Assets” means, other than the Acquired Equity, the following:

(i)    all documents, written files, papers, books, reports and records (A) to
the extent solely related to any of the other Excluded Assets or Excluded
Liabilities; and (B) all minute books, Organizational Documents, stock registers
and such other books and records of Sellers and the corporate seal of Sellers;
provided that, to the extent not prohibited by applicable Law, Buyer shall have
the right to make copies of any portions of such documents;

(ii)    all documents, written files, papers, books, reports and records
prepared or received by Sellers or any of their respective Affiliates or
Representatives relating to the sale (or potential sale) of the Acquired Assets
and/or the Excluded Assets (whether to Buyer or any other Person(s)), this
Agreement, or the Transaction, including (A) all bids and expressions of
interest received from third parties with respect to the acquisition of any of
Sellers’ businesses or assets and (B) all privileged materials, documents and
records of Sellers related thereto;

(iii)    all documents, written files, papers, books, reports and records
relating to the Bankruptcy Case and not relating to the Business;

(iv)    subject to clause (xxi) of Annex C and Section 6.10(b), all director and
officer insurance policies of Sellers, and all rights and benefits of any nature
of Sellers with respect thereto, including all insurance recoveries thereunder
and rights to assert claims with respect to any such insurance recoveries, in
each case, to the extent payable to or on behalf of, or in respect of amounts
payable by Sellers or any of the Affiliates to, any individuals covered by such
policies;

(v)    all Tax assets (including duty and tax refunds and prepayments) of
Sellers (except for any such Tax assets attributable or related to the Acquired
Subsidiaries, the Acquired Assets or the Business);

(vi)    all Tax Returns of Sellers or any of their respective Affiliates and all
documents, written files, papers, books, reports and records (including working
papers) related thereto (except for any such Tax Returns attributable or related
to the Acquired Subsidiaries, the Acquired Assets or the Business);

(vii)    all rights, claims and causes of action to the extent solely relating
to any Excluded Asset (and not relating to the Business, the Acquired Assets or
the Assumed Liabilities);

(viii)    the Honeywell Claims (except, if the SDA is designated as an
Additional Assumed Contract, claims arising with respect to performance
thereunder after the Closing);

(ix)    all shares of capital stock of Sellers or other equity interests of
Sellers or securities convertible into or exchangeable or exercisable for shares
of capital stock of Sellers or other equity interests of Sellers;

(x)    all retainers or similar prepaid amounts paid to the accountants,
attorneys, consultants, advisors, investment bankers or other professional
service providers of Sellers or any of the Acquired Subsidiaries in connection
with the Transaction Expenses;



--------------------------------------------------------------------------------

(xi)    all Rejected Debtor Contracts and the Honeywell Agreements;

(xii)    all Contracts with agents, brokers, finders, investment bankers,
financial advisors or similar Persons, including those with the Seller Financial
Advisors;

(xiii)    all cash and cash equivalents of Sellers and all bank accounts of
Sellers;

(xiv)    New York Stock Exchange Listing Agreement for Domestic Company Equity
Securities, between Seller Parent and the New York Stock Exchange, dated as of
August 21, 2018;

(xv)    the Transfer Agent Services Agreement, between Seller Parent and
Equiniti Trust Company;

(xvi)    all indemnification Contracts with directors, officers or employees of
Sellers or their Subsidiaries;

(xvii)    those Insurance Policies described in Section 6.10(b);

(xviii)    the RSA; and

(xix)    all rights of Sellers under or arising from this Agreement.

 

D-2



--------------------------------------------------------------------------------

Annex E

Assumed Liabilities

“Assumed Liabilities” means, except to the extent included within any Excluded
Liabilities, all the following Liabilities of Seller Parent or any of its
Subsidiaries (other than the Acquired Subsidiaries):

(i)    all Liabilities of the Business under the Closing Assumed Contracts
(including all Cure Costs in connection with the assumption of the Closing
Assumed Contracts);

(ii)    all Liabilities resulting from the rejection by Sellers or the Debtor
Acquired Subsidiaries of a Contract (other than with a Non-Continuing Party)
pursuant to Section 2.9(f); and

(iii)    all Liabilities that Buyer has expressly agreed to assume under this
Agreement.

For the avoidance of doubt, to the extent the definitions of “Assumed
Liabilities” and/or “Excluded Liabilities” in this Agreement conflict with the
definitions contained in Exhibit 2, the definitions of Assumed Liabilities
and/or Excluded Liabilities, as applicable, under this Agreement will control
for all purposes herein (including for purposes of the definition of the Plan).



--------------------------------------------------------------------------------

Annex F

Excluded Liabilities

“Excluded Liabilities” means all Liabilities of Seller Parent or any of its
Subsidiaries (including the Acquired Subsidiaries) (whether accruing before, on
or after the Closing Date, whether known or unknown, fixed or contingent,
asserted or unasserted) other than the Assumed Liabilities, and including:

(i)    all Liabilities arising under or related to the Honeywell Agreements;

(ii)    all Liabilities arising out of or relating to or otherwise in respect of
the Honeywell Claims or any other Litigation involving Honeywell or any of its
Affiliates, and all Liabilities to Honeywell or any of its Affiliates (other
than Liabilities arising under the Acquired Contracts);

(iii)    all Liabilities arising under (or as a result of the rejection of) any
Rejected Debtor Contract as of the Execution Date (i.e., those set forth on
Annex J);

(iv)    all Liabilities (other than the 503(b) Expenses) resulting from the
rejection by Sellers or the Debtor Acquired Subsidiaries of any Contract with a
Non-Continuing Party that becomes a Rejected Debtor Contract following the
Execution Date pursuant to Section 2.9(f);

(v)    all Liabilities relating to any Excluded Asset, except for such
Liabilities resulting from the rejection by Sellers or the Debtor Acquired
Subsidiaries of a Contract (other than with a Non-Continuing Party) pursuant to
Section 2.9(f);

(vi)    all Tax Liabilities of (x) Sellers, (y) their respective Subsidiaries
(other than the Acquired Subsidiaries) and (z) the Acquired Subsidiaries to the
extent disallowed as a result of actions taken in accordance with
Section 6.4(f)(i)(A)-(D);

(vii)    all Liabilities and obligations related to compliance under the
Securities Act, the Exchange Act and other applicable securities Laws, including
with respect to the filing (or failure to file) of any Public Filings;

(viii)    all Liabilities arising under the Prepetition Credit Agreement;

(ix)    all Liabilities arising under the Prepetition Notes;

(x)    all Liabilities arising under any debtor-in-possession financing,
including the Debtor-in-Possession Facility;

(xi)    all Liabilities arising under any Indebtedness for borrowed money of
Sellers and their respective Subsidiaries (other than the Acquired
Subsidiaries);

(xii)    all Liabilities arising under any interest rate protection agreements,
foreign currency exchange agreements, forward contracts or other interest,
exchange rate, commodity hedging or swap agreements related to the Prepetition
Credit Agreement, Prepetition Notes and Debtor-in-Possession Facility (or
otherwise of Sellers and their respective Subsidiaries (other than the Acquired
Subsidiaries));



--------------------------------------------------------------------------------

(xiii)    all Liabilities arising from the termination of the former employee of
the Business referred to as BOC;

(xiv)    all claims, costs and expenses incurred by Sellers or the Acquired
Subsidiaries in connection with Litigation against Sellers or any of their
respective Representatives in connection with Sellers’ decision to enter into
the Transaction or the Transaction Documents;

(xv)    all Liabilities under (A) any equity award or equity-linked award
(including any performance cash units or similar instruments) or (B) any Equity
Security of any Seller;

(xvi)    all claims, costs and expenses incurred by the Acquired Subsidiaries in
connection with the initiation or conduct of the Bankruptcy Cases by the Debtors
(unless taken into account in the calculation of Transaction Expenses),
including all Liabilities arising out of the consummation of the Plan (including
any distributions or other actions taken by any of Sellers, their bankruptcy
estates (whether existing as of the Execution Date or arising in the future,
including all actions arising under Chapter 5 of the Bankruptcy Code) or
Acquired Subsidiaries in connection with the Plan);

(xvii)    all Liabilities arising under indemnification obligations under
Contracts (or Organizational Documents of Sellers or their Subsidiaries (other
than Acquired Subsidiaries)) with directors, officers or employees of Sellers or
their Subsidiaries;

(xviii)    all Liabilities relating to any non-compliance by Sellers or Buyer or
their respective Affiliates (including the Acquired Subsidiaries) with any
applicable “bulk sales,” “bulk transfer” and similar Laws;

(xix)    the costs and expenses relating to the Insurance Policies described in
Section 6.10(b);

(xx)    all Liabilities in respect of severance that become payable to a Covered
Employee arising from a Qualifying Good Reason Termination; and

(xxi)    all Liabilities arising under the RSA.

 

F-2



--------------------------------------------------------------------------------

Annex G

Allocation of Purchase Price

(a)    The portion of the Purchase Price allocated to the U.S. Equity shall be
two hundred fourteen million Dollars ($214,000,000), subject to adjustment to
reflect (x) any of the matters included in (ii) – (v) of the definition of
“Purchase Price” which (A) were reflected in the calculation of the Purchase
Price (as determined in accordance with Section 2.13) and (B) were directly
attributable to the U.S. Equity and (y) the net intercompany positions set forth
below. The intercompany payables and receivables below shall only be used for
purposes of allocating the U.S. Purchase Price and Non-U.S. Purchase Price;
provided that in any case the net effect of including such intercompany payables
and receivables on the Purchase Price shall be $0. In addition, any Liabilities
of U.S. Topco or U.S. Topco LLC that are taken into account as amounts realized
for U.S. federal income tax purposes shall be allocated to the U.S. Equity. For
purposes of this Annex G, in the event that Buyer makes an Asset Sale Election,
references herein to “U.S. Equity” shall refer to the assets acquired pursuant
to such election.

 

Intracompany Accounts Receivable

     41142100  

Intracompany A/R & A/P Out of Balance

     41164100  

Intracompany Accounts Payable

     42121000  

Intracompany Notes Receivable

     41142225  

Interco/Intraco Suspense/Dispute

     41177100  

Unbilled Interco/Intraco Receivables

     41177500  

Intraco OOB - Intraco Debt

     41272000  

Intracompany Notes & Interest

     42131000  

Intraco OOB - Intraco Notes Pay/Rec

     42173100  

(b)    The portion of the Purchase Price allocated to the Acquired Assets
(excluding Acquired Shares) shall be determined by a third party valuation of
the Acquired Assets (excluding the Acquired Shares). Seller Parent and Buyer
shall mutually agree and retain the Independent Accountant to perform such third
party valuation. All fees incurred to obtain a third-party valuation pursuant to
shall be split evenly between Seller Parent and Buyer. Seller Parent and Buyer
agree that the third party valuation performed by the Independent Accountant
shall be used for purposes of allocating the Purchase Price to the Acquired
Assets (excluding the Acquired Shares).

(c)    The portion of the Purchase Price (and other Liabilities taken into
account for purposes of Section 1060 of the Code) which has not been allocated
pursuant to (a) and (b) above shall be allocated to the Non-U.S. Shares. For the
avoidance of doubt, the Funded Debt Repayment Amount shall be allocated as a
Liability to the Non-U.S. Shares.



--------------------------------------------------------------------------------

Annex H

Form of Seller Estimate and Post-Closing Statement

Notes: In the event of any conflict or inconsistency between this Annex H and
the Agreement or any of the definitions set forth therein, the terms and
definitions set forth in the Agreement shall prevail. As set forth in this Annex
H (Illustrative Purchase Price Calculation), the Base Purchase Price as
allocated to the U.S. Purchase Price and Non-U.S. Purchase Price below is
illustrative only and shall not be determinative of the allocation between the
U.S. Purchase Price and Non-U.S. Purchase Price pursuant to Section 2.12 and
Annex G (Allocation of Purchase Price). The allocated amounts set forth below
have been prepared in accordance with the methodology set forth in paragraph
(a) of Annex G (Allocation of Purchase Price), and reflect the impact of net
intercompany positions among U.S. Topco Acquired Subsidiaries, on the one hand,
and any Non-U.S. TopCo Acquired Subsidiaries, on the other hand, as of June 30,
2020. For the avoidance of doubt, the aggregate Purchase Price is calculated
without reference to the U.S. Purchase Price and Non-U.S. Purchase Price and the
impact of net intercompany positions between Acquired Subsidiaries on the
aggregate Purchase Price shall be $0.



--------------------------------------------------------------------------------

($ millions)

  U.S. Purchase
Price     Non-U.S.
Purchase Price     Acquired Assets
Purchase Price     Purchase Price   (A) Base Purchase Price (see Annex G)      
    2,100   (B) Target Net Working Capital           (175 )  (+) Current Assets
(see Exhibit 1 to this Annex I))         (+) Net Accounts Receivable Factoring
(ex. Discounted Promissory Notes)         (-) Current Liabilities (see Exhibit 2
to this Annex I)         (C) Net Working Capital         (D) Net Working Capital
Adjustment (C-B)         (E) Net Working Capital Adjustment (C-B) (max. +/-$50m)
        (F) Cash         Closing Date Cash in China         (+) Closing Date
Cash in China in excess of $50m         (+) Closing Date Cash in China below
$20m         Closing Date Cash in South Korea         (+) Closing Date Cash in
South Korea above $10m         (+) Closing Date Cash in South Korea below $6m  
      (+) Closing Date Cash in Brazil         (+) Closing Date Cash in India    
    (G) Net Cash Adjustment         (H) Closing Date Cash (after Net Cash
Adjustment) (F-G)        
(I) Cap on Closing Date Cash ($120m minus Closing Date Cash in Brazil and India)
        (-) Closing Date Brazil Cash         (-) Closing Date India Cash        
(J) Closing Date Cash         (+) Borrowed Money         (+) Net Hedging
Liabilities         (+) Capital Lease Liabilities         (+) Deferred
Liabilities         (+) Reimbursement Liabilities         (+) Conditional Sale
Liabilities         (+) Penalties         (+) Accrued But Unpaid Dividends      
  (+) Net Accounts Receivable Factoring (ex. Discounted Promissory Notes)      
  (+) Leakage         (+) Guarantees / Encumbrances         (+) Other
Indebtedness         (K) Indebtedness         (+) U.S. and Irish Pensions
Obligations         (+) Uncertain Tax Positions         Discounted Promissory
Notes Balance Outstanding (Threshold Test Below)        
(+) Discounted Promissory Notes > $30m (+/-$50m Target Net Working Capital)    
    (+) Tax Repatriation Costs         (+) Unpaid Korea Settlement Amount      
  (+) Brazilian Tax Exposure         (L) Closing Date Indebtedness (K+ Sub-L
Categories)         (M) Net Cash (J-L)         (+) 50% of Escrow Agent Fees    
    (+) Change of Control Payments         (+) Professional Fee Escrow Amount  
      (+) Other Transaction Expenses         (N) Transaction Expenses        
(O) Closing Purchase Price (A+E+M-N)         (P) Estimated Purchase Price      
  Positive Purchase Price Adjustment Amount / (Negative Purchase Price
Adjustment Amount) (O-P)         1        

 

1 

Last row will only be included in the Post-Closing Statement.



--------------------------------------------------------------------------------

Annex I

Illustrative Purchase Price Calculation

(as of June 30, 2020)

Notes: In the event of any conflict or inconsistency between this Annex I and
the Agreement or any of the definitions set forth therein, the terms and
definitions set forth in the Agreement shall prevail. As set forth in this Annex
I (Illustrative Purchase Price Calculation), the Base Purchase Price as
allocated to the U.S. Purchase Price and Non-U.S. Purchase Price below is
illustrative only and shall not be determinative of the allocation between the
U.S. Purchase Price and Non-U.S. Purchase Price pursuant to Section 2.12 and
Annex G (Allocation of Purchase Price). The allocated amounts set forth below
have been prepared in accordance with the methodology set forth in paragraph
(a) of Annex G (Allocation of Purchase Price), and reflect the impact of net
intercompany positions among U.S. Topco Acquired Subsidiaries, on the one hand,
and any Non-U.S. TopCo Acquired Subsidiaries, on the other hand, as of June 30,
2020. For the avoidance of doubt, the aggregate Purchase Price is calculated
without reference to the U.S. Purchase Price and Non-U.S. Purchase Price and the
impact of net intercompany positions between Acquired Subsidiaries on the
aggregate Purchase Price shall be $0.



--------------------------------------------------------------------------------

($ millions)

  U.S. Purchase
Price     Non-U.S.
Purchase Price     Acquired Assets
Purchase Price     Purchase Price   (A) Base Purchase Price (see Annex G)    
199       1,901       0       2,100   (B) Target Net Working Capital     (79 ) 
    (96 )        (175 )  (+) Current Assets (see Exhibit 1 to this Annex I))    
80       748         828   (+) Net Accounts Receivable Factoring (ex. Discounted
Promissory Notes)     0       35         35   (-) Current Liabilities (see
Exhibit 2 to this Annex I)     49       915         964   (C) Net Working
Capital     31       (132 )        (101 )  (D) Net Working Capital Adjustment
(C-B)     110       (36 )        74   (E) Net Working Capital Adjustment (C-B)
(max. +/-$50m)     74       (24 )        50   (F) Cash     4       125        
129   Closing Date Cash in China     0       47         47   (+) Closing Date
Cash in China in excess of $50m     0       0         0   (+) Closing Date Cash
in China below $20m     0       0         0   Closing Date Cash in South Korea  
  0       14         14   (+) Closing Date Cash in South Korea above $10m     0
      4         4   (+) Closing Date Cash in South Korea below $6m     0       0
        0   (+) Closing Date Cash in Brazil     2       0         2   (+)
Closing Date Cash in India     0       3         3   (G) Net Cash Adjustment    
2       7         9   (H) Closing Date Cash (after Net Cash Adjustment) (F-G)  
  2       118         120  
(I) Cap on Closing Date Cash ($120m minus Closing Date Cash in Brazil and India)
    2       118         120   (-) Closing Date Brazil Cash     2       0        
2   (-) Closing Date India Cash     0       3         3   (J) Closing Date Cash
    0       115         115   (+) Borrowed Money     4       0         4   (+)
Net Hedging Liabilities     0       3         3   (+) Capital Lease Liabilities
    0       0         0   (+) Deferred Liabilities     0       0         0   (+)
Reimbursement Liabilities     0       0         0   (+) Conditional Sale
Liabilities     0       0         0   (+) Penalties     0       0         0  
(+) Accrued But Unpaid Dividends     0       0         0   (+) Net Accounts
Receivable Factoring (ex. Discounted Promissory Notes)     0       35         35
  (+) Leakage     0       0         0   (+) Guarantees / Encumbrances     0    
  0         0   (+) Other Indebtedness     0       0         0   (K)
Indebtedness     4       38         42   (+) U.S. and Irish Pensions Obligations
    3       39         42   (+) Uncertain Tax Positions     6       59        
65   Discounted Promissory Notes Balance Outstanding (Threshold Test Below)    
0       30         30   (+) Discounted Promissory Notes > $30m (+/- $50m Target
Net Working Capital)     0       0         0   (+) Tax Repatriation Costs     0
      5         5   (+) Unpaid Korea Settlement Amount     0       7         7  
(+) Brazilian Tax Exposure     0       0         0   (L) Closing Date
Indebtedness (K+ Sub-L Categories)     13       148         161   (M) Net Cash
(J-L)     (13 )      (33 )        (46 )  (+) 50% of Escrow Agent Fees     0    
  0         0   (+) Change of Control Payments     0       0         0   (+)
Professional Fee Escrow Amount     0       0         0   (+) Other Transaction
Expenses     0       0         0   (N) Transaction Expenses     0       0      
  0   Estimated Purchase Price (A+E+M-N)     260       1,844         2,104  



--------------------------------------------------------------------------------

Exhibit 1

to Annex I

Included Current Assets2

 

Included Current Assets

 

Account Description

   Acct. #     

Account Description

   Acct. #  

Trade Accounts Receivable

     41131100      WIP      41162000  

Trade A/R Accrual

     41131110      Finished Goods - Base      41163100  

Sales Returns Allowance

     41133140      Finished Goods - Consigned Out      41163300  

Unbilled Accounts Receivable

     41131150      Inventory in Transit      41164000  

Trade Notes Receivable

     41131200      Contracts in Progress      41166100  

Employee Receivables

     41132100      Contracts in Progress E&O      41166300  

Returnable Deposits - Current

     41132110      Prepaid Insurance      41171000  

VAT Taxes Receivable

     41132200      Prepaid Property Taxes      41172000  

All Other Taxes Receivable

     41132210      Other Prepaid Taxes      41172100  

Due from State Local Foreign Govt

     41132400      Prepaid Rent      41173000  

Due from Vendors Carriers & Insurance

     41132700      Prepaid Utilities and Phone      41173100  

Customer Contribution in Progress

     41132710      Cust Funded Tooling in Progress      41174100  

Customer Contribution Unbilled

     41132720      Cust Funded Prepaid Engineering Expense      41174300  

Scrap Sales Receivable

     41132750      Prepayments to Suppliers      41132600  

Other Receivables

     41132800      Prepaid Pension Cost      41175000  

Sundry Notes Receivable

     41132810      Prepaid Advertising      41177300  

Res for Trade A/R and N/R - Current

     41133100      Prepaid Software License/Maintenance Fee      41177700  

Reserve for Sundry Receivables

     41133200      Other Prepaid and Current Assets      41178000  

LCM Reserve

     41165100      Current Business Win Customer Pricing Assets      41178001  

E&O Reserve

     41165300      Prototype Receivables      41132650  

E&O Reserve - MRO

     41165310      Short Pay/Debit Note Allowance      41133120  

Shrinkage/Cycle Count Reserve

     41165400      Promotional Allowance      41133110  

Interco Profit in Ending Inventory

     41165500      Cash Discount Allowance      41133130  

FIFO Reserve

     41165600      Finished Goods - Purchased      41163250  

Raw Materials - Base

     41161100      Finished Goods - In Transit      41163400  

Raw Materials - Inbound Freight

     41161210      Packaging Materials      41164200  

Raw Materials - In-Transit

     41161240      Cust Funded Tooling Payments      41174200  

Raw Materials - Supplies Inventory/MRO

     41161300        

 

2 

Current Assets will continue to be recorded in the Ordinary Course, including
with respect to Account Number.



--------------------------------------------------------------------------------

Exhibit 2

to Annex I

Included Current Liabilities3

 

Included Current Liabilities

 

Account Description

   Acct. #     

Account Description

   Acct. #  

Trade A/P - Capital Spending

     42110500      Accrued Utilities      42172600  

Trade A/P - Inv, MRO & Other

     42110600      Accrued Cores      42172610  

Trade Notes Payable

     42112000      Other Accrued Expense      42172700  

Trade A/P Accrual

     42113000      Freight Accrual      42172800  

Other Accounts Payable

     42114000      Operating lease liability - ST      42182500  

Sales & Use Taxes Payable

     42154100      Accrued Payroll      42170100  

VAT Payable

     42171110      Employer Payroll Taxes      42170200  

Real Estate Taxes Payable

     42154300      Employee Payroll Taxes      42170300  

Other Taxes, Customs & Duties

     42171100      Incentive Compensation Plan (ICP)      42170400  

Warranty - General Reserve

     42170900      Management Incentive Plan (MIP)      42170450  

Warranty - Specific Product Complain

     42171000      Local Non-Sales Incentive Plan      42170500  

Special Liab - Severance (Repo)

     42171200      Commissions/Sales Incentive plan      42170550  

Special Liab - Exit Cost (Repo)

     42171300      Vacation      42170600  

Special Liab - Asbestos Reserve

     42171320      Holiday      42170700  

Special Liab - Environ. Remediation

     42171330      Other Payroll Deductions      42170800  

Special Liab - Litigation Reserve

     42171340      Customer Advances      42167100  

401(K)

     42171600      Customer Funded Engineering Advances      42173300  

Quick Savings Advanced Payments

     42171860      Deferred Revenue      42167200  

Legal & Audit Fees

     42171900      Customer Pricing Reserve      42171700  

Pension Costs

     42172100      Workmen’s Compensation Reserve      42172010  

Rent

     42172200      Other Reserves      42171400  

Royalties

     42172300      Self Funded Restructuring      42171370  

Third-party Commissions

     42172400      Accrued Customer Spending      42171850  

Insurance

     42172500        

  

 

3 

Current Liabilities will continue to be recorded in the Ordinary Course,
including with respect to Account Number.

 

K-2



--------------------------------------------------------------------------------

Exhibit 3

to Annex I

Excluded Current Assets4

 

Excluded Current Assets

 

Account Description

   Acct. #  

Cash in Bank

     41110100  

Cash in Transit

     41110120  

Marketable Securities > 90 days

     41121000  

Marketable Securities < or equal to 90 Days

     41110200  

Unmatured FX Hedge - Assets

     41190110  

Hedge Receivables - FX

     41132760  

Unmatured Forward or Futures Contracts - Assets

     41190120  

Non-US Income Tax Receivable

     41153000  

State Income Tax Receivable

     41152000  

Non-US Current Deferred Tax Asset

     41183000  

US Federal Income Tax Receivable

     41151000  

 

4 

Current Assets will continue to be recorded in the Ordinary Course, including
with respect to Account Number.

 

K-3



--------------------------------------------------------------------------------

Exhibit 4

to Annex I

Excluded Current Liabilities5

 

Excluded Current Liabilities

 

Account Description

   Acct. #     

Account Description

   Acct. #  

Term Loan B USD

     42173250      Intracompany Accounts Payable      42121000  

High Yield Loan

     42173220      Intracompany Notes & Interest      42131000  

Revolver Loan

     42173230      Intracompany Accounts Receivable      41142100  

Term Loan B EUR

     42173240      Intraco OOB - Intraco Control      42173200  

Term Loan A

     42173210      Intraco Deferred Gain - Customer Intang      42168200  

Uncommitted credit facility

     42173260      Intracompany Notes Receivable      41142225  

Unbilled Interco/Intraco Payables

     42173000      Intraco OOB - Intraco Notes Pay/Rec      42173100  

Non-US Taxes Payable

     42153000      Intracompany A/R & A/P Out of Balance      41164100  

US State & Local Taxes Payable

     42151000      Undrawn Fee - Revolver Loan      42173270  

US Federal Taxes Payable

     42152000      IRS - ST Liability      42162000  

Interco/Intraco Suspense/Dispute

     41177100      Accum Amort - Intraco Defer GainCustInt      42168600  

Unbilled Interco/Intraco Receivables

     41177500      Notes Payable to Banks      42140000  

Intercompany Notes Receivable

     41142250      Unmatured Forward or Futures Contracts      42161000  

Intercompany A/R - History

     41142201      Unmatured FX Hedge - liabilities      42160500  

Intercompany Payables

     42122000      Indemnification Payable to Honeywell - Asbestos      42141000
 

Intercompany Accounts Receivable

     41142200      Indemnification Payable to Honeywell - MTT      42141100  

Intercompany Notes & Interest

     42132000      Notes Payable - Revolver Loan      42141010  

Intracompany Reserve

     42172900      Notes Payable - Uncommitted credit facility      42141020  

Intraco OOB - Intraco Debt

     41272000      Current Portion of Term Loan      42181000  

  

 

5 

Current Liabilities will continue to be recorded in the Ordinary Course,
including with respect to Account Number.

 

K-4



--------------------------------------------------------------------------------

Annex J

Rejected Debtor Contracts

(i)    Indemnification and Reimbursement Agreement, dated September 12, 2018, by
and among Garrett ASASCO Inc., Honeywell Holdings International Inc., and
Honeywell, as amended on June 12, 2020;

(ii)    Indemnification Guarantee Agreement, dated as of September 27, 2018,
between Honeywell ASASCO 2 Inc., Garrett ASASCO Inc. and the other Guarantors
party thereto;

(iii)    Tax Matters Agreement, dated September 12, 2018, between Honeywell,
Seller Parent, and solely for purposes of Section 3.02(g), 5.05 and 6.13(b),
Garrett ASASCO Inc. and Honeywell ASASCO 2 Inc.;

(iv)    Memorandum related to the Honeywell Transportation Systems Supply
Agreement Entered into between M-AUTO and Garrett Japan Inc. (formerly Honeywell
Japan Inc.) on June 16, 2011;

(v)    Memorandum related to the Honeywell Transportation Systems Supply
Agreement Entered into between M-AUTO and Garrett Japan Inc. (formerly Honeywell
Japan Inc.) on June 16, 2011;

(vi)    Order Form for Cloud Services, by and between SAP (Schweiz) AG and
Garrett Motion Sarl, dated as of March 31, 2020;

(vii)    Master Services Agreement, by and between Honeywell Technologies SARL
and Verizon Switzerland AG, dated as of February 15, 2019;

(viii)    Garrett Motion, Inc. Cloud Service Agreement, by and between Seller
Parent and Oracle America, Inc., dated as of September 19, 2019;

(ix)    Assignment Agreement, by and between Honeywell and Garrett Motion SARL,
dated as of December 19, 2019;

(x)    Garrett Motion, Inc. Software License and Services Agreement, by and
between Seller Parent and Oracle Corporation, Inc.;

(xi)    Master Subscription Agreement, by and between Honeywell Technologies
SARL and salesforce.com, inc., dated as of May 30, 2018, including the Data
Processing Addendum thereto;

(xii)    Services Agreement, by and between Garrett Motion Sarl (formerly
Honeywell International Inc.) and SC Techsistem SRL, dated as of February 24,
2017;

(xiii)    Master Services Agreement, by and between Garrett Motion Sarl and S.C.
Techsistem SRL, dated as of January 1, 2020;

 

K-5



--------------------------------------------------------------------------------

(xiv)    SAAS and Services Agreement, by and between Honeywell Technologies Sarl
and Manufacturing System Insights, Inc., dated as of August 22, 2018;

(xv)    Master Services Agreement, by and between Garrett Motion Sarl (formerly
Honeywell International Inc.) and ServiceNow, Inc., dated as of June 13, 2017;

(xvi)    TS Letter Agreement, by and between ServiceNow, Inc. and Honeywell
Technologies Sarl, dated as of May 2, 2018;

(xvii)    Order Form, by and between ServiceNow Nederland B.V. and Garrett
Motion Sarl, dated June 21, 2019;

(xviii)    Service Request-Cum-Agreement for Singtel ConnectPlus IP VPN Service,
by and between Garrett Motion Sarl and Singapore Telecommunications Limited,
dated as of January 30, 2020;

(xix)    Purchase Order, by and between Every Angle and Garrett Motion Sarl,
dated as of February 24, 2020; and

(xx)    Any contract with Broadridge Financial Solutions, Inc. or its
affiliates.

 

K-6



--------------------------------------------------------------------------------

Annex K

Post-Signing Reorganization

 

1.

Prior to December 31, 2020, U.S. Seller Parent shall contribute to U.S. Share
Seller the U.S. Shares, in exchange for shares of U.S. Share Seller (“Step 1”).

 

2.

One (1) Business Day following the date of Step 1 but in any event on or prior
to December 31, 2020, U.S. TopCo shall convert to a limited liability company
(“U.S. TopCo LLC”) pursuant to Section 18-214 of the Delaware Limited Liability
Company Act, as amended, and Section 266 of the Delaware General Corporation
Law, as amended. No election shall be made to treat U.S. Topco LLC as an
association taxable as a corporation for U.S. tax purposes that is effective on
or prior to the Closing Date.



--------------------------------------------------------------------------------

Annex L

Specified Jurisdiction Withholding Rates

 

Specified Jurisdiction

  

Withholding Tax Rate

People’s Republic of China

   5%

Republic of Korea

   15%

Slovak Republic

   5%

Romania

   5%

Thailand

   10%



--------------------------------------------------------------------------------

Exhibit 1

Form of Bidding Procedures Order

[Attached.]



--------------------------------------------------------------------------------

Exhibit 2

Global Restructuring Term Sheet

[Attached.]



--------------------------------------------------------------------------------

Exhibit 3

Form of U.S. Equity Transfer Agreement

Form of U.S. Membership Interest Transfer Agreement

MEMBERSHIP INTEREST TRANSFER AGREEMENT

This MEMBERSHIP INTEREST TRANSFER AGREEMENT (this “Agreement”), dated as of [●],
20[●] (the “Closing Date”), is made and entered into by and between [Garrett
Motion Holdings II Inc.], a [Delaware corporation] (“Seller”), and [●], a [●]
(“Buyer” and, together with Seller, the “Parties”).

W I T N E S E T H

WHEREAS, Seller is an indirect, wholly owned subsidiary of Garrett Motion Inc.,
a Delaware corporation (“Seller Parent”);

WHEREAS, Seller is the holder of all of the outstanding membership interests
(the “Membership Interests”) of [Garrett Transportation I LLC], a [Delaware
limited liability company] (the “Company”); and

WHEREAS, Seller desires to sell, assign and transfer to Buyer, and Buyer desires
to purchase and accept, the Membership Interests, upon the terms and conditions
set forth in this Agreement herein.

NOW, THEREFORE, in consideration of the Estimated U.S. Purchase Price, subject
to adjustment in accordance with the terms of the SAPA, and of the mutual
covenants and agreements herein set forth and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller hereby agree as follows:

 

  1.

Definitions. All capitalized terms used and not defined herein shall have the
meanings ascribed to them in that certain Share and Asset Purchase Agreement, by
and among Garrett Motion Inc., Garrett Motion Holdings Inc., Garrett ASASCO
Inc., Garrett Motion Holdings II Inc., AMP Intermediate B.V. and AMP U.S.
Holdings, LLC, dated as of September 20, 2020 (the “SAPA”).

 

  2.

Sale of the Membership Interests.

 

  a.

The Seller hereby sells and transfers, and Buyer hereby purchases, the
Membership Interests, free and clear of Encumbrances (other than transfer
restrictions of general applicability imposed by securities laws).

 

  b.

The sale and transfer of the Membership Interests shall be effective as of the
date hereof, and all rights, benefits, privileges, obligations, risk and
liabilities attached to the Membership Interests, subject to the terms of this
Agreement, are assumed by the Buyer as of such date.



--------------------------------------------------------------------------------

  c.

The Parties agree to do, sign and execute all acts, deeds, documents,
instruments and corporate proceedings as may be necessary or desirable to give
full force and effect to this Agreement.

 

  3.

No Representations and Warranties. Except for those set forth in Article III of
the SAPA, Seller gives no representations or warranties of any kind under this
Agreement with respect to the Membership Interests, the Company, or any assets
or liabilities of the Company, and any such representations or warranties are
specifically disclaimed.

 

  4.

Miscellaneous. Sections 1.2, 6.8, and 9.10 through 9.13 of the SAPA are
incorporated herein and shall apply mutatis mutandis to this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first above written.

 

SELLER:    

[●]

    By:  

 

    Name:       Title:   BUYER:     [●]     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

Exhibit 4

Form of Non-U.S. Share Transfer Agreement

SHARE TRANSFER AGREEMENT

This SHARE TRANSFER AGREEMENT (this “Agreement”) dated as of [●], 20[●], is made
between Garrett ASASCO Inc., a corporation organized and existing under the laws
of Delaware, with registered address at 251 Little Falls Drive, 19808
Wilmington, Delaware, USA and registered under number 7055146 with Delaware
Division of Corporations (the “Transferor”) and [BUYER], a [corporation]
organized and existing under the laws of [●], with registered address at [●],
registered under number [●] (the “Transferee”), in the presence of Garrett LX I
S.à r.l., a private limited liability company (société à responsabilité limitée)
existing under the laws of Grand-Duchy of Luxembourg having its registered
office at 19, rue de Bitbourg, L- 1273 Luxembourg and registered with the
Luxembourg trade and companies register under number B 225642 (the “Company”).

W I T N E S E T H

WHEREAS, the Transferor is the owner of [12,000] corporate units of the Company,
and representing 100% of the share capital and the voting rights of the Company
on a fully diluted basis (the “Corporate Units”);

WHEREAS, the Transferor desires to sell, and the Transferee desires to purchase,
the Corporate Units on the terms and subject to the conditions set forth in the
Share and Asset Purchase Agreement, by and among Garrett Motion Inc., Garrett
Motion Holdings Inc., Garrett ASASCO Inc., Garrett Motion Holdings II Inc., AMP
Intermediate B.V. and AMP U.S. Holdings, LLC, dated as of September 20, 2020
(the “SAPA”); and

WHEREAS, the Corporate Units shall be at the free disposal of the Transferee and
the Transfer (as defined below) shall be performed in exchange for the Non-U.S.
Purchase Price.

NOW, THEREFORE, the parties have agreed as follows:

 

  1.

Transfer of Corporate Units. The Transferor hereby irrevocably and
unconditionally transfers the Corporate Units to the Transferee, free and clear
of Encumbrances (other than transfer restrictions of general applicability
imposed by securities laws), who irrevocably and unconditionally accepts them
without guarantee other than the material existence of the Corporate Units on
the date of the transfer and the representations and warranties contained in
this Agreement (“Transfer”).

 

  2.

Price of Transfer.

 

  a.

Effective as of date of this Agreement, the payment obligation of the Transferor
is the Non-U.S. Purchase Price.

 

  b.

The Corporate Units are transferred at their market value.



--------------------------------------------------------------------------------

  3.

Completion of Transfer.

 

  a.

By the signature of this Agreement, the Transfer is acknowledged and accepted by
the Company in accordance with article 710-13 of the Luxembourg law dated
10 August 1915 on commercial companies, as amended.

 

  b.

The Company commits to deliver to the Transferor and the Transferee all
documents indicating that the Transfer has been regularly registered, including
a copy of its updated register of the Company’s unitholders and an extract of
the Registre de Commerce et des Sociétés de Luxembourg with regard to the
registration of the Transferee’s participation in the Company (if applicable).

 

  c.

The Transferor undertakes to proceed to or to cause any action necessary or
simply useful in connection with the perfection of the Transfer.

 

  4.

Effectiveness of the Transfer. Any waiver or release of the rights, powers and
remedies conferred to the parties by this Agreement shall not discharge, impair
or otherwise affect any of the obligations of the party contained in this
Agreement subject to the imperative provisions of the laws. The Transfer is
effective as of the date of the execution of this Agreement.

 

  5.

Dividends and Other Assimilated Incomes. All dividends, interim dividends,
assimilated profits and other proceeds under any form with regard to units,
founders units or other participations whatsoever in the Company as well as all
other assimilated incomes (including without limitation, capital repayments,
share premium allocations, payments related to financial instruments qualifying
from an economic point of view as equity) attached to the Corporate Units and
distributable at the present date, including those for which the decision to
proceed to the distribution has been taken but is not yet implemented, are
irrevocably and without condition acquired to the benefit of the Transferee.

 

  6.

Costs. The parties shall pay or discharge separately their costs, charges and
expenses incurred by them in relation to all actions taken pursuant to, or
under, this Agreement.

 

  7.

Waivers. No failure or delay by the Parties in exercising any right, power or
remedy hereunder shall operate as a waiver thereof or prejudice any other or
further exercise by the Party of any of its any right, power or remedy under
this Agreement.

 

  8.

Notices. All notices, requests, permissions, waivers or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
signed by the respective persons giving them (in the case of a company, the
signature shall be by an office thereof) and delivered by hand, or deposited in
the mail (registered, return receipt requested), properly addressed and postage
prepaid or by facsimile (provided the same is confirmed by mail, as above sent
within one day of dispatch) to the registered offices either of the Transferor,
the Transferee or the Company.

 

  9.

Amendments. This Agreement may not be amended, modified or waived except with
the written consent of the parties.

 

  10.

Severability. If any provision of this Agreement is or becomes prohibited,
unenforceable or void in any jurisdiction, this shall not affect the validity or
enforceability of any other



--------------------------------------------------------------------------------

  provisions hereof or affect the validity or enforceability of such provision
in any other jurisdiction, but to the extent only as permitted by applicable
law.

 

  11.

Entire Agreement. This Agreement, the SAPA, the Transaction Documents, the Bill
of Sale and the U.S. Share Transfer Agreement constitute the entire agreement of
the Parties regarding the Transfer and supersedes all prior agreements and
understandings, both written and oral, among the Parties related to the
Transfer.

 

  12.

Definitions. All capitalised terms used but not otherwise defined herein shall
have the meanings ascribed to them in the SAPA.

 

  13.

Governing Law and Competent Jurisdiction.

 

  a.

The present Agreement shall be governed by and construed in accordance with the
laws of the Grand-Duchy of Luxembourg.

 

  b.

Any dispute arising in connection with this Agreement shall be submitted to the
courts of Luxembourg City (Grand-Duchy of Luxembourg).

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement in three
originals, on the day and year first above written.

 

The Transferor:     Garrett ASASCO Inc.    

 

    By:       Title:   The Transferee:     [●]      

 

    By:       Title:   In the presence of:     The Company    

 

    By:   [●]     Title:   Manager

The Company hereby acknowledges and accepts the transfer of the Corporate Units
from the Transferor to the Transferee, subject to and in accordance with this
Agreement and acknowledges its obligations under Clause 3 of this Agreement.



--------------------------------------------------------------------------------

EXHIBIT 5

BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT

This BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is
entered into as of [●], 2020, by and among (i) [Garrett Motion Inc., a Delaware
corporation, Garrett Motion Holdings Inc., a Delaware corporation and Garrett
ASASCO Inc., a Delaware corporation] (each, an “Assignor” and collectively, the
“Assignors”), and (ii) [●], a [●] (the “Assignee”).

IN CONSIDERATION OF THE ACQUIRED ASSETS PURCHASE PRICE, each Assignor, pursuant
to the terms and conditions of that certain Share and Asset Purchase Agreement,
by and among Garrett Motion Inc., Garrett Motion Holdings Inc., Garrett ASASCO
Inc., Garrett Motion Holdings II Inc., AMP Intermediate B.V. and AMP U.S.
Holdings, LLC, dated as of September 20, 2020 (the “SAPA”), does hereby sell,
convey, transfer, assign and deliver to the Assignee and its successors and
assigns, and Assignee does hereby purchase, acquire, accept, assume and
discharge or perform when due, as applicable:

 

  1.

All right, title and interests of each of the Assignors, as applicable, in, to
and under the Acquired Assets (as defined in the SAPA) (other than the Acquired
Equity, as defined in the SAPA), including those certain assets as set forth in
Annex A (except to the extent constituting an Excluded Asset (as defined in the
SAPA)), free and clear of any and all Encumbrances (other than Permitted
Encumbrances); and

 

  2.

The Assumed Liabilities (as defined in the SAPA).

This Agreement is made pursuant to and is subject to the terms and provisions of
the SAPA, and is without recourse.

All capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Share and Asset Purchase Agreement.

Sections [1.2, 6.8, and 9.10 through 9.13] of the SAPA are incorporated herein
and shall apply mutatis mutandis to this Agreement.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first written above.

 

GARRETT MOTION INC.

By:  

 

Name:   Title:  

GARRETT MOTION HOLDINGS INC.

By:  

 

Name:   Title:  

GARRETT ASASCO INC.

By:  

 

Name:   Title:  

[ASSIGNEE]

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Acknowledged and accepted:

 

[BUYER]  

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Annex A

[To follow.]